Mr President, colleagues will have read in some of this morning's newspapers about the refusal of the Republic of France to recognise the extraterritorial status of the European Parliament. Apparently, the French government has refused to issue a visa to the President of the Republic of China to allow him to come to Parliament for a meeting. This is a denial of our status as a supranational Parliament, and I hope that you will be protesting to the French government about the fact that Mr Chen has not been allowed a visa. . .
- . . . and insisting that we, in the European Union, should be recognising a country which has existed as a flourishing parliamentary democracy for some 14 years and the status it must have in a world in which democracies must work together.
(Applause)
I have taken note of what you have said. The President will, of course, be duly informed.
Decision on urgent procedure
Lagendijk (Verts/ALE). (NL) Mr President, this matter was discussed last week in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. We do not think it is a good idea to approve the request for urgent debate for a variety of reasons: it appears to be a technical matter, but in our view, it is an entirely political decision which requires thorough preparation in this Parliament.
Two issues are involved. First of all, the future of EU aid in the Balkans. Will this now be provided via an agency or via delegations? There is a great deal of confusion about this. That is why the Commission has asked the Commissioner responsible, Mr Patten, to visit the committee next week and to discuss this matter with the committee.
Secondly, this proposal has caused quite a bit of unrest in Macedonia. It seems appropriate to us to take the time to discuss this matter further with the Macedonian authorities before the Council takes a decision.
Finally, the committee is able to approve a report as soon as next week, as a result of which it will be possible to vote on it in the next part-session in November. All the more reason, therefore, not to approve the request for urgent debate.
(Parliament rejected the request for urgent procedure)
Proposal for a Council decision establishing the Community position within the Ministerial Conference set up by the Agreement establishing the World Trade Organisation on the accession of the People's Republic of China to the World Trade Organisation
[C5-0487/01 - 2001/0218(CNS)]
Mr President, I recommend that urgent procedure be applied to this document because it would also make it easier for China to take part in the forthcoming meeting in Doha.
(Parliament agreed to urgent procedure)
Proposal for a Council decision establishing the Community position within the Ministerial Conference set up by the Agreement establishing the World Trade Organisation on the accession of the separate customs territory of Chinese Taipei (Taiwan, Penghu, Kinmen and Matsu) to the World Trade Organisation
[COM(2001) 518 - C5-0488/01 - 2001/0216(CNS)]
Mr President, the same argument in favour of urgent procedure applies in this case as applied to the previous matter, namely, that Taiwan too should be able to take part in the meeting in Doha.
(Parliament agreed to urgent procedure)
Community incentive measures in the field of employment
The next item is the recommendation for second reading (A5-0319/2001), on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council with a view to adopting a European Parliament and Council decision on Community incentive measures in the field of employment [8432/1/2001 - C5-0294/2001 - 2000/0195(COD)] (Rapporteur: Mrs Jensen).
Madam Commissioner, the EU' s employment policy is one of open cooperation in which the Member States set common goals, exchange experiences and evaluate each other' s results and employment policies. It is an open process in which the individual country itself chooses which funds it will use in order to achieve the common goals. We, in Parliament, should also like to see the process become more open by involving and engaging the general public more. The report we are debating today is about the implementation of Article 129 of the Treaty of Amsterdam concerning employment policy incentives. It is about appropriations to the work on employment policy over the next five years and about money for analyses, statistics, conferences and reports etc. Employment policy is to be evaluated in 2003. It will be the first open coordination to be evaluated, and the money for employment policy is also to be used for this evaluation.
At Parliament' s first reading, we adopted 17 amendments to the Commission' s proposal, covering the following themes. We should like to see the social partners and local and regional authorities more involved in the process, and we should like to see greater focus placed upon the ways in which information and employment policy affects a broader public. We should like to see more focus on the equal treatment of women in employment policy; we should like to receive some further proposals concerning Parliament' s involvement; and we should like to look at the connection with other Community activities. Last but not least, we should like to see pilot projects to increase information about employment policy at local and regional levels and help develop relevant strategies. As a result, Parliament proposed an increase in the budget.
The Council thereupon accepted a number of Parliament' s amendments, including those aimed at involving the local and regional levels and at involving the social partners more. Some of the proposals concerning greater focus on equality have also been accepted, but the Council did not want to accept some very central proposals from Parliament. Against that background, there was a great deal of support in the Committee on Employment and Social Affairs for Parliament' s re-tabling those proposals from the first reading that the Council did not accept. A majority of Parliament has campaigned for a long time for local and regional efforts to be incorporated into employment policy, and we have pointed out that the exchange of experiences and methods with those operating at local level and working in a voluntary capacity could be financed via Article 129. That is because it is clearly characteristic of unemployment in the EU to be focused in regions and local areas and in pockets of poverty where there are islands of unemployment. Local efforts are central when it comes to getting people into work. That is why it makes good sense to talk about local action plans and about the exchange of experiences and information from this work.
I am quite convinced that greater focus on local efforts will make all of us much wiser about the new avenues that might be explored in employment policy. We have supported local employment initiatives by means of preparatory action, for which there has been a budget line called B5-503, and it is Parliament' s desire that this initiative should be followed up and continued via pilot projects under Article 129. Perhaps the expression 'projects' is misleading, for we want, of course, to see a development of the methodical work carried out, that is to say analyses and studies and the development of statistics and methods. We do not wish, under Article 129, to finance projects with the project-oriented and experimental character of projects financed under Article 6 of the Social Fund. There is therefore no question of our wanting to duplicate things that are already happening under the aegis of the Social Fund. On the contrary. There are many of us who are happy about the open coordination method of employment policy, for it enables the Member States to improve their results in employment policy, learn from each other' s experiences and actually compete to obtain better results. There will not, however, be very much of that healthy competition as long as employment policy and the 'Luxembourg process' are as unfamiliar to people as they are at present.
In many countries' national parliaments, there is no debate on national employment plans. Nor are there any other activities that might make the process and the results better known and create more grassroots support. Is political coordination based on analyses and statistics debated by the same politicians, officials and experts at conferences around the EU really binding enough? No, let us obtain a much greater awareness of results and objectives, so that governments encounter much greater commitment and a desire for everyone to achieve the results obtained in those countries which have most success in employment policy.
Mr President, after first congratulating and thanking Mrs Jensen for her good work, I would like to start my speech with reference to the fact that last Sunday, in Galicia - my country - a former Member of this European Parliament, Manuel Fraga Iribarne, founder of the Spanish Popular Party, obtained, for the fourth time running, an absolute majority in the elections to the Galician Parliament.
I mention this because, during its twelve years in power, the Fraga government has been constantly concerned about the issues and problems arising from the lack of employment in Galicia, and for this reason, during the latest election campaign, it made a commitment to providing jobs for the young unemployed under the age of 30 consisting of a one-year contract for those who have been out of work or unemployed for six consecutive years.
This concern about employment, as laid down in Article 3 of the Treaty and which takes the form of a European Community action for promoting the coordination of employment policies in Member States, confirmed by the special European Councils on employment in Luxembourg and Lisbon, which resolutely advocate a global employment strategy, implies and demands a systematic mobilisation of all Community employment policies, whether these be framework policies or support policies.
If we want to become a knowledge-based economy that is both competitive and dynamic, able to grow economically in a sustainable fashion, with more and better jobs and with greater social cohesion, so that we can once again meet the conditions necessary for full employment, we should encourage the coordination of employment policies between Member States, upholding, of course, the right to make decisions that correspond to the particular circumstances of each Member State, the exchange of good practices, including the aforementioned forms of participation for social partners and also local and regional authorities, without forgetting the need for the coordination of policies directed towards the creation of employment.
I therefore think that the commitment made by Mr Fraga Iribarne is good practice that could be exported or exchanged with others. It will provide Galician youth with the chance to become integrated into the labour market, make it easier for them to gain the necessary training and experience, both in their quest for a first job as well as subsequently being able to keep that job or to move on to other jobs. I think that this is good practice, in the same way that the practice for the conciliation of family life with professional life was also good, another initiative of the Galician government.
Mr President, I, too, should like to thank Mrs Jensen for a brilliant report. It is a good day today, for today' s vote should show that we are now all endorsing the fact that employment policy is not just something made behind desks at meetings of the Council of Ministers, but is something that must be rolled out among the people. Information must be provided about it, and the local authorities that are to help set these things in motion must also be involved. That is what we are voting on today. There are many good things in Mrs Jensen' s report. I would emphasise what we have agreed concerning the local dimension of employment policy. Gradually, we have got the Commission and the Council to realise that local and regional authorities, the social partners and non-profit organisations are important in the context of employment initiatives.
Practical work aimed at getting people into employment is done locally. That is why room must be made for local players. However, support for local initiatives is required, for example, in the form of better information about what the common European employment policy is and what the objectives are. That is why it is important for us to put incentive measures in place and for us to appropriate some money to enable us to learn from each other' s methods and experiences. That, moreover, is what we are trying to do here today. That is why it is also disappointing that it has been difficult to get the Commission to agree to increasing the budget so that we might appropriate this money, and that is why we, in the Group of the Party of European Socialists, have naturally endorsed the need to increase the amount to EUR 55 million, and not EUR 50 million. I hope that we obtain broad support today and that the Commission and the Council are alert to the signal from Parliament today.
Mr President, I, too, should like to thank the rapporteur for the work she has done on this report.
It is true, in my opinion, that she has managed to get the entire committee behind her - as well as the entire Parliament, I assume - for her proposals. Naturally, I should also like to congratulate Mr Pérez on the victory in Galicia.
I endorse everything that has been said, that this is a sound report and that there are a number of amendments that could considerably improve the proposal. However, I am also a little pessimistic. I see little evidence of any inclination to examine our proposals in the Council or in the Commission. If anything, they are more inclined to dig their heels in and say: well, the employment policy as we have designed it works, and we refuse to make any changes. We want to involve Parliament to some extent but preferably as little as possible.
That is actually rather the impression I get, especially in the Council but also partly in the Commission.
In a different report on social protection, we managed - in fact, under your presidency - to break out of this. I hope that this will be the case here too, but I am far more pessimistic this time round. We are dealing with a Council which seeks even less direct contact with Parliament. We are faced with even more difficulties, which adds to my sense of pessimism.
I am delighted that the rapporteur drafted this report. In my opinion, it pinpoints very accurately what we are agreed on in this Parliament, but I am pessimistic about the outcome. Maybe my pessimism could be transformed into optimism. However, if all signals are red - and that is the case here - then that should be voiced in this House.
That is the main reason why I have taken the floor today. I hope that I come across as being rather gloomy. We will hear from the Commissioner and particularly the Council whether they will at long last leave behind their old ways and perhaps are really willing to enter into a dialogue with this Parliament.
Mr Pronk, after the Commissioner' s speech, we will see whether your pessimism is justified.
Mr President, we support Mrs Jensen's report because it is based on concepts and policies which we fully endorse.
To start with, we need to make sure the citizens of the Union know what the European Employment Strategy is. That is the only way they can perceive our common objectives and add their ideas to the Luxembourg process and it is the only way to ensure the relevant national, regional and local authorities benefit from the best practices which have proven to be efficient in other areas of the Union, such as those which the honourable Mr Pérez Álvarez has just mentioned.
Mrs Jensen's other proposal concerns the role of local society in both planning and implementing employment policies. We must make ensure that all the Member States understand that it is crucial for the social partners and civil society to be involved if this effort to increase employment is to be effective. And the Member States must change their structures and implement measures to create institutions and resources which will allow local employment pacts to be applied. On the other hand, the European Union also needs to back these structures with its policies, advice and resources. We already have experience of numerous countries, including Greece, in which local employment pacts have failed to work. In some cases, they were policies applied by the central administration to encourage a few additional measures in areas with problems; they did not mobilise local society and they did not have the required results.
I am sure other areas in the Union have had similar bad experiences, which is why we believe that the measures proposed by the honourable Member and other policies in this sector of the European Union should be coordinated and dealt with at European and national level in order to give new impetus to employment planning and implementation at local level.
Mr President, I will try, as you request, to transform Mr Pronk's pessimism to optimism!
This programme gives effect to Article 129 of the Treaty which provides that incentive measures may be adopted in order to encourage cooperation between Member States and support their action in the field of employment. Here I very much agree with what Mrs Thorning-Schmidt has already said: it is not a matter of employment or a matter of Council meetings, it is a matter of real cooperation between the Member States.
The programme underpins the European Employment Strategy and provides for activities to ensure its continuing effectiveness. It is important that it is going to be adopted in the near future and I am hopeful that outstanding concerns expressed in the 14 amendments submitted can be resolved satisfactorily.
In its amended proposal the Commission, after the first reading, accepted in full or in part 12 of the 17 amendments tabled by Parliament. The common position which you have been considering, while significantly different in format and presentation from the amended proposal, contains resonances of the ten amendments.
In relation to the amendments which are now under consideration, the Commission can accept nine of them in full or in part. Those are Amendments Nos 1-8 and 14.
I should like to specify exactly what I accept. Amendments Nos 1-3 I accept in full. In Amendment No 4, I very much welcome the reference to special attention to groups subject to multiple discrimination in their access to the labour market and I share your concerns that we should be able to understand, monitor and analyse developments in mainstreaming by establishing indicators. I do not consider it appropriate, however, to enter into details on specific studies to be carried out and cannot accept this part of the amendment.
On Amendment No 5, I am very pleased with the emphasis you introduce with regard to the importance of promoting public knowledge of the European Employment Strategy and further encouraging individuals and organisations at all levels to contribute to enhancing its impact and effectiveness. This programme should and will assist in the realisation of those objectives. However, assigning funding for the 'projects' in this context is not appropriate, and I have to reject that part of Amendment No 5. Our diverging views on Amendment No 5 may lie more in the wording used than in any disagreement on its intent.
Local projects involving local actors are funded through Article 6 and the European Social Fund regulation, as well as through another budget line - B5-503. The latter is available exclusively for the funding of local development projects. The analysis, research and evaluation work which it incorporates will include measures, informed by the outcomes of the projects delivered under other budget lines, to assess how knowledge of the European Employment Strategy, and local level involvement in its delivery, might be further improved. I hope that this approach will meet your concerns.
With regard to Amendment No 8, I again fully subscribe to the principle of consistency and accept this part but I cannot agree to specify each linked programme.
Amendments Nos 6 and 7 are taken on board in spirit by the inclusion of Amendment No 1, and Amendment No 14, I can fully support.
Unfortunately, I am not in a position to accept Amendments Nos 9-13. I will briefly explain why: Amendments Nos 9 and 10 concern the committee. While I am grateful for your support for the Commission's role and the re-institution of an advisory committee, this is a lost fight with the Council. Looking at the legal framework and recent precedents, a mixed committee is a fair compromise. We could look at the mandate in future discussions to see if this could be adopted to meet your concerns as part of a global compromise.
On the annual plans in Amendment No 11, this is an internal Commission question which has no place in a Parliament and Council decision. Amendment No 12 also has to be rejected on institutional grounds and more specifically with reference to the framework agreement on interinstitutional relationships.
Finally, regarding Amendment No 13, we maintain the EUR 55 million initially proposed. We have made a thorough analysis and this is an adequate figure for the activities envisaged.
To sum up, the Commission can accept in full or in spirit Amendments Nos 1, 2, 3, 6, 7 and 14; it can accept in part Amendments Nos 4, 5 and 8; it rejects Amendments Nos 9, 10, 11, 12 and 13.
It is clear that some issues have to be resolved; some of them are more sensitive than others. I have, however, taken the most positive approach possible to the amendments which you have tabled. Accordingly, I am hopeful that, with your cooperation and that of the Council, we can soon identify a compromise which is acceptable to all. I once again reiterate the urgency of this matter and the Commission's resolve to help find workable compromises.
Thank you Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Informing and consulting employees
The next item is the recommendation for second reading (A5-0325/2001), on behalf of the Committee on Employment and Social Affairs, on a common position adopted by the Council with a view to adopting a European Parliament and Council directive establishing a general framework for informing and consulting employees in the European Community
[9919/1/2001 - C5-0388/2001 - 1998/0315(COD)] (Rapporteur: Mrs Ghilardotti).
Mr President, the information, consultation and participation of employees assumed primary importance in the European debate as far back as 1974, when the first social action programme was adopted by the Council. Since then, the issue has featured in many of our debates in this Chamber and the Commission has launched a large number of initiatives, which have met with resistance. Almost all the Member States have a legislative or contractual legal framework in place intended to guarantee the information and consultation of employees. This directive proposes the introduction of minimum information and consultation standards which would be implemented throughout Union territory: after the European Company Statute, the European Works Council Directive and the Charter of Fundamental Rights, the directive before us today completes the existing Community and national frameworks, thus contributing to the ultimate purpose of the law in question which is to ensure that adequate preparations are made for the change, that restructuring takes place under acceptable conditions and that due importance is given to the employment objective in the current situation.
The Commission presented its proposal - a sound proposal - in November 1998, and the European Parliament concluded its first reading in April 1999, adopting a series of amendments to improve it. Only in June 2001 did the Council adopt a common position. In general terms, the common position reflects the position adopted by the Commission following Parliament' s first reading but, if we compare the first reading of the European Parliament with the common position, we see that thirty or so of the amendments made by Parliament were not actually accepted.
As rapporteur, I called upon the Committee on Employment and Social Affairs not to repropose all the amendments adopted at first reading but concentrate on the most important points in order to improve the common position. My colleagues - whom I would like to thank for their cooperation - put forward 15 amendments to my proposal, almost all of which serve to reinforce it. After an in-depth debate, we came up with the text on which the House is to vote today. There are 16 amendments and they concern: the procedures for consulting employees, and these are in line with the common position but more specific in identifying problems; the definition of economic and financial information; the exact definition of 'social partners' , in order to avoid ambiguities; the protection of employees' representatives, which needs to be better defined in terms of protection against disadvantage with regard to career, wage and training; suspension of decisions which could result in substantial negative consequences for employees, so that the taking of a final decision can be deferred for a suitable period at the request of employees' representatives in order to allow time for further negotiation and for a solution acceptable to all parties to be found.
Transitional periods: this is an extremely sensitive point. We do not feel that specific transitional periods are necessary. Precisely because this directive introduces minimum standard rights, it must be enforced for all European employees simultaneously.
The question of penalties is the most sensitive point. It has provoked a deluge of lobbies from all sides of the House. We have decided not to include our initial suggestion of a European penalty with legal effect in our proposal, but we have reinforced the common position, stipulating that it should be the Member States that, whilst respecting the principle of subsidiarity, introduce more stringent penalties for serious violations which impact upon employees. This is an interpretation of the common position, which states that the Member States must lay down effective, proportionate and dissuasive penalties.
It is my genuine hope that this House will confirm the wide majority reached in committee and will lose no time in providing the Union and the Member States with this major legislative instrument during the Belgian Presidency.
Mr President, I would like to start by thanking the rapporteur, Mrs Ghilardotti, firstly because she showed a great deal of flexibility in meetings of the Committee, including taking on board a series of proposals by the European People's Party, and secondly because this has meant that her very good report on the Common Position on the framework directive for minimum standards in national employee information and consultation points in the right direction.
As with the directive on European works councils, the issue is not codetermination, but information and consultation on important economic, financial and employment policy developments in business. Restructuring cannot and should not be hindered, but it must no longer take place in the form of a commando raid, as so often happens - witness Renault's shock at Vilvoorde - but only following prior notification of the employees concerned.
There are, though, many parallels with the works councils directive in other respects. The regulations on European works councils apply only to mergers of businesses across national boundaries, but restructuring often takes place at a national level. The European People's Party favours flexibility. For example, management and labour in a business can, through agreements, arrive at a special made-to-measure arrangement on information and consultation for that business. That is subsidiarity. The Common Position says rightly that agreements should be able to be more, or even less, favourable than the minimum standard. Yet, the rights of local works councils may not be jeopardised under national law.
Article 1 prescribes that the procedure should be carried on in a spirit of cooperation. This means partnership. Partnership aims on the one hand at the clear representation of interests, and on the other hand at their conciliation in shared dialogue through information and consultation. There is no doubt that this is economically advantageous. Inadequate information results in insecurity, mistrust, and finally only fear, ending in blockade. Timely information means transparency that creates trust and avoids businesses making friction losses. Both workers and employers are winners, and in the same way.
Mr President, the rapporteur, Mrs Ghilardotti has already indicated how difficult it has been to present this issue for second reading. My group' s first priority, therefore, is to bring this issue to an end at long last and to have it published in the Official Journal. We thus hope that agreement with the Council will be reached in the near future.
This is also evident from the stance adopted by our group, as Mrs Ghilardotti stated. We dropped a huge number of amendments from first reading and concentrated in the committee on a number of compromise texts, on which it must be possible to reach agreement, in our view. For example, we deleted the precious point on Tendenzschutz, which we would have liked to have seen scrapped. Neither will we be backing the Group of the Greens and the GUE/NGL Group on this matter in the framework of reaching a compromise. However, we hope that the PPE-DE will continue to support the compromise proposals we reached in committee.
The differences of opinion with the Council mainly revolve around two key points: the provisions on sanctions and the unnecessarily long transitional periods. I should like to note that these are not points which we have added but, rather, points which the Council has added to the Commission position. Parliament is not asking for points to be added. In this case, it is the Council which is departing from the Commission proposal.
I will briefly comment on those two points. With regard to the sanction provisions, Mr Menrad has also already communicated their importance in order for the directive to be taken really seriously. In this connection, I would like to refer to the experience in my own country. In the Netherlands, this kind of sanction exists in legislation pertaining to works councils. Precisely those provisions have an extremely preventative effect. It is not often that legal steps are required, but the very fact that it is possible to take these steps means that very intense consultations are often held. With regard to closures and transfers which need to take place, a very broad support structure is created and sound consultations are held. That is very important for industrial relations, in my opinion.
The second point concerns transitional periods. I already stated last week, at a meeting which Mr Bushill-Matthews had organised with an English association of people who, in fact, propagate the idea of employee participation, that it strikes me as bizarre that they call for a much longer transitional period. If one considers - as they did - that information and consultation are very important, not only to employees but also to employers and to the company' s performance, then one must ensure that this measure is introduced very promptly. One should not ask for longer transitional periods, for that gives British industry entirely the wrong signal. I would therefore ask you to reconsider this and to support these conventional transitional periods, as proposed by the Commission, after all.
Come what may, based on the experience which we have gathered in the Netherlands with an act that has been in force for more than 50 years, it appears that industrial relations have improved as a result.
Mr President, I, too, wish to thank Mrs Ghilardotti for the sound and skilful work she has done on this report. I also wish, in particular, to thank her for her understanding of the minority views that may be adopted by a Danish MEP in this situation, for we have a special system of consultation and cooperation in the labour market which creates problems for us from time to time. We all agree, of course, that information and consultation and a good social dialogue are important. It has become a part of modern management to attach importance to these things, to involve employees and to talk about learning organisations, so enabling companies to develop better.
I believe it is important that, when we talk about these matters, we do not only view information and consultation as part and parcel of restructuring and the reduction of the labour force, but as also being a part of day-to-day work in which it takes a long time to build up mutual confidence and that reciprocal dialogue that can be of value both to employees and companies in a crisis situation and which may also perhaps play a part in preventing crises from breaking out within companies. We have had a long period in which it was difficult getting everyone to understand the need for revising this directive, and revision has been blocked by a majority of the Council. Denmark has been a part of that blocking majority, not because we are nervous about having rules on information and consultation - we have in actual fact had stringent rules on these matters from as far back as 1960 - but because we are afraid that common rules might create problems for the system we think works well in practice. It would, of course, be an irony of fate if common rules were to be destructive in an area in which matters are operating well.
Flexibility is a key word when it comes to drawing up the common rules, but there must not of course be so much flexibility that the required information and consultation does not occur in those places in which these things have not been emphasised. I must say, therefore, that, on the whole, my group is able to support Mrs Ghilardotti' s proposals. We have some problems where the sanctions are concerned, and I must say that the Council' s solution is an extremely fine balance that it is very difficult not to upset. There is therefore a single point in regard to which we cannot completely endorse the strict rules indicated in Mrs Ghilardotti' s report but in regard to which we prefer to endorse the Council' s solution. On the other hand, I want to say, on the subject of interim arrangements, that it is a question of putting these in place. Let us now get these matters implemented and not just continue to talk about them. Information and consultation are not a punishment for business. On the contrary, they are things that promote good business and competitiveness.
Mr President, my group supports the recommendation for second reading, which, moreover, received the very broad approval of the Committee on Employment and Social Affairs. In addition, we would like the Council to follow suit and thus put a definitive end to the three long years that have passed since the Commission, perceiving the breakdown in social dialogue, made very timely use of its right of initiative.
This is three years too many, which have been punctuated by social catastrophes, with rapid liquidation of businesses and loss of jobs due to bankruptcy and genuine distortions in Community social law on information and consultation of workers.
While we must not expect miracles from this directive, because it will only apply, at best, to businesses with more than 50 employees and will not single-handedly resolve the fundamental problem, namely that competition law is dominant, this directive may represent a significant step towards harmonising the rights of European Union employees, subject, of course, to it not being stripped of its content and reduced to the smallest common denominator. This is why it is so important that the Council take into consideration the recommendations proposed by Mrs Ghilardotti, particularly Amendment Nos 2 and 12 on sanctions for disregard of the directive.
Although the Council is opposed to European sanctions, the least it can do, in my view, is to accept this compromise position. We also support amendments which clarify and widen the scope of the information that must be provided to employees' representatives, and the amendment proposing the latter may request a decision' s application be suspended, pending the outcome of new negotiations, where this decision has serious effects on jobs.
If our citizens are to find this directive credible, it will have to be applied simultaneously throughout the European Union. That is why our group asks the Council to support the position submitted to us, and make it impossible for some Member States to evade having to enforce the application of the directive for several more years. Our group proposes to supplement the draft recommendation by adopting amendments that rule out the possibility of withholding information that the company considers sensitive to its business from employees' representatives, because we are convinced that there are no grounds, that it even constitutes discrimination to introduce an element of suspicion with regard to employees who, by definition, have no less company spirit than the management or shareholders.
Mr President, ladies and gentlemen, Commissioner, despite the fact that it has welcomed some of the positions adopted by the European Parliament, I find it deplorable that the Council persists in maintaining a proposal for a directive that fails to meet the expectations of workers in the European Union. When you see the behaviour of the directors of many companies, especially the multinationals, who decide to restructure, relocate or even partially or totally close down their businesses, making hundreds or thousands of workers unemployed simply to cut costs and/or increase profits, it is all the more intolerable that the Council should not have accepted proposals that we have adopted in this House. Examples of these are:
the reference to the planning stage in the definition of consultation, its extension to cover economic and financial developments in the company and the obligation to seek agreement on all issues subject to the information and consultation of workers.
extending consultation in particularly serious cases; extending the concept of a serious breach of the obligations to inform and consult; the implementation of the directive on public administration.
the abolition of the employer' s right to retain particularly sensitive information and the obligation for Member States to promote social dialogue within SMEs.
These are our reasons for supporting Mrs Ghilardotti' s proposals, which once again take up the positions adopted at first reading, with particular emphasis on the amendments that seek to step up sanctions and specific legal proceedings in cases where the directive is breached, on suspending decisions at the request of workers' representatives when their implementation has serious consequences for workers, with a view to eliminating or minimising these harmful consequences, on eliminating the transitional periods for the directive' s implementation in Member States that do not have a system of worker consultation and on reducing the period of transposition into national law to two years as well as its implementation in the public sector. These are positive proposals which, as I said, we support.
I can only regret the fact, however, that the rapporteur has dropped her two proposals on eliminating the option the Council wishes to give employers to, in certain cases, neither inform nor consult their workers, although the rapporteur' s proposals envisage sanctions against employers that fail to act promptly. The Council' s position, however, opens up loopholes that could prove dangerous for workers and it is, therefore, important to eliminate this possibility. This is the basic justification for the two amendments that we have tabled in conjunction with the Group of the Greens/European Free Alliance. We hope that a majority in Parliament votes in favour of these and that the Council takes account of the positions that have been put forward here in one of the most sensitive areas of the protection of workers' rights.
Mr President, the subject addressed so well by Mrs Ghilardotti' s report is, as we all know, not a new one, but on past occasions when it was discussed it has never been set out so clearly. I refer, in particular, to the legislation on European works councils, which has not been transposed by all the Member States and, where it has been transposed, has not been incorporated into their legislation but is regulated by means of agreements between the social partners which are often then disregarded by one of the partners, as has been shown by recent events which, moreover, have been debated in this very House. Yet Parliament, which has, in the past, been attentive to the issue of employment and openly involved in establishing and guaranteeing the dignity and even the quality of work, and which, moreover, has not hesitated to propose sanctions for the cases I have mentioned which even involved requirements governing the use of European funds for maintaining employment levels, has shown varying degrees of indecision in the debate on this report.
The different attitudes are certainly understandable, given the sensitive nature of some issues such as the enforcement of sanctions, for sanctions do have to be enforced if one wants a requirement to be respected, or the confidentiality granting exemption from the consultation procedure to be removed, even though it is no longer observed, or a transitional period to be granted for the transposal of the directive which is, moreover, unnecessary, given the time frame for its implementation.
The fact is that, both in terms of the continuous implementation of Community law, the continuing hope of ever-increasing cohesion and, lastly, the forthcoming practical introduction of a European Company which would provide greater protection of employees as regards participation than other forms of legal entity, the issue had to be closed, with the identification of major, related questions ranging from the contents of the information to the termination clause, from the time frame for initiating the procedure to the parties involved and to the sectors where it is to be applied, and all this in respect, on the one hand, for the fair trade requirement, which, also in this case, would be guaranteed by the different behaviour of the Member States, and, on the other hand, for the reasoning of the open coordination method, which has, at last, started to be applied practically in social policy.
Clearly, the issue in question lends itself to being addressed within the context of the principle of subsidiarity, even though that concept still remains to be clearly defined today, despite the fact that it is one of the founding principles of the Union itself. However, it must be said that the definition and application of the principle does not and cannot serve the single purpose of calling for competence for certain subjects to be given to the Member States alone, for there is also a conflicting, appropriate need to provide the Union, in the face of great national differences and oversights, with a basic definition of these subjects wherever they have any significant implications for the Community as a whole.
Mr President, allow me to begin by stating that I think it very important that minimum standards be set for informing and consulting employees, but that it is just as important that it be done in a way that does not disrupt existing national arrangements that are operating well. It has unfortunately proved that not all Member States have been in a position to draft national guidelines for informing and consulting employees. That would otherwise have been the best solution when it comes to companies in the individual countries, for it is, of course, there, that the real problems arise.
Political unity has now been achieved in the Council concerning the revised proposal from the Swedish Presidency and the graduated transitional arrangement, as proposed by the Commission. In Denmark, we have no direct laws about informing and consulting employees. That does not, however, mean that employees are not consulted and informed in Denmark. This is specifically regulated via cooperation agreements between the social partners in accordance with the Danish tradition of greater freedom between the social partners. Only when it is strictly necessary does the government get involved. The Danish government has therefore stated in the Council that it assumes that the current cooperation agreements in the Danish labour market comply with the directive' s requirements. The Danish government will also issue a statement in the Council to the effect that implementation of the directive will not affect existing agreements in this area in Denmark and that these will be fully respected when implementation takes place, but that it will of course be necessary to enact legislation for those companies not covered by the existing cooperation agreements.
I should like to ask the Commission whether it is of the same view as the Danish government. In other words, is the Commission able to ensure that the social partners themselves are given the freedom to enter into, and maintain, the existing agreements and procedures about informing and consulting employees, just as Denmark was given a similar assurance in connection with the compromise reached by the Council in July? I should also like to thank Mrs Ghilardotti for having agreed that sanctions must be established nationally. It is very important that the Member States themselves should devise appropriate sanctions, that this is done by means of agreements between the social partners and that we take account of the Member States' different systems. If Parliament had maintained its hard line, the proposal could have been rejected by the Council, and that would have been a major defeat for the unions which, for years, have been campaigning for the right of employees to be informed and consulted.
Mr President, Commissioner, rapporteur, the view that it is, in general, appropriate and also necessary to ensure an adequate flow of information between a company and all its stakeholders, especially the employees involved in the life of the company, is, I believe, widely held, including by myself. However, I am not in favour of imposing on the States, the individual Member States, solutions which involve employees in management decisions, on the basis, in some cases, of joint management models which are foreign to the legal and economic traditions of many European countries, as has just been said. I therefore feel that, in line with both the Commission' s initial proposal and the Council' s common position, the directive before us needs to leave the Member States sufficient room for manoeuvre to identify the best way of adhering to the principle of the need to keep employees informed.
However, many of the amendments adopted by the Commission and included in the common position which we are about to put to the vote conflict with this, particularly Amendments Nos 2 and 12, which seek to grant employees' representatives a sort of de facto - and I repeat, de facto - right of veto on decisions taken by companies. I therefore call upon Parliament not to adopt the amendments and to stay with the Council' s common position.
I would like to make one last point: Article 3 (2) lays down specific provisions applying to political associations, trade associations and religious organisations etc. Does this mean that political parties, trade unions and churches can carry out restructuring without informing their employees, while normal companies are obliged to do so? This is my question.
Mr President, we are dealing with a long history and a relatively complex directive. Fortunately, the Council' s common position is very useful and provides a sound basis for our further debate. In fact, a number of people, including a large number of socialist ministers, are of the opinion that we should not have anything other than the common position. I am not certain whether they truly believe this or whether they think that they will then be able to put the whole thing behind them. In any event, that is the state of play.
Although the stance adopted by our group has been expressed very eloquently by Mr Winfried Menrad, he very much takes the common position into account, as well as the amendments adopted at first reading, a number of which - I have to say - we were unable to support. We voted against a number of amendments, but as they are not included in the present package, that is not such a big issue.
There is now a sound compromise proposal before us by Parliament, also accommodating the Council. We make no bones about the fact that our group is struggling with a number of amendments. There are also a number of amendments which some delegations in our group find it difficult to come to terms with. But on the whole, I believe we can congratulate the rapporteur warmly on her work. I also believe that if we have voted on this matter by lunchtime today, we will have made a significant contribution to informing and consulting employees in Europe. We must not forget that an incredible number of problems have arisen. Over the years, we have discussed many resolutions dealing with the lack of consultation. If this is now rectified properly, we will have made huge progress, in my opinion.
Mr President, I do not speak for my Group on this matter, but I want to congratulate Mrs Ghilardotti for her hard work in making this directive a reality. We hope this directive will develop into a new partnership between workers and management and strengthen dialogue. That, in turn, will improve flexibility and productivity.
We have a directive which is essentially a two-way street. It must make sense for workers in retail, service and manufacturing industries not to learn about their future through the media, but to work within a positive consultation mechanism making them aware of what will happen to them and their families.
The question is whether existing laws work well. There is plenty of evidence that they do not. Workers in my own country at Rover/BMW, Marks & Spencers, in Longbridge, at Corus and Vauxhall - the list is endless - would all benefit from this directive.
The directive is essentially about the future of work, not the past. When closure is inevitable for companies with more than 50 workers, we want to see information and consultation, so that workers are informed, leading to a better level of trust within companies. We need realistic thresholds to allow the directive to work well. In discussions with trade unions and business, it is clear that companies need to be made aware of their responsibilities. The responsibilities work both ways.
Colleagues, information and consultation has been a very difficult directive. There have been a number of compromise amendments. We are very happy with the way in which those discussions have progressed. It is clear that some Member States will continue to have problems with certain aspects of this directive. We must work together to ensure that in conciliation we reach the stage where information and consultation are embraced by both sides of business and industry.
I would like to congratulate the rapporteur on her work on this report. I am one of the Members who has spoken in this House previously regretting the fact that we did not have the kind of legislation that we are discussing today. I know that myself, along with several other colleagues, have been in the very unfortunate position of representing constituents who have suffered the very worst examples of the lack of consultation and the lack of information. Workers who have learned of job losses in the press and media when there has been speculation and uncertainty in the workplace. I only have to mention what happened with Corus in Wales earlier this year for you to see why I attach such importance to this particular piece of legislation.
I am therefore particularly pleased to have the opportunity to welcome this proposal which will change things. It will mean that employees will be involved in discussions when there really is still an opportunity to influence the debate and the outcome, not when the decision is more or less a fait accompli. Employees would have to be given all the relevant facts. While certain measures are needed to protect a company's commercial interests, my group believes that these are adequately covered.
The ability to impose sanctions is one of the most important aspects of this report, including the suspension of decisions which lead to job losses if the consultation guidelines have not been followed. Voluntary agreements are not enough. We often hear about good examples of voluntary agreements. I applaud those companies that follow good practice, but many do not. We have seen that time and time again especially in Wales and Britain where we have had no legislation on information and consultation to date. I am very pleased that there has at last been progress on this crucial matter. I believe, as others have said, that we cannot wait too long for this to come into effect which is why I support the shorter transition period.
This proposal, of course, would not prevent job losses, but it would allow enough time to ensure that plans for rescaling and retraining of workforces could be well advanced before closures or redundancies take place. This is an issue of the effectiveness of companies and businesses. It should be a part of the everyday work of companies and businesses.
It is also about dignity in the workplace. Employees are an integral part of the partnership with management and must be kept informed on decisions which affect not only their lives, but those of their families and whole communities.
Mr President, Commissioner, Mrs Ghilardotti' s report on the directive on information and consultation of workers is very topical indeed.
Many Member States of the European Union have, unfortunately, been faced with a wave of mergers, restructurings and numerous redundancies, such as at Danone, Marks and Spencer and Moulinex, to name but a few.
Until now, the directive has not enabled employees to take any effective action and to have a real bearing on their future, and that of the business. In many other cases, the directive has not been applied.
That is why I support the proposals made in the report by Mrs Ghilardotti, because the directive strengthens provisions and provides the means to apply these provisions.
The Council included Parliament' s amendments in its common position; the reference to the most favourable provisions for employees, the obligation to respect minimum requirements, and the non-regression clause. Although this is a step forward, we must go further, as proposed in Mrs Ghilardotti' s report. Some important amendments have again been proposed, which improve the report. For example, employees shall be consulted and informed at the planning stage, before decisions are taken. For example, if the decision has an adverse effect on employees, such as collective redundancies or closure, the final decision must be postponed so that consultations can continue with a view to avoiding or mitigating the consequences.
This directive will enable us to begin to encourage an approach to economic and social issues, which includes improving working conditions and economic efficiency. This efficiency requires the involvement of employees, naturally. That is why we are proposing two amendments, which rule out the possibility of withholding information where there is a risk or prejudice to the business. To demand discretion is one thing. To enable the company' s management, once again, to take unilateral decisions on the nature of the information is quite another. Obviously, we must be determined to ensure this directive is observed, and I hope that, this time, the Council will heed Parliament' s will.
Mr President, the company is clearly an example of plurality. According to Max Weber, a company is an organisation that, in controlling goods and services, aims to produce goods and services for a particular market. It is also clear that those who lend their services to a company cannot always relate to their employer directly or on a personal level, above all when the number of employees in that company exceeds a certain level. There therefore needs to be the implementation of some kind of permanent and flexible mechanism which would facilitate this relationship, functioning in a way that is simple yet effective and which can deal with the multitude of issues that arise in a company every day. The everyday life of a company, in this day and age, takes place within a global world - globalisation is the key word - a globalisation which does not exclusively affect large or very large companies, but also those of a small or medium size, because they are also having to function within this environment.
So, what exactly is the problem? Well, we need to regulate rights to information and consultation with true content within the specific framework in which we operate, that is to say that it is not a simple case of paying lip service to these declarations, but neither do we want to go too far, depriving the management of its powers. I think that this is what Mrs Ghilardotti set out to achieve in her arduous and efficient work: I think that she was seeking this point of equilibrium, and, yes, it is difficult - I would say practically impossible - for some delegations, such as the Spanish, to vote for the content of Amendment No 12, and for the rest, we have to underline the work she has undertaken and congratulate her on her effort. Evidently, a company' s own capacity to adapt, more necessary today than ever before, is going to be strengthened if we are able to convey its needs, concerns and prospects to all its workers. More than just an exhaustive regulation, we are talking about an advanced communication culture within the company.
Mr President, Commissioner, ladies and gentlemen, as we are all well aware, I believe that we are about to take a decisive step along the path to adopting a general framework on the information and consultation rights of workers. We can only welcome this and we must congratulate Mrs Ghilardotti, the rapporteur, who has spared no effort in ensuring that today we have reached a position that we are defending.
It has been almost three years since the draft directive was published, and during this time, we in this House have had to condemn many situations. There have been site closures, redundancies and relocations, without any prior information being given by the companies to the employees concerned. Of course, this directive is far from ideal - it does not provide a ban on redundancies - but it illustrates the determination to make up for these shortcomings, firstly, in national legislation, but also to correct the occasionally fragmented aspects of Community law that we have already passed, which it also supplements.
These three years of debate have resulted in a text that is now balanced and realistic. This report is not intransigent, nor is it extremist, and I believe that we should mention the efforts on the part of the Committee on Employment and Social Affairs and the various groups, in negotiating with the Council, to iron out specific differences of opinion.
The European Parliament and the Council are co-legislators and we do not have to blindly support any directive, Mr Pronk. We have to support positions, namely those of Parliament.
I have three points to make; the first relates to confidentiality of specific information. We have returned to the common position of the Council to acknowledge that there actually are objective situations and contradictions with stock market law, for example, which must be considered and that this confidentiality, in some well-defined cases, can be upheld. My second point relates to sanctions. There is no law without sanctions, and I believe that what is laid down - I am about to finish, Mr President - where there has been a serious breach is an absolute minimum. As for transition periods, well, fundamental social rights must simply be applied. Yet, we can no longer defer the enforcement of these rights.
(Applause from the Left)
Mr President, Commissioner, informing and consulting employees is a basic right. It is inherent in our European social model and distinguishes us from other social models.
I should first of all like to thank the rapporteur for the sound work and also the Council which, in any case, managed to pull the debate back on track in Nice. This was timely and also necessary. If we examine such a framework directive and compare it with the take-over directive which was discussed in this House recently, and subsequently rejected, we can see that this did not fit into a framework directive. The statute of the European company does fit in, which means that a framework directive is needed for that. That framework directive is also needed - as has been indicated by various people - if we consider what happened to Renault-Vilvoorde, Michelin, Chorus and other companies. For example, in the case of Chorus, there is a pronounced difference in the level of information and consultation provided in the Netherlands, for example, compared to England.
Consequently, this directive relies wholly on the quality of information and consultation. In my opinion, these should be assessed in the fullness of time, but this is a first step. It is absolutely vital to tackle it this way.
One of the things I am struggling with is the exemption from this directive when a company is said to be at risk. We have positive experiences in countries where works councils exist, and that applies to the Netherlands, Germany and Austria. Problems do not arise. There is already a duty of confidentiality, and I should like to urge you to adopt the amendment which we tabled in this connection.
Mr President, the right of employees to be consulted and informed has been enshrined in the Charter of Fundamental Rights, but what use are frameworks set up at national or EU level, when employees are too often presented with faits accomplis, learning of restructuring processes only after the event or from the media? I support Mrs Ghilardotti's Amendment No 5, which requires them to be consulted as early as the planning phase, so that they can have some degree of influence.
There was long debate on Amendment No 7, which laid down what information supplied by the employer must include. This includes the economic situation - developments in the market, the structure of the organisation, the company's strategy - but also turnover and production figures to show the financial position. This is about in-house information and not in any way about investment control by stealth. More and more employees have a financial share in their business, now, and so they are well positioned to think entrepreneurially in local and global terms. They are ready and willing to share responsibility for significant strategies that make their firms more competitive. Dialogue between informed social partners is a major challenge, and so we also need training and development for qualified employees. People with in-depth knowledge add to productivity. These employees are willing to share responsibility even for crucial decisions. All this adds up to another element in the structure of a modern organisation.
It is in small and medium-sized enterprises (SMEs) that dialogue between employer and employee is particularly important. Mr President, you are right to emphatically put the case for them as well. This dialogue is to be set in motion in the Member States, in accordance with their current national regulations.
The pressure of competition and the challenges posed by globalisation mean that there is no alternative to cooperation within businesses, provided that it is founded on fairness, openness and timely information.
Mr President, I would like to start by congratulating my colleague, Mrs Ghilardotti, as well as the Council and the Commission for having finally secured progress on this dossier. As with the Regulation on the Statute for a European Company a few weeks ago, and the annex on participation, we have been making more progress in the last few months than we had for years.
I think that this gives us an excellent opportunity to send a clear signal to the public that, at European level, we have a concept of the company that encompasses all those that work within it, which, it must also be said, is not only a democratic right of workers, but, also, these principles of information and consultation set the right path for companies to become more efficient, more effective, non-authoritarian and participatory. In these times of globalisation, lifelong learning and the incorporation of workers into the dynamics of a company are crucial.
We hope, Commissioner, representatives of the Council, that, as Mrs Ghilardotti stated very clearly in her amendments, that this is a genuine regulation. This will require two obvious and fundamental elements: firstly, that the participation of workers should take place before decisions are made, for if this is not the case, they will carry on finding things out through the papers and they will really be under the impression that the work that has been carried out here in Parliament, in Council and in the Commission is a joke. They have to be involved before decisions are made, because the press is there for everyone else. Secondly, their participation must also be a legal requirement. The exact difference between the regulation and the recommendation is that, when the regulation is violated, there can be a sanction. If there is no sanction, what we do remains purely symbolic and has no legal foundation.
Representatives of the Council, we are at second reading. I would like to finish by saying that I hope that on this occasion we do not experience what has taken place on so many others, that you forget that Parliament has legislative faculties on a par with your own. I hope, therefore, that you will take good notice of Mrs Ghilardotti' s report, which is not only for her own good, but for the good of millions of citizens and workers in Europe.
Like my colleagues in the UK Conservative Delegation, I have consistently supported the principle and the practice of employee information and consultation. In my previous job as managing director of a large UK food manufacturing company, I was very proud to lead the first such company in the whole of the West Midlands Region to achievement of the coveted Investors People Award. As has already been mentioned, earlier this month I hosted a lunch debate in Brussels with the Involvement and Participation Association for my fellow members of the Committee on Employment and Social Affairs to share with them UK best practice and the benefits of flexibility, because that is the issue. The common position as it stands is fine, which is why I personally did not put forward any amendments to that, but the committee amendments propose yet another one-size fits-all straitjacket which would be highly damaging to managers' ability to manage and in particular to their ability to manage rapid change. If companies are held back from taking the key decisions necessary perhaps for the very survival of those businesses, their problems will get worse, which means that more employees could suffer. The UK government has asked all UK MEPs from all political parties to vote down all these amendments and to support the common position. Conservative MEPs will do exactly that, so I now call upon UK Labour MEPs to reverse the position they all took in committee when they supported these amendments and to vote with us in the interests of employment and in the interests of the nation.
Mr President, first I would like to apologise: in my introduction I did not mention Mrs Jensen, and I would really like to congratulate her on an excellent job. As far as Mrs Ghilardotti is concerned, we all know what a difficult job she had and she has. She had to strike a balance between completely different political, national, social and economic views, and I would like to congratulate her and to thank all the Members of Parliament who have participated in the debate and supported the Commission's proposal through this process.
This is an important proposal and, once adopted, it will add an indispensable element to workers' rights. Recent events, with mass lay-offs across Europe, have only underlined the urgent need for different kinds of instruments and this proposal - this directive - information and consultation is a very important instrument. Once adopted, the directive will ensure better anticipation of crises and will contribute to developing a positive attitude towards change by both management and workers.
Let me tell you that I fully understand all your requests. Most, if not all, of the issues they raise were the subject of intense debate within all the institutions. The text before us strikes a delicate balance between different points of view and divergent interests on the sensitive issues at stake. While I understand your desire to improve the text, it would be unwise, in my view, to depart now from that balance and jeopardise the actual adoption of the proposal. I refer in particular to Amendments Nos 1, 4, 5, 7, 9, 10, 11, 16, 18 and 19. Therefore, the Commission is not prepared to accept those amendments.
However, a number of the proposed amendments are acceptable, in full or in part, to the Commission, as they will improve the text. These are Amendments Nos 3, 6, 8, 13 and 14. The Commission will, therefore, actively support these amendments and will do its utmost to facilitate consensus on them between Parliament and the Council.
Allow me, before moving to the two most important issues - sanctions and transitional periods - to respond to Mrs Sandbæk, as far as the Danish model is concerned. I would like to underline the fact that the current text strikes a balance between the necessary protection of workers and the autonomy of the social partners, as contracting partners. They can freely conclude agreements which are not fully in line with the provisions of Article 4, but they have to take into account the principles which are established in Article 1 and in national law.
Now, we know that the most difficult and controversial issues are the two which I have already referred to: sanctions and transitional periods. With regard to the first of these issues, Amendment No 2 and especially Amendment No 12 propose reinforced sanctions, including judicial suspension procedures in cases of serious breach of information and consultation obligations.
This amendment, while reinforcing the common position, offers a compromise with the Commission's original proposal. It is, therefore, undeniable that Parliament is making a step in the direction of the Council, in a serious search for a final compromise.
I would like to thank you for your support of the Commission's stance on this very important element of the directive. Nevertheless, taking into account the sensitivity of the issue in the Council, the best basis for a final compromise on this issue would be to limit the request to the first sentence of the proposed amendment. Under these circumstances, the Commission can accept Amendment No 2 and the first paragraph of Amendment No 12. We can accept Amendment No 2 with a minor change.
Finally Amendment No 15 which seeks to delete Article 10 - on transitional periods - is equally a major issue. In the past, the Commission has always opposed this kind of provision which tends to grant different treatment to different Member States. This time, we can see some justification in it. Some Member States will clearly have to introduce major changes to their industrial relations systems. Therefore, the Commission is of the opinion that Article 10 of the common position constitutes a fair compromise and it cannot accept this amendment.
To sum up, the Commission can accept in full or in spirit Amendments Nos 3 and 8; it can accept in part Amendments Nos 2, 6, 12, 13 and 14. It rejects Amendments Nos 1, 4, 5, 7, 9, 10, 11, 15, 16, 18 and 19.
I know that you fully appreciate the challenges ahead of us: we need to do everything possible to find an acceptable compromise between the co-legislators. I think that our big challenge is to strike the balance between what we think is desirable and what is achievable or possible.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place today at 12 noon.
Employment guidelines for 2002/Joint employment report 2001
The next item on the agenda is the report (A5-0360/2001) by Mrs Weiler on behalf of the Committee for Employment and Social Affairs on:
1. the proposal for a Council decision (COM(2001) 511 - C5-0498/2001 - 2001/0208(CNS)) on the guidelines for employment policy measures by the Member States in 2002
and
2. the Commission communication (COM(2001) 438 - C5-0423/2001 - 2001/2168(COS)) on the draft Joint Employment Report 2001.
Mr President, ladies and gentlemen, employment policy in the EU was successful last year even though not all our ambitious objectives have been achieved. But the points have been set. In few other fields do we have to think in the long term as much as in employment policy. My impression is that the Member States have not only grasped that, but that they are also acting accordingly.
My report takes the same line as that of the Committee, which has kept to it over the past few years. We have always followed employment processes in the Member States and offered constructive criticism. I have therefore concentrated this year on some new key points. The first of these is the new theme of work quality, on which we in Parliament agree with the initiative of the Commission and the Belgian Presidency, which have also made the quality of work a pre-eminent item on the agenda. We are very keen that this topic should find its way into all policy areas by a kind of mainstreaming.
The second key point is gender equality in the employment market. Here, too, according to the Commission's figures, we have achieved an improvement. The proportion of women in employment has increased by 2% in any case, which is of course not enough for us, but it is the right way to go, and also shows the change in the Member States' thinking. This reorientation also means - and even that was not so simple - that a change of consciousness has taken place, at least in some Member States such as Germany, Greece and Ireland.
A third point is very important to me - the integration and incorporation of disadvantaged groups into the employment market. This has for some years been an important topic for this Parliament. In my report, I put forward the argument that employment policy measures should include immigrants as well. I believe this to be an important area for the future, precisely because we will otherwise be creating new social flashpoints.
I would like finally to mention the area of continuing education. We had debates in Committee as to whether it made sense to demand a right to continuing education and to direct the national governments to translate it into action. I believe that, now, of all times, when we are already finding that bottlenecks in certain trades result from too little training and development in the past, such a national right to continuing education would represent the dictates of the hour. I am, moreover, convinced that we will have achieved it within four or five years. Why, then, should Parliament not be the trailblazer for once?
National and European targets need to be set if these policy objectives are to be achieved. There is, I believe, an additional need for more intensive cooperation between enterprises and institutions of higher education than hitherto, in order to facilitate more effective knowledge transfer and more speedily initiate entrepreneurial innovation than has previously been the case.
I appeal also to the Member States, to the Council and to the Belgian Presidency to have the courage to initiate a public debate on employment policy in Europe. The fact is that we have observed that there is in the national parliaments - with the possible exception of Denmark - and in the regional parliaments and assemblies, still, little or no, discussion of European employment policy. Even employers' organisations and trade unions, at regional level, do not know of the significance of our debates and resolutions in the European Parliament.
Of course, effective employment policies and coordinated and farsighted economic and financial policies belong together. I cannot draw a veil over this Parliament's present dissatisfaction with the Council's objectives in this area and with its debates on the subject. I cannot help thinking that we could do with a bit more courage on the part of the finance ministers on the Ecofin Council, in order to guarantee here, too, the appropriate and proportionate goal for a rational European employment policy, for only then can an offensive for growth and employment in Europe be realised.
Mr President, ladies and gentlemen, it is, in our view, the Member States which have the primary task of creating the appropriate framework for more employment. It goes without saying that the European Union can contribute towards it. I believe, though, that dialogue between the ministers of the various Member States is particularly important here.
On looking into the matter more closely, we note that we have in some countries of the European Union almost full employment, but in others unemployment - and, in particular, youth unemployment - on a frightening scale. I believe it to be a matter of extraordinary importance that the States should learn from one another and avoid making the mistakes already made by others. We can see that the countries that perform best have created jobs on the basis of a solid financial policy and have got to grips with the necessary structural reforms earlier than others.
We must also ask ourselves the question: who, then, actually creates jobs? It is not the state, it is often not the major enterprises, which indeed tend rather to retrench. It is, far more, the small and medium-sized enterprises that create the most jobs. If we want to be successful, the establishment of new enterprises is especially important. It is a matter of creating the appropriate framework for them. We must make it our concern that the European Union is not the institution that contributes to life being even more difficult for small and medium-sized enterprises or to making it difficult to set up new ones. The European Union's activity must focus more on creating the conditions that will give these enterprises a better chance.
Mr President, equality is a prerequisite for economic growth. Twenty-five million fewer women than men participate in the European labour market. That is a huge unexploited resource which needs to be made use of if Lisbon' s employment objectives are to be achieved and if economic growth is to be guaranteed.
At the same time, the birth rate is falling dramatically. Demographic experts predict that Europe' s labour force will consist of considerably fewer people in the future, when more women will therefore have to be in gainful employment and, at the same time, give birth to more children. How are we to balance the equation? A basic prerequisite is an equality perspective in all four pillars of the employment policy guidelines, and I am therefore very pleased that Mrs Weiler has been so attentive to the proposals tabled by the Committee on Women' s Rights and Equal Opportunities.
The most important thing is perhaps to ensure that European women and men can combine professional life with having a family and children. The Member States must make child care available and offer parental leave. The women of Europe must not be forced to choose between professional life and having a family. The Commission' s focus on better jobs is very encouraging, for better jobs and better working conditions for women are among the prerequisites for having more women in paid employment. Precarious and low-paid jobs which require little in the way of qualifications and in which women are over-represented at present are hardly going to attract women.
Quality, which is the recurring theme in the guidelines for the year 2000, must also apply to work done by women. Overcoming gender discrimination at work and in the social insurance systems is a huge challenge. Discrimination against women in the labour market is not only unproductive, it also ruins the opportunities for individual women, for women as a group and for society as a whole. Quite simply, growth and human development require us to put an end to gender discrimination. Equality is an investment.
Mr President, when the experiment of the Luxembourg procedure was set in motion in 1997 and guidelines for Member States' employment policies adopted, it was in the conviction that a favourable climate of economic growth might not alone be sufficient to ensure automatic positive results in employment. Today, we are confirming this strategy, these undertakings and guidelines in an economic climate which we all know to be much less favourable, or, rather, full of risks, and we are therefore doing so, first and foremost, by duly recognising the need, already established at the Lisbon Summit, to bring the economic policy guidelines adopted at Community level and by the Member States into line with employment policy recommendations and guidelines. This does not diminish the specific role of the Luxembourg procedure and the economic policy guidelines in the context of what has been defined a coordination process, an open coordination process. We are aware that these alone are not enough; however, they are, or can be, decisive for maximising the effects or reducing the risks for employment, which are also linked to the economic trend.
All this must be subject to certain conditions, focused on in both the Commission' s proposals, which we judged to be positive, and Parliament' s position. I will mention them very briefly: we feel that this is a process which warrants careful attention, controls and monitoring. It is not enough just to state the objectives which are then included under the principle of subsidiarity in national employment plans.
There must also be consistency in terms of effectiveness and implementation: that is why we call for the adoption of auditable, reliable common indicators at Member State as well as Community level, in order to achieve national objectives without whose achievement it would subsequently be difficult to reach our common European and Community objectives.
There must be consistency with budgetary policies at Member State level and at local and regional levels as well; there must be quality employment objectives seeking to combine flexibility, social dialogue, protection, rights and safety, but which also extend beyond that context to include lifelong training, integration policies and employment with a view to increasing the productivity of less elderly workers. Lastly, and most importantly, there must be equal opportunities policies and active employment policies.
If these conditions are met, the contribution of the Luxembourg procedure will not be the only factor but it will certainly be decisive.
Mr President, I should like to take this opportunity to congratulate Mrs Weiler on her report and to thank the Commission for its sustained commitment to the European employment strategy.
No one will now deny that the European employment policy, since it first started in 1997, has led to a certain level of convergence stress in the Member States and has brought with it increasing unanimity as to what an active labour market policy in Europe could be.
That is apparent from the continued refinement of the employment guidelines, although I would add that this is rather unilaterally evident from the first pillar, namely employability, and that the results in the field of adaptability of undertakings still leave something to be desired.
Yet, the moment of truth is now upon us, in my opinion. In this economic slow-down, Member States must prove that the Lisbon objectives, being sustainable growth, full employment and quality of jobs, were not simply prescribed for periods of boom, but must also remain applicable now. That means that the Member States will need to lend a hand, for at the same time, I have noticed that a number of cracks are starting to show in the employment strategy.
First of all, I have noticed that people have cold feet about laying down specific, let alone European, objectives and benchmarks. For example, I think it is great that the Council has recognised that equal opportunities for men and women is a question of social justice as well as economic efficiency. However, I should also like to see the Council go the extra mile by formulating clear, quantitative and specific objectives in terms of reducing the wage gap and setting up a number of child care centres.
Commissioner, I hope that you will be monitoring this closely.
Secondly, with regard to the mix of policy measures, the method of open coordination is an interesting policy instrument in areas where Europe previously had nothing to say, and I very much applaud the fact that the Belgian Presidency has included the aspect of quality of employment. Commissioner, it seems obvious to me, however, that collective agreements as well as social legislation will be needed in different areas where the social dialogue has failed. That is why it is of the utmost importance for my group, for example, to know whether the European Commission will, after the failure of social consultation, produce a draft directive on temporary employment.
Indeed, temporary employment can create new opportunities. However, for temporary employment to be quality employment which offers social rights, trade union rights, right to training and, at the same time, guarantees for permanent staff in the firms making use of their services, a European directive must be compiled which offers a number of warranties, warranties which have, inter alia, been presented in the joint declaration recently concluded by Euro-CIETT and UNI-EUROPA and that include, for example, equal treatment at temporary employment agencies and at firms making use of their services.
Commissioner, following on from this debate, I should like to know when you will be presenting this draft directive to Parliament and in what way these essential basic conditions will be met.
Mr President, I, too, wish to congratulate Mrs Weiler on her report. I very much agree with her remark about the significance of training and the importance of making a special effort on behalf of older people in the labour market. I do not agree that we, in the EU, should have a directive granting any rights, but I well understand that many in this House want to see special emphasis and importance given to actually ensuring a right to training. However, this is something which the individual countries must take care of. The employment guidelines provide, of course, both some political priorities and some political objectives, and they also provide a framework for deciding which funds are to be used in order to achieve the objectives.
The funds are allocated to four pillars. The unemployed must be made better qualified to obtain jobs. They must be given more incentives to get into employment. That is the first pillar. Secondly, entrepreneurship must be promoted so that we see more companies and jobs created, partly through the removal of constricting regulations and bureaucratic arrangements. Thirdly, adaptability and flexibility must be promoted so that companies become more competitive. And fourthly, more opportunities must be provided for combining working life and family life so that there is a real opportunity for women to achieve equality in the labour market, leading to an improvement in the employment situation where women are concerned.
Many points have been registered under the four pillars, and I believe we are coming to a point at which it is worth considering whether we are pinning too much on this process, for the more objectives we add to the process, the more we are also in danger of watering down the cooperation and perhaps losing sight of the real goals, namely those of creating more jobs and getting the unemployed into work. That being said, I am very pleased that, this time, we have obtained an innovation in the guidelines for the year 2000, whereby local and regional efforts are to be involved and local and regional employment strategies developed. I also believe this underlines the fact that the Commission will need resources for carrying out analyses and studies within this area.
Several days ago, a leading French newspaper ran a headline story on the efforts bring made to combat rising unemployment and it described the wave of near-panic sweeping through the announcements of poor unemployment figures. At times like these, when a recession may be looming, we find it even more regrettable that employment is not the main priority of the economic and monetary guidelines.
I would like to reiterate that the Group of the Greens believes that employment policy cannot only have the function of monitoring or softening the peaks and troughs of the globalised economy by creating safety nets, by helping those who are out of work to find their way back into the job market. This is all the Luxembourg process has achieved, it is also, evidently, all that the guidelines proposed by the Commission for 2002 are likely to achieve, and is also all that the Weiler report, which is part of this approach, can achieve.
Whilst expressing regret that the Member States did little in response to their invitation to set objectives for unemployment levels, the Commission and the Council have quite rightly placed the emphasis on verifying the qualitative impact of the policies implemented. In order to clarify this approach, we are proposing two amendments. The first proposes to draw up comparable statistics on the various types of employment, in other words, including underemployment, partial unemployment, and to assess the consequences of so-called employment incentive measures in terms of enhanced social inclusion or exclusion.
Our second amendment proposes to strengthen the action of employment monitoring services in order to prevent flexible short-term contracts being abused.
We must, as a matter of urgency, curb the development of poverty, lack of job security, and unpleasant working conditions. We still need to introduce a policy to create businesses and jobs. Instead of despairing over poor growth forecasts as if these were gloomy weather reports, we should try to shape this policy in accordance with our objectives on social and territorial cohesion, and decide on, for example, the necessary large-scale investments, including public investment, draw up a European job creation policy, and not simply a work placement policy.
Mr President, I, too, want to thank Mrs Weiler for a good report. The Commission reports on which this debate is based presuppose that there are to be no major changes this year, because a large-scale evaluation of the first five-year period is to be carried out in the course of next year. We do not, therefore, wish to start making changes at the present stage. Naturally, this state of affairs has also had a marked influence upon the current report, which concerns what we have discussed in previous years.
I think that the rapporteur has added some important aspects: quality at work, training, professional education, life long learning, equality etc. The Committee on Economic and Monetary Affairs submitted a number of proposals for the report, of which a number were adopted and introduced into the report. These amendments worry me because some of them place such heavy emphasis upon price stability policy, budget restriction policy and such like. They worry me because we are heading for an economy which is no longer as strong. The Luxembourg procedure has been very focused upon improving the supply of labour, but this presupposes that there are job opportunities and that current economic policy is creating job opportunities and countering the trend towards economic recession. I therefore believe that, in the current situation, the amendments in question militate against a European employment strategy.
I should also like to say a few words about the future. A number of evaluations are now under way. I have been in contact with people working on a number of the ongoing research projects, and I believe that one of the things that will be emphasised is the fact that the Member States are failing to implement the policy properly. There is relatively broad agreement between those pursuing labour market policy in the Member States but, in spite of that, no such policy is being implemented in the Member States themselves.
The labour market administrations really do not have much to do with the procedure itself. They are pursuing their own policy. The parliaments have no influence at all, but it is nonetheless they who must fund the national efforts we are demanding. It is therefore incredibly important that more attention be paid to the parliaments in particular, but also to the entire political process in the Member States, if the result is to be effective. I believe that this will be the major task in the forthcoming evaluation. It is not enough simply to emphasise indicators and such like. The bodies that supply the finance and then administer the measures must also play an active role in the process.
Mr President, I am pleased to have the opportunity to address Mrs Weiler's report. She has identified unemployment as one of the most serious economic and social problems faced by the European Union. This was true prior to 11 September. It has now become an even more stark reality in the aftermath and against the background of continuing economic uncertainty which results from war.
One in 12 EU citizens is unemployed today. This is an intolerable situation and one which is of great concern to all of us. Indeed, unemployment rates are much higher in some Member States. Solving the problem of unemployment requires active labour market measures. Labour markets do not always function efficiently, and Member States must be prepared to take up their responsibilities when the need arises. The Luxembourg process of employment guidelines is intended to give the Member States a powerful stimulus in shaping their employment policies.
In the short time available to me I want to focus on recent events, but firstly I want to say that a number of key European industries are facing unprecedented difficulties. Every effort must be made to secure the maximum number of jobs. Hardest hit at the moment is the airline industry but we must not forget the tourist industry which has already suffered greatly this year from foot-and-mouth disease. In the case of the Irish national airline, Aer Lingus, 40% of their business and 60% of their profits are generated on trans-Atlantic routes. Ireland's location as an island state in the north-west periphery of the Union creates a particular set of circumstances to which I would urge the Commission to give full consideration. The collapse of Aer Lingus simply cannot be permitted. The economic and social consequences would be unparalleled in any other Member State in the Union, and the knock-on effects to related industries would be enormous. The fact that we are an island state without any linkage to the rest of Europe means that we require this. The Commission must look at this sympathetically and favourably.
Mr President, I do not wish to make any profession of political faith in the many detailed proposals to be found in the report and in the Commission' s proposal for a Council decision. By far the majority of these are to be welcomed and are politically correct, and many are in response to urgent needs, especially the conclusions of the Committee on Women' s Rights and Equal Opportunities, which Mrs Theorin has reported on. However, I have some general remarks on employment policy and the EU' s labour market policy which have, of course, been an overriding theme of a number of reports and proposals here this afternoon.
First of all, I have a remark to make about the reality as it is perceived. There is, of course, a very big gap between the reports of various kinds and the social reality. Armchair manifestos are largely absurd descriptions of social reality and will be completely unrecognisable to Europe' s enormous army of unemployed and socially excluded. A similar remove from reality is reflected in quite a few places in this report. We see this, for example, in recital F, which emphatically opposes the attitude that 'labour market considerations are subordinated to economic policy' . The Treaty' s convergence requirements and such like may, upon examination, perhaps be seen as wishful thinking, but the only problem is that the Treaty is out of step with reality.
The other remark I have to make is that employment policy and labour market policy, in general, consist, in large measure, of just such political confessions of faith. On the one hand, this means that we are operating in an area where what is decided is not legally binding, and this, of course, gives free rein to a lot of fine words and good intentions. On the other hand, we are, to a large extent, in areas for which the Treaty provides no legal bases for proper legal regulation. What, however, there is, at present, no legal base for, there may in future be a legal base for. I am thinking, for example, of the reference to harmonisation of social arrangements, of tax policy etc. However, I would remind you that, in Denmark, we have a saying about all good intentions, to the effect that 'the way to hell is paved with good intentions' .
Mr President, we all stand for a higher level of employment, indeed for full employment. But how? There are considerable differences in how we answer the question as to how we want to achieve this objective. Many advocate, to the exclusion of all else, additional measures for employees, but that alone cannot reach the goal. We must indeed implement measures to benefit both employers and employees - or transpose such measures, as the case may be. This means, though, that we, together, have to be consistent in ensuring that there is a durable improvement in the economic conditions for our small and medium-sized businesses. Two-thirds of all European workers are employed in them. Their productive capacity must be improved, and that by means of easier access to additional finance on more favourable terms and a distinct reduction in the tax burden.
Mr President, unemployment is the most serious problem facing our European national economies. Young people, women, older people and people with disabilities have a particularly hard time of it. There is a lack of access to training, vocational and continuing education, retraining and, of course, work itself. Society's weaker members must, though, be strengthened in a spirit of solidarity. Mrs Weiler is right to draw attention to the 1997 Luxembourg Summit. The Member States have been showing their true colours since the guidelines on employment policy appeared. Progress has been made in lifelong learning, in the application of practices which have proved their worth, in the involvement of both sides of industry and in action plans for local and regional employment. Above all, though, incentives for active jobseeking and for investment in research and development, the reduction of the tax burden on work and structural reforms are all still lacking.
In this report, I do not find long-term strategies, but rather feverish measures for dealing with periods of slack growth. Not everything can be blamed on the tragic events of 11 September. Predictions of growth must be substantially adjusted, for example Germany's from 3% in January to 0.75% this week. Chancellor Schröder will not reach his goal of reducing the number of unemployed to 3.5 million in the election year, since the figure is expected to shoot up to 3.8 million. His famous steady hand is trembling.
An additional EUR 2.5 billion will be required for unemployment benefit and for the Federal Institute for Employment. If Germany, the engine of growth, falters, the whole of the European Union will be affected. It is high time that there were financial concessions for SMEs. Taxes must not be raised still further, especially at a low point in the economic cycle. Tax reforms must be brought forward and the Member States must become more active in the fight against the black economy and tax evasion. I urge both sides of industry to make employment contracts more flexible and further modernise the organisation of work. In doing this, I am counting on the expertise and commitment of responsible managers and employees.
Mr President, I should also like to begin by thanking the rapporteur for an excellent report. When we look back at the very short period during which we have worked on employment policy within the EU, we have to note that it has been relatively successful. The level of employment has increased and unemployment has gone down, and that is indeed progress.
Now that the economy is in decline, the moment of truth has, however, arrived, and I believe that the need for a coordinated employment policy is even greater than before. Even though the situation is encouraging now, we still see shortcomings, such as women' s low share of the labour market. It is not just that women' s share of that market is much lower than men' s. Rather, women are over-represented when it comes to atypical and precarious jobs in the labour market, even in countries which have a very high proportion of women in gainful employment.
As has been observed in recent years, there are also problems when it comes to the older workforce. It is really a pity that such a small proportion of the population between the ages of 55 and 65 are in work. In this area, a range of measures relating to the working environment, skill development etc. is needed if we are going to be able to increase these figures. There are also very large regional differences and, for groups such as immigrants and the disabled, levels of employment are still very low.
I welcome the discussion about quality at work and about not only creating more job opportunities but also increasing the quality of those jobs. In this area, a long list of measures is, however, required. That applies, of course, to the working environment, and especially to the new problems arising in the working environment in connection with people being stressed, excluded, burned out and such like. It also applies, however, to the issue of life long learning. I believe that this is perhaps the most central issue if we are to be able to obtain economic growth and create more employment opportunities in the future, and that is why I am supporting this universal right.
I genuinely want to see a framework agreement at European level in which the social partners agree to this right. I do not know whether that is possible. Otherwise, the Commission will have to act. However, it would be the best solution. This right to skill development must then be adapted at national level within different sectors.
Finally, a view of the open coordination method. The open coordination method exists parallel to legislation in the areas of employment law and the working environment. The open coordination method is good, but is lacking in the areas of democratic control and transparency. We must free the European Parliament to exercise influence on this process. The open coordination method has grown in importance over the course of a long period of time. It has operated relatively well, but there is a lack of democratic control.
Mr President, I join with Mrs Weiler in many of her assessments and conclusions, and also consider much of what has been presented by the Commission to represent definite progress. Mrs Weiler, I would like to express my congratulations to you on this work, but also wish to point out three major problems that I find in the real world, which is not quite as rosy as it is depicted in some of the Commission's assessments or, indeed, in this report.
First among them is the strategy of full employment by 2010 on the basis of a 3% growth rate. I found that illusory from the very start. The problem with it, though, is that other ways of combating unemployment have been disregarded. It is lamentable that even Social Democrats stay aloof if you advocate the reduction of working hours. Scant regard is paid to elements of a third economic sector for social, ecological and cultural services or indeed to the greening of society.
The second problematic aspect - one to which Mr Andersson has just referred - is the split development of employment policy. There are, of course, some positive trends. Full employment in engineering and in technical and managerial occupations has increased. Modernisation really does have winners. The other side of the coin is, though, a clear increase in part-time employment, especially of women, among whom it has now reached 45.7%. in the EU.
The third problem is this: you have addressed the issue of the quality of work but, in my opinion, the social content of work is largely disregarded. The law on employment contracts is 'made more flexible' but in reality it is relaxed. We see the promotion of the low-wage sector. The right of the long-term unemployed to choose their work is being limited. It is precisely because these things are naturally long-term phenomena that we are, I believe, obliged to act with sensitivity in taking precautions, so that no new social division arises.
Mr President, I wish to begin by congratulating the rapporteur, Mrs Weiler, on the quality of her report. This House has been an enthusiastic supporter of the quantitative objectives laid down at the Lisbon and Stockholm European Councils with regard to the overall rate of employment, the rate of female employment and the rate of employment amongst the elderly. Unemployment, as has already been said, is one of the most serious economic and social problems the European Union faces and, currently, one in twelve citizens is unemployed, with the worst-affected groups being women, young people, the elderly, the disabled and members of ethnic minorities.
The 2002 guidelines for employment must be accompanied in all aspects by qualitative objectives, hence the importance of adopting special measures for incentives and action in the field of economic and social cohesion for the least-developed regions which lack the appropriate structures. One pillar of the employment strategy, the entrepreneurial spirit, calls for priority to be given to the creation and growth of SMEs, which have enormous potential for job creation, as we can see from the most recent data from Eurostat, which shows that micro-enterprises with between one and nine workers made the greatest increase in terms of job creation in the European Union.
The report quite rightly highlights reducing bureaucratic and tax obligations as a means of stimulating the creation and growth of companies. Nevertheless, we must reiterate that active support must be provided for the creation of infrastructures to support research and development, vocational training and lifelong learning so as to ensure the quality and continuity of employment. We all know that the European Union will only become a knowledge-based economy if all Member States make investment in human resources their absolute priority.
While the European Parliament deliberates on a report on employment policy, a report that sings the praises of competition, and claims that the social market economy has proved its worth, this same market economy has recently claimed a further 4 000 victims, 4 000 Moulinex workers who now find themselves jobless.
I am citing the example of Moulinex, because the decision has just been taken. I could, however, cite dozens of other businesses scattered throughout Europe, from Philips to Siemens, as well as several airlines. This is a tragedy for many thousands of employees, and a disaster for the regions that are affected. I would like to express my solidarity with the workers of these companies and my indignation at the attitude of their bosses, who have become wealthy on the back of the workers. The latter are made to pay for their bosses' economic blunders, and they are now jobless, have no wages coming in, sometimes after they have been in employment for many years.
These workers have reaped no benefits whatsoever from their companies' periods of prosperity, and in no way are they responsible for their difficulties. Both governments and the European institutions are helping to prolong this despicable situation, where workers are suffering to enable company owners to safeguard their assets. The money needed to finance jobs must be deducted from the wealth accumulated by shareholders, past and present, and from the resources held by banks.
Without this political will, these great promises on employment policy are nothing more than idle talk. So, I warn you, workers will not let themselves be pushed around forever; the greed of their bosses and the policies that favour their employers will eventually cause social upheaval. This is what will require a genuine employment policy, as it is this alone that will force those who have made their fortune on the back of others to shoulder their responsibilities.
Mr President, further to the present evaluation of the employment process, I should like to draw the attention of the Commission, and of Parliament too, of course, to two points.
First of all, there is the method of coordination itself. It has become a popular method in the social sector with regard to a number of themes which fall within national competence but which create common problems across all European countries. It is therefore possible to put forward common goals.
However, Commissioner, the success of the method, given the fact that it is not a binding mechanism, relies on the moral and political pressure that can be exerted. Media attention plays an essential role in this. The employment process based on the open coordination method has now been running for some five years, and a dramatic decline has been noticed in the level of attention given to this. Media attention has waned and, as a result of this, there has been less pressure on national governments to take serious account of the objectives and of the annual criticism levelled by the Council and Commission at their national action plans.
The open coordination method is only successful insofar as convergence stress continues to exist, and efforts will need to be made in order to sustain its existence. The question therefore arises as to how the pressure can be kept up. In my opinion, this should be one of the crucial points in the evaluation.
The second point is best practices. The different reports include best practices for national Member States. The question is: to what extent is a policy being adopted to actually learn something from those best practices? How many Member States have visited projects in other Member States? How many best practices have been discussed in the different Member States? It is one of the methods, even if the pressure subsides, to keep the employment policy going.
I would therefore ask for both these points to be looked at in the evaluation.
Mr President, this is the fourth public debate in the European Parliament on the Employment Strategy. The Employment Strategy is just one part of the European debate, but this is the first time there has been a general downturn in the economy, the first time there has been anxiety and, however much we want to avoid creating fear or panic, the situation is clearly going to be more difficult and problems with employment and economic development are bound to appear at the beginning of next year.
Several honourable Members have raised the question of the Lisbon target, that is, is it feasible and is the proposal in question an adequate proposal now that circumstances have changed? It is true that the analyses underlying our proposed guidelines are based on the excellent results for 2000, which possibly painted the most positive picture of employment and job creation in Europe in the last twenty years.
The situation is different now, however. Can we continue within the same framework? Can we continue with the same approach to the employment strategy? Mr Schmid put this question very clearly. I think that we should start from the following premise: thanks to the reforms introduced on the job market over recent years, the common, healthy, budgetary base in the Member States and the efforts made to achieve monetary union, the European Union is better placed than ever before to cope with a recession. Let me just remind you of previous recessions, which were exacerbated to a frightening degree by differences and fluctuations between currencies within the Union. So today, we are better, much better placed to cope with a recession.
The second point is that, obviously, if serious problems arise in the future, we have tools to deal with them in the form of monetary policy and interest rates, in the form of economic policy and the margins allowed within the Stability Pact. But what is important is for us to maintain the employment strategy without chopping and changing. It is important for us not to make short-term changes, but to keep to our objective and step up the implementation of the employment strategy. It would be a huge reversal at this stage if the Member States failed to focus their energies on efforts to apply the employment strategy as agreed.
There are very specific policies which the Member States need to develop in relation to the targets for employment quotas, the need to incorporate policies on the quality of work, better management of change, especially corporate restructuring, investments in human resources and policies on equal opportunities, where, it has to be said, the results of our evaluation in the joint report on employment were fairly disappointing. The Member States have not put enough emphasis on policies for equal opportunities.
No major changes have been made in the proposed guidelines, first, because we made changes last year, taking account of the message from Lisbon, and because we are currently in the process of a more general evaluation. The changes which we propose include three basic factors. The first is the need for national targets. The Member States need to set national employment targets. The second is the need for policies on the quality of work, and the third deals with the widening wage differential between the sexes. Unfortunately, there is still a huge discrepancy, as much as 15%, between men's and women's wages for the same work.
As far as the European Parliament resolution is concerned, I should like in particular to thank Mrs Weiler for her very serious approach and to point out that your reference to the question of rationalising procedures, to cohesiveness between individual procedures in the European Union is something we fully endorse - we are planning to move on to a new framework for the package next year - and that we agree with you wholeheartedly on the need for cohesion between the general economic policy guidelines and guidelines for employment. I would refer again here to the agreement between Parliament and the Commission and the view taken by the Council that labour issues should be dealt with within the framework of the guidelines for employment and that the guidelines for employment should be policies which are absolutely distinct from the economic guidelines.
There are numerous points on which there is consensus and agreement. There is the question of the social partners and their role, there is the question of flexibility and security on the job market and, to reply to Mrs Van Lancker, may I say that the Commission is determined to submit a proposal for a directive by the end of the year, due to the lack of success of the social partners. This proposal is being prepared as we speak. There is a common view on the need to work with the candidate countries, so that they can incorporate the strategies for employment, and to step up policies on sexual equality.
Your text contains proposals for changes to the guidelines. The European Commission will examine a good number of them. Certain particularly important points to which I should like to refer are: the lack of adequate information on the financial means available to the Member States in order to apply the strategy; the need for a framework between the social partners and the Member States for applying lifelong learning to companies; the need to combine the objective of promoting mobility with reductions in regional inequalities and for stronger measures to combat illegal employment - this links up with the issue of immigration to which Mrs Weiler referred in her personal presentation - and the need to deal with specific entry barriers to women on the job market.
Honourable Members, we are planning to submit a revised proposal to the Council over coming weeks which takes account of these questions. I should like to offer you my warmest thanks because the open and highly interesting debate on the guidelines in Parliament has enhanced the substance and role of the strategy for employment in European policy in general.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place at 11.30 tomorrow.
Exposure of workers to risks arising from physical agents
The next item on the agenda is the recommendation for Second Reading (A5-0320/2001) by Mrs Thorning-Schmidt on behalf of the Committee on Employment and Social Affairs on the Common Position of the Council [7914/1/2001 - C5-0293/2001 - 1992/0449(COD)] with reference to the adoption of the Directive of the European Parliament and of the Council on minimum requirements to protect the health and safety of workers from physical hazards (vibrations) (16th individual directive under Article 16 (1) of Directive 89/391/EEC).
Mr President, the Council of Ministers has presented a common position on mechanical vibrations. There are a great many good things in the common position. The best is that agreement on a compromise has been successfully reached in the Council. This means that there is now broad recognition of the fact that vibrations constitute a health risk, when it comes both to hand/arm vibrations and whole-body vibrations. It is also good that all three institutions appear to be in agreement as to a method of limiting these vibrations. The key to this method is the parallel introduction of action values and limit values that should never be exceeded. In the Committee reading, we talked a lot about the limit values. That is really rather a pity, however, for it is in actual fact the action values that are the most important for, when the action values are exceeded, the employer is obliged to do something and to take preventative action to change the way in which the work is organised. It is precisely this method which offers flexibility and emphasises prevention rather than injunctions. Moreover, I find it very annoying that it is precisely this flexibility and the emphasis on prevention that have not been recognised at all by the opponents of the proposal here in Parliament. That is a great pity, in view of the fact that they themselves often talk about flexibility and prevention rather than injunctions.
However, there are, unfortunately, also less happy facets of this proposal by the Council of Ministers. The Commission' s original proposal has been weakened in a number of ways, and it has therefore been necessary to table some amendments. I will go through a couple of them. Amendment No 1 is a reminder that we still do not have the directives concerning the remaining physical agents. We know that the Noise Directive is on the way, but we are now waiting impatiently for the latter, and it would be appropriate if, by accepting our amendments, the Commission were, today, to tell us that they are as committed as we are to putting these directives in place. We have been waiting for many years.
Amendment No 2 is crucial. As I say, it is good that the Council could agree to set a limit value, but when you consider how high it really is, you can also understand how agreement could have been successfully reached. The proposed 1.15 m/s2 constitutes a significant weakening of the original proposal. The report therefore proposes a limit value of 0.8 m/s2. We know from the internationally recognised ISO standards that it can be said with certainty that there are health risks with exposure of more than 0.8 m/s2. It therefore makes more sense to set a limit value in which the protection of employees will, in actual fact, be something real. There is no question of any tightening-up. All that is proposed is a return to the level proposed by the Commission itself at first reading, and there is no new knowledge to justify choosing another limit value.
Some MEPs have repeated again and again that there is not one single proof of the connection between whole-body vibrations and injury. That is simply not the case, however. There is a quite clear connection between strong vibrations and injury. That is something that science is agreed about. It is true that we cannot put clear figures upon the number of people who will be injured in the case of a specific limit value. However, that is how it will always be when it is a question of people and their working environment. In such cases, the precautionary principle must be applied, and this is also something actually laid down in the Treaty.
Amendment No 5 proposes shorter transitional periods than those proposed in the common position. Clearly, these could be applied in practice out in the real world. With the common position, however, we should arrive at transitional periods of up to 12 years, and it makes almost no sense to legislate for such long periods. Finally, on behalf of my own Group of the Party of European Socialists and of the Group of the European Liberal, Democrat and Reform Party, I have tabled an amendment that makes it possible to exempt agriculture and forestry from the limit values for whole-body vibrations. We have arrived at a compromise whereby agriculture and forestry, like aviation and shipping, are given the opportunity to be exempt from these limit values for whole-body vibrations. We have done this because we remained doubtful as to whether agriculture could, in fact, comply with these conditions.
Allow me to emphasise two things in this connection. First of all, I think that the farming industry' s impact assessments have been very exaggerated and therefore not to be taken seriously. It has been maintained that farmers would only be able to work for two hours a day. That, I think, is wrong. I believe in actual fact that, in preparing the assessments, it has been forgotten that the directive only applies to employees and not to people who are self-employed. The second thing it is important to state is that this compromise proposal does not mean that we are giving up combating harmful vibrations within agriculture. It simply means choosing another method, and it is worth emphasising that the action values must go on being maintained. I hope that the Commission and the Council will respond positively to our proposal. I also hope that we shall obtain wide support for the proposals here in the House. The text before us is balanced and reasonable and fulfils the main purpose of this directive, namely to ensure flexibility in the workplace at the same time as ensuring that employees are guaranteed the necessary protection against harmful vibrations in the workplace.
Mr President, the proposal for a directive which is before us for its second reading, falls within the scope of measures that aim to improve the safety and health of workers. As you know, this is an objective that Parliament quite rightly considers very important.
We must, however, find a fair balance between, on the one hand, the need to protect the health and safety of workers and, on the other hand, the need to prevent this directive from placing excessive burdens on companies and particularly on small- and medium-sized enterprises. If we adopt overly restrictive exposure limit values, it could, in practice, and technically speaking, turn out to be extremely difficult to abide by them; it could actually harm the interests of workers, either because this could lead to their working time being limited to two hours per day, or because if the limit values are not applied, the protection they do have could be significantly reduced.
Since this report only concerns the issue of vibrations, we must also take into account the delicate and hard-won agreement between the various national requirements, and we must not impose further excessive restrictions on the sectors and industries concerned.
And in this respect, I would like to say that our Committee was not able to complete its work due to an incredibly busy timetable. We were unable to interview all the relevant people involved before the deadline, and this is something I regret.
For these reasons, our group believes that the amendments adopted in the Committee on Employment and Social Affairs are a relatively acceptable compromise between the requirement for the protection of workers and on the competitiveness of European industry. Nevertheless, our group considers that it is essential to include the derogation option for the agricultural and forestry sectors, since the current arrangements for servicing and replacing machinery in these sectors would not enable exposure limit values to be effectively applied.
On a personal note, and particularly with regard to the work that we did last week, I would lastly like to thank Mrs Thorning-Schmidt for her cooperation. Mrs Diamantopoulou, I hope that this spirit of openness, as part of our conciliation work with the Council, will enable us to agree on a halfway point so that the directive can be adopted within a reasonable timeframe.
Mr President, I would like to congratulate the rapporteur, Mrs Thorning-Schmidt, for the tremendous grasp she has demonstrated of this highly technical subject both in committee and in plenary.
My father and his brothers and, in fact, all the male members of my family worked in the coalmines in the northeast of England and most of them have received compensation for both industrial white finger, which is caused by hand-arm vibration, and industrial deafness. This proposal concerning physical agents is a very real proposal to me.
Vibration has been a major problem in the past. But it still is, and that is demonstrated by the very strenuous lobbying on all Members of this House from various sectors of industry in relation to this proposal. I would like to echo what the rapporteur has said about the other elements of the original physical agents' directive. Noise, the original directive of 1986, was due to be reviewed in 1991. Here we are, ten years later, and no revision to the existing legislation on noise has been made.
On optical radiation, industrial lasers were in their infancy when the original proposal was brought forward. They are now in widespread use and we need to update or introduce law at European level on that subject in regard to fields and waves. We are increasingly bombarded by fields and waves of all types and all intensities in our homes and workplaces. That is set to increase radically as a result of developments such as the new bluetooth standard. All of those outstanding elements are becoming increasingly urgent, and I hope the Commission will continue its good work to break the impasse that has so far existed inside the Council.
The rapporteur has introduced a number of important amendments in her report, but probably among the most important is Amendment No 2 concerning whole-body vibration. Amendment No 2 represents a compromise, it lies between the Commission's original proposal and the common position, and I hope it will receive the support of the House.
We have received strenuous lobbying, particularly on whole-body vibration. There is general consensus on the need to act on hand-arm vibration, but industrial lobbyists have worked hard to convince Members that there is no link between whole-body vibration and injury. I know for a fact that the Commission has at least 17 box-files of evidence showing causality between exposure to whole-body vibration and injury. The difficulty is in untangling what proportion of the injury is due directly to whole-body vibration and what proportion is due to other factors such as poor ergonomics or bad posture. There is a causal link and there is a need to act. I hope we will see support for the rapporteur on that issue.
The rapporteur has also mentioned a compromise to exclude agriculture. It proved necessary to introduce such a compromise; the exclusion would be for five years if it does come to pass. I would have preferred that it did not occur, but it had to happen to secure political consensus here for today's vote. If it is agreed, the Commission must not do its usual trick of waiting the full five years before assessing the scientific evidence and bringing forward a proposal. The preparatory work needs to be done to move quickly once that five years has expired.
What, then, we are aiming for and will continue to seek to achieve in conciliation, beyond the debate and vote today, is a balance between action levels and limit values which it will be possible for industry to accept and implement but will at the same time drive forward improved engineering to eliminate vibration from new equipment and improve the way in which ergonomic considerations are taken into account. I hope the report will be supported today.
I am going to deal specifically with whole-body vibration. As has already been said, there is evidence that whitefinger can be caused by hand-arm vibration, but I do not believe that there is sufficient evidence that whole body vibration causes tremendous health risks for workers. There is a slight health risk, but even the ISO standards say that there is no quantitative health risk, and so without further scientific evidence, I think it would be crazy for us to put more burdens on industry.
I am glad that the rapporteur has eventually agreed that we need a compromise on agriculture, so I urge you all to vote for Amendment No 11. This would exclude agriculture and forestry for five years and then it would come back to Parliament after further research and scientific evidence has been provided. If we do not vote for the compromise in Amendment No 11, I believe that the harvest across the whole of the EU will not be able to take place. If we do not vote for it, tractor drivers, for instance, will be able to drive their tractor for between 2 to 4 hours in any 8 hour period and that is if we get the 0.8 m/s2 that the rapporteur is suggesting. Even if agriculture and forestry is taken back, we need to go back to the common position of 1.15 m/s2 instead of the 0.8 that the rapporteur is proposing, because if we do not go back to that, other parts of the industry such as engineering, mining, construction will have tremendous problems, so I urge you to make sure that you do not vote to put more restrictions on industry when we do not have a quantitative health risk demonstrated. I hereby beg you not to vote for the rapporteur's position on this and to go back to the common position and vote for Amendment No 11 and against Amendments Nos 2, 4, 12 and 9.
Mr President, in my opinion, the rapporteur has done sterling work. I have been active in an advisory role vis-à-vis works councils, trade unions and industry concerning conditions at work, among other things. I have observed that, for some fifteen years, we in the Netherlands - but that also applies to other Member States in terms of best practices - have been working with the ISO Standard 2631, as recommended and followed by Mrs Thorning-Schmidt. Only at the end did we decide to adopt the amendment by Mrs Hermange.
I actually agree that we should not simply consider the views of industry. There are also other angles to be considered. For example, the trade unions have stated that this is not simply a matter of exposure from a health perspective, but also a matter of symptoms of fatigue, for example. Consequently, the standard should, from the point of view of safety - or, rather, the lack of this - actually be stricter than is now the case. I have not yet heard this aspect mentioned here, and it should actually help us find a happy medium.
Mr President, I would like to start by congratulating Mrs Thorning-Schmidt on her excellent work and, having said this, I would like to remind you that Article 31(1) of the Charter of Fundamental Rights of the European Union states that every worker has the right to working conditions which respect his or her health, safety and dignity. This is a wide-ranging declaration, within the chapter on solidarity, which includes not only the measures taken against obvious risks, such as the risk of falling or risks faced when dealing with abrasive materials, but also those preventative measures used against risks that could go undetected by the majority of those who are not experts in this field. These are the risks that those who work in mines, in construction and in the field of transport have to face on a daily basis, which, according to those who study them, affect up to 24% of European workers. These risks originate from two different types of vibration: Hand-arm vibration, which is the cause of whitefinger, impaired feeling and grip, amongst other problems, or Whole-body vibration, which is the cause of back problems, lumbar pains and slipped discs.
It is worth remembering, Commissioner, that these measures should not be limited to including only physical causes, such as vibrations, but should also take account of electromagnetic fields, noise and waves and optical radiation, for example, and also bear in mind the transitional period needed to make the required adjustments arising from the adoption of these measures. I am convinced that all employers and workers have a common goal, which is the improvement of their workspace and environment, so that the place in which they work is suitable. A transitional period will be needed so that equipment can be replaced and procedures can be improved and adapted. Differences relating to technological development and type of activity, such as agriculture, will have to be taken into account, with a conviction that 'no-risk' does not exist and that the quest for safety is the responsibility of all those involved: workers, be they self-employed or employed, employers or local, regional or national administrations.
Mr President, in my two years in this Parliament I have never received such a barrage of letters of complaint as I have about this report. I am talking particularly about whole-body vibration aspects, rather than hand and arm vibration. These comments are not just from employers, large and small, in farming, quarrying, mining, engineering and construction businesses - to name but a few - who are rightly concerned about the very viability of their entire industries under these proposals. They are also from ordinary employees concerned about their jobs if the rapporteur's amendments go through.
Recently published and well-respected scientific work from Germany, Italy and the UK, as well as the rapporteur's own country of Denmark, shows no direct quantifiable link between whole-body vibration and back pain. I note that Mr Hughes maintains otherwise; not for the first time his own government disagrees with him. The above comments from constituents have two things in common: their anger that Socialist MEPs should be proposing such amendments in the first place, and their sheer disbelief that such MEPs could be so out of touch with reality.
Let me be clear. The above comments are nothing to do with health and safety, issues which all of us recognise as important. They are everything to do with the rapporteur jumping to conclusions that are not supported by specific scientific evidence. The UK government is strongly opposed to the rapporteur's proposed amendments which, it maintains, would damage industry and agriculture for no benefit. UK Conservative MEPs agree, and we urge the UK Labour MEPs, who supported this report so resolutely in committee, now to support the common position, and meanwhile to support our compromise, tabled jointly by a number of political groups. I urge you all to join us in voting for sound science and sound sense.
Mr President, this is really one of the worst pieces of legislation I have seen in this Parliament. The benefits it offers are vague and speculative - they are unproven and unquantified, but the costs are real, immediate and massive. Credible estimates suggest that the costs of implementation in the UK alone could range between EUR 15 and 30 billion. The effects will reach into a wide-range of industries - not only agriculture, but road haulage, construction and many other areas.
I have been contacted by an exceptionally wide-range of business organisations and they are universally opposed to the measure and especially to those amendments which would make it even more repressive. Those organisations include: the Confederation of British Industry, the National Farmers' Union, the Road Haulage Association, the Quarrying Association, the Coal Industry and JCB, the heavy equipment manufacturer. It appears that the limit set by the directive would restrict a truck driver to six hours work, a tractor driver to two or three hours and a brush cutter to 15 minutes. This will do huge damage to European economies. It will cost jobs. It has been pointed out that the average jogger exceeds the limit by a factor of 7 or 8, while even walking down a road could break the rules. I suspect that I was over the limit on Monday on the bus from Basle Airport to Strasbourg!
The directive also places huge new costs and administrative burdens on industry in terms of measuring vibration levels and recording exposure. There is a crying need, Mr President, for proper regulatory impact assessments to be applied to European legislative proposals. If that had been done in this case, it would never have got this far. Any possible benefits are far outweighed by the costs. It appears that we cannot reject the whole proposal, but I appeal to colleagues to support amendments which would soften it and to reject amendments which would make it even more disastrous than it already is.
Mr President, on behalf of the Commission I would like to congratulate Mrs Thorning-Schmidt for her excellent report particularly because it is such a difficult technical issue: It is not only that is a difficult dossier, but it has been before the Council since 1994 and only now are things on the move.
I consider that this legislation on vibrations will be a fundamental step to achieving better protection of the health and safety of workers exposed to risks arising from physical agents, but of course, we have to take into account the economic impact, the impact in the enterprises - the small, medium and large. That is why we propose a step-by-step approach.
We cannot forget that a considerable number of workers suffer from the effects of their exposure to vibrations, notably neurological, vascular and musculo-skeletal disorders. This is a particularly serious problem which is costly for business and society and which, more importantly, causes suffering for the people directly involved as well as for their families, and when we discuss costs, we must calculate the cost that enterprises have because of the health problems of their workers.
On your amendments, the Commission has worked very hard to maintain a high level of protection while, at the same time, ensuring that a compromise could be reached. Although we consider that lower values more in line with the amended proposal would be more appropriate, we have accepted the Council's common position with a view to achieving a global compromise. The common position increases the exposure limit values and exposure action values for the whole-body vibrations and introduces new provisions on transitional periods for existing work equipment in general and for equipment used in the agricultural and forestry sectors in particular.
For reasons of consistency, the Commission cannot therefore accept Amendment No 2, which decreases the exposure values for whole-body vibrations in the common position, nor the part of Amendment No 5 which reduces the length of the transitional periods. However, the last part of Amendment No 5 would be acceptable if slightly redrafted.
Similarly, the Commission cannot accept Amendments Nos 8 and 12 because they merely restate the principles of the employer's responsibility already contained in the Framework Directive without additional added value, nor Amendments Nos 9 and 13 since they either remove the possibility for Member States to grant derogations on whole-body vibrations in case of seasonal work or simply allow for the averaging of exposures which is already considered by the ISO standards to which the directive refers.
The Commission cannot accept Amendment No 11 for both technical and political reasons. Although the Commission agrees with the principles behind the changes proposed by Amendment No 1, we can only agree with the first part but we cannot accept the second part which foresees the commitment of both the European Parliament and the Council to continue with the adoption of other parts of the original physical agents proposal. This is not a question of political disagreement. This part of the recital contravenes the rule that the recitals 'shall not contain normative provisions or political exhortations'. I accept Amendments Nos 3, 4 and 7. These amendments clearly improve and clarify the text.
I regret that I have to reject Amendment No 6 as it stands. Nevertheless, I could accept the idea of justifications to be provided by Member States on any transitional periods or derogations granted by them. This should however be integrated in Article 14 (1).
Finally, let me remind you that the step-by-step approach we have used, starting with vibrations, implies that we should now push ahead with the remaining three physical agents included in the Commission's original proposal: noise, electromagnetic fields and optical radiation.
To conclude, the Commission can accept in full Amendments Nos 3, 4 and 7. It can accept in part Amendments Nos 1, 5 and 6 and it rejects Amendments Nos 2, 8, 9, 11, 12 and 13.
Thank you, Commissioner Diamantopoulou.
Ladies and gentlemen, to judge by what I am hearing now, I think we will soon be needing a new Directive on noise in the Chamber during a debate!
The debate is closed.
The vote will take place at 12 noon today.
Mr President, I wanted to ask you about the decision of the Bureau that was taken last night on the issue of a Staff Regulation. I want to know on what basis that decision was taken. I think that the House should be reminded that when the present Commission was accepted, it was accepted on the basis of the need for radical reform. A decision was taken by the Bureau last night to adopt a rather more cautious approach than the one that has been adopted in plenary, but we did not want as in the past, we wanted a radical overhaul. I wish to know why the Bureau has gone against the spirit of what was accepted in the plenary both on the van Hulten report and on the Harbour report and why, given the critical importance and interinstitutional nature of this issue, the Vice-President for Reform, Commissioner Kinnock, was not invited to speak at that meeting.
Could you, Mr President, give me an assurance that the Bureau will look at this again and also invite the Vice-President of the Commission to speak to the Bureau in order to amend the letter that was agreed last night?
I was at the Bureau meeting last night and I am not aware that the Bureau actually took any final decisions. They took a decision to write a letter to Mr Prodi and therefore there are still ongoing discussions on this matter.
At the last part-session, I raised under points of order, this whole question and asked the presidency to give this House a comprehensive report about the state of reform discussions as soon as possible. So far, we have not had this report and I emphasise here the concerns of my colleague Mrs Morgan. In my report, that was passed by a very big majority in this House, we set the linear career structure on merit as the centre-piece of the reform. But it appears from comments being made by one of the Vice-Presidents of this Parliament in the newspapers and not to this House, that the whole issue is now not regarded as important by the Bureau.
I hope I have the support of all colleagues in the House in saying that we still consider this the centre-piece of the reforms and we do not see any reason why Parliament should not follow a similar line to that being taken by the Commission in this crucial area.
The point made by you and by Mrs Morgan will be raised again in the Bureau. I can assure you that it will be given proper consideration.
Mr President, can we take that as an assurance that no letter will be sent until the Bureau has met again on Thursday, because that is what I think the House would like to hear?
I cannot tell you the status of the letter. I imagine that it has already been sent, so I cannot say that it will not be sent. But the matter will be given full discussion when the Bureau meets again tomorrow.
Mr President, can I just object to the fact that the Thorning-Schmidt report and the Ghilardotti report are going to be voted on immediately after the debate? Some Groups have not had a chance to look at the Ghilardotti report in particular and to debate them. Can we at least, if this happens in the future, have far more warning? We only heard last night that this was about to happen when it was too late for us to do anything about it.
This report has been scheduled for today since the agenda was drawn up. We get a great deal of complaints from the press who say that we do not vote quickly enough after we have had a debate. Therefore a balance has to be struck.
VOTE
(Parliament approved the Commission proposal) - Draft Council decision on the protection of the euro against counterfeiting (10616/2001 - C5-0362/2001 - 2001/0804(CNS)) (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
(Parliament approved the Commission proposal)- Proposal for a Council regulation amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil (COM(2001) 455 - C5-0437/2001 - 2001/0181(CNS)) (Committee on Agriculture and Rural Development)
(Parliament approved the Commission proposal)
Reports without debate:
Report (A5-0317/2001) by Caroline Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision laying down a Community Action Programme promoting non-governmental organisations primarily active in the field of environmental protection (COM(2001) 337 - C5-0281/2001 - 2001/0139(COD))
(Parliament approved the legislative resolution)
- Report (A5-0346/2001) by Diemut Theato, on behalf of the Committee on Budgetary Control, on the appointment of nine Members of the Court of Auditors
((C5-0282/2001 - 2001/0808(CNS)
C5-0283/2001 - 2001/0809(CNS)
C5-0284/2001 - 2001/0810(CNS)
C5-0285/2001 - 2001/0811(CNS)
C5-0286/2001 - 2001/0813(CNS)
C5-0287/2001 - 2001/0814(CNS)
C5-0288/2001 - 2001/0815(CNS)
C5-0290/2001 - 2001/0812(CNS)
C5-0291/2001 - 2001/0816(CNS))
Theato (PPE-DE), rapporteur. (DE) Mr President, I would like to make a few short remarks on the procedure. In accordance with Article 247 of the Treaty, the Council has on this occasion, after consulting Parliament, to appoint nine members of the Court of Auditors. Four of the appointments are re-appointments by France, Luxembourg, the Netherlands and Austria. The members concerned are to be reappointed for a term of six years. Three Members are new appointments by Germany, Greece and the United Kingdom. Two are to take over for the remaining four years of the term from their predecessors, who have left office early. Denmark and Sweden are the countries in question here. Article 247(6) of the Treaty makes this possible.
In accordance with rule 35 of the Rules of Procedure, the Committee on Budgetary Control, being the competent committee, was entrusted by the President of Parliament with the examination of the nominees to the Court of Auditors. On 10 September and 8/9 October, these examinations took place in public session. This was followed by a brief in-camera discussion and then candidates were voted on individually by secret ballot. Candidates were, of course, examined as individuals. The result of the examination and the secret ballot that then took place was that we had voted in favour of all nominated members and also recommend them to this House.
Mr President, I see from Rule 114 of the Rules of Procedure that procedure without debate applies when the committee responsible has not tabled any amendments or when all the amendments for deliberation have been adopted with no more than three Members voting against them. This report has now come to us without debate, although the Committee took a vote on the Swedish candidate, Mr Tobisson, when more than three Members voted against him because he has no experience as an auditor whatsoever. For this reason, I would like to hear your interpretation as to whether it is right that this matter can be voted on without debate, without the possibility of openly putting forward these points of view, as more than three Members have voted against a nominee. I insist this matter be referred to Parliament' s plenary for debate there.
Of course every Member is allowed to vote as they so wish. You correctly state Rule 114. The committee has requested that this be put to Parliament. We are now in a position where the Conference of Presidents approved this being put on the agenda of Parliament at the request of the committee. Therefore the vote will go ahead.
(In successive votes Parliament adopted the nine resolutions)
Report (A5-0318/2001) by Didier Rod, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council recommendation on the prudent use of antimicrobial agents in human medicine (COM(2001) 333 - C5-0411/2001 - 2001/2164(COS))
Mr President, ladies and gentlemen, resistance to antimicrobial agents now causes hundreds of thousands of deaths the world over. Diseases that we thought were under control, such as tuberculosis or the plague, are re-appearing and are posing a serious threat to human health, particularly in developing countries. We acknowledged, by voting in favour of the Khanbhai report, that resistance to anti-malarial agents was one of the causes of malaria-related deaths. But we now know that one of the true causes of the current situation in Europe is the incorrect use of antibiotics and over-consumption, not only in the field of human medicine but also in animal feed. Reports on GMOs also indicate this...
I am sorry to interrupt you, as rapporteur, but it is not correct for a rapporteur to start making a speech before we take a vote. If you have something pertinent to say about the vote, we will listen to you. But if it is not to do with voting procedure I suggest to you that, as rapporteur, you have already had your opportunity of speaking to the substance of the debate.
My point is directly related to the vote, Mr President, and I was told that I was entitled to speak for one minute, which I have not yet used up. In relation to the voting procedure, I wanted to give just one example to explain why I did not agree with the amendments tabled by the Group of the European People' s Party. That one example is this: Today, in the Midwest of the United States, antibiotics are used when rearing chickens. This has created resistance in humans as a result. Yet, it is this antibiotic that we are now using to combat anthrax and I think that this is a very important point.
(Parliament adopted the resolution)
Recommendation for second reading (A5-0324/2001) by Olle Schmidt, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive amending Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) (7551/2001 - C5-0296/2001 - 1998/0243(COD))
and
Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) with a view to regulating management companies and simplified prospectuses (7550/2001 - C5-0295/2001 - 1998/0242(COD))
(The President declared the two common positions approved as amended)
Recommendation for second reading (A5-0319/2001) by Anne Elisabet Jensen, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council decision on Community incentive measures in the field of employment (8432/1/01 - C5-0294/2001 - 2000/0195(COD))
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0325/2001) by Fiorella Ghilardotti, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive on establishing a general framework for improving information and consultation rights of employees in the European Community (9919/1/01 - C5-0388/2001 - 1998/0315(COD))
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0320/2001) by Helle Thorning-Schmidt, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (vibration) (16th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (7914/1/2001 REV 1 - C5-0293/2001 - 1992/0449(COD))
(The President declared the common position approved as amended)
Report (A5-0321/2001) by Eija-Riitta Anneli Korhola, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending Council directives 85/337/EEC and 96/61/EC (COM(2000) 839 - C5-0027/2001 - 2000/0331(COD))
(Parliament adopted the legislative resolution)
Report (A5-0339/2001) by Christian Ulrik von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation establishing a general framework for Community activities to facilitate the implementation of a European judicial area in civil matters (COM(2001) 221 - C5-0254/2001 - 2001/0109(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0333/2001) by Christian Ulrik von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Belgium and of the Kingdom of Sweden with a view to the adoption of a Council Regulation on the development of the second generation Schengen Information System (SIS II) (9844/2001 - C5-0315/2001 - 2001/0818
and
on the initiative of the Kingdom of Belgium and of the Kingdom of Sweden with a view to the adoption of a Council Decision on the development of the second generation Schengen Information System (SIS II) (9845/2001 - C5-0316/2001 - 2001/0819(CNS))
(In successive votes Parliament adopted the two legislative resolutions)
Report (A5-0302/2001) by Robert Goebbels, on behalf of the Committee on Economic and Monetary Affairs, on the international monetary system - how to make it work better and avoid future crises (2000/2017(INI))
(Parliament adopted the resolution)
That concludes the vote.
Report Theato (A5-0346/2001):
- (DA) The Danish Social Democrats have today voted in favour of appointing nine new members of the Court of Auditors. All nine candidates are well qualified to become excellent members of the Court of Auditors. We would nonetheless remind the Member States that, in appointing candidates, they must take Article 247, Paragraph 2 of the Treaty seriously: 'The Members of the Court of Auditors shall be chosen from among persons who belong or have belonged in their respective countries to external audit bodies or who are especially qualified for this office.' The Court of Auditors plays a very important role in relation to supervising the Community' s funds. It is therefore very important that there should be enduring respect for its Members.
We have voted on these nine re-appointed and newly appointed members of the Court of Auditors with mixed feelings. The EP' s role in this instance is marginal, since the Council is the designated institution. We endorse this distribution of tasks in accordance with the Treaty. However, the quality of the candidates should be paramount in the EP' s verdict. We were bitterly disappointed in this respect, both in terms of some of the Member States and in terms of the majority of the Committee on Budgetary Control.
A few candidates are, in our opinion, clearly not up to the task and, in one instance, do not even meet the Treaty requirements. A Member State that puts forward a candidate simply on the basis of a long political career, without the relevant candidate having qualifications in the area of accounts, should hang its head in shame. But also in other areas, the level of candidates was very diverse. For such a post with high accountability and a huge significance for community funds, only heavyweights in the financial-political arena should be put forward.
Since this has not happened in a few cases, we have given some the benefit of the doubt, but we were unable to give the weakest candidates our vote.
Report Rod (A5-0318/2001):
We shall not discuss the medical arguments put forward in favour of restricting the use of antibiotics and other antimicrobial agents. However, the report mentions the need to save money on health care costs. Although this need could, generally, be justified, we nonetheless reject any argument for this.
We know only too well that, when it comes to making savings on medical spending, it is always the health care of the working classes, and particularly the poorest sectors of society, that suffers. The result of these 'careful recommendations' , which governments usually use as a pretext to take restrictive measures, does nothing to affect the excessive use of medicine by the rich, whilst the poor are deprived of even the most basic levels of care.
We therefore abstained from voting on this report.
Report Schmidt (A5-0324/2001):
Mr President, I have made so many speeches that I have lost my voice. Maybe I have delivered too many explanations of vote!
I voted for the directive on undertakings for collective investments in transferable securities because one way that pensioners get rich - I am not being serious here - is through reaping the benefit of fruitful savings. In this way, if their savings bear fruit, as the directive proposes, pensioners will be able to follow the example of the great single-handed circumnavigator, Mr Francis Chichester - the father of our beloved fellow Member, Mr Giles Chichester - who celebrated his sixty-fifth birthday while sailing single-handedly round the world.
Report Jensen (A5-0319/2001):
Mr President, the Pensioners' Party voted for the Jensen report. I would nevertheless like to tell Commissioner Diamantopoulou, who works so hard to help workers and to increase the number of jobs throughout Europe, that, as representative of the Pensioners' Party, I believe that, if we are to have more jobs, we must reduce the cost of labour: we must, therefore, reduce the cost of pension services and contributions while still increasing the size of pensions. We want less contributions and larger pensions, and that can only be achieved by careful, sound administration of contributors' money.
. (PT) We have supported this report since its first reading in February 2001. Its relevance warrants our support once again and this is why we have voted in favour of it.
Developing, programming, monitoring and assessing the European employment strategy with the involvement of the social partners and local and regional authorities are important and essential objectives for fully and effectively achieving the strategic ambitions defined at the Lisbon European Council. More and better jobs mean greater economic and social cohesion. It is, therefore, crucial that cooperation between Member States is improved with regard to exchanging experiences and information and identifying best practices in addition to the involvement of the social partners and local and regional authorities, not forgetting the implementation of an active and transparent public information policy that takes account of the public' s requirements for transparency.
One particularly praiseworthy aspect of this report is the attention it pays to the promotion of equal opportunities for men and women in the employment and labour markets.
Undertaking studies on the provision of childminding structures and of home assistance and care services is an essential instrument for assessing shortcomings in this field, initially and then putting into practice, in a later stage, an action plan designed to enable people to reconcile their professional lives with their family lives.
With regard to the budget and annual appropriations, we agree with the rapporteur' s position and fully support it.
Report Ghilardotti (A5-0325/2001):
Mr President, I voted for the Ghilardotti report. Keeping employees informed is a very good thing, Mr President, but I tried substituting the word 'pensioners' for the word 'employees. The result is a wonderful report: the European Union calls for pensioners to be kept better informed; the European Union wants improved consultation of pensioners. The pensioners would be happy to know that there is a report addressing the issue of more information and consultation for pensioners, for it is still the case today that some European pensioners do not even know how large their pension will be the day before they start to draw it, they do not know at what age they will be able to retire and they find the documents presented to them totally incomprehensible.
I therefore hope that I will soon be able to vote in favour of consulting and informing pensioners as well as employees.
. This particular proposal can be traced over 20 years and today we should be reaping the benefit of the conclusion of intense negotiations and compromises, not only here in Parliament, but also in the Council and amongst the social partners.
The Common position offers the most appropriate means of ensuring that we can achieve the objective of guaranteeing that employees have real access to information and consultation, and also offers them an opportunity to have an input into the continuing operation of the enterprise.
Unfortunately, the amendments proposed by the rapporteur and approved by the Committee of Employment and Social Affairs goes totally against the spirit of co-operation achieved up to now. In particular, the issue of sanctions to be imposed at an EU level flies totally in the face of subsidiarity and competences of national governments.
All that has been gained is that this issue ends up in conciliation and brings us no nearer to achieving the real goal of securing information and consultation for the employees of the European Union over the running of their companies.
. Generally, I welcome the outcome of this vote, although I wish more Members had been willing to support the amendments dealing with sanctions against companies that fail to implement the directive's requirements.
However, there is no doubt that the measures agreed by Parliament will make an important difference for many workers throughout the EU. Hopefully, thanks to the tighter definitions of the information required and the proposal for a delay for full consultation in the light of proposed large-scale redundancies and other potentially harmful changes, we shall avoid the situation where we see workers appealing to this Parliament to protect their rights and interests.
I also welcome Parliament's insistence on the rapid implementation of this directive for all Member States, whatever the current state of employee representation.
I trust that Council will now follow Parliament's lead.
. I wholeheartedly support this report by Mrs Jensen. The call to increase the EU's fund for job creation comes at a time when the EU is attempting to coordinate its employment strategies by the so-called open method of coordination. This fund could do much to bolster these efforts and consolidate the work under way since the Lisbon dot.com Summit. Moreover, the report also recognises the valid and worthwhile role that local and regional authorities can play in the process of job creation. It is only when we work with such authorities, who have vital in-depth knowledge of regional employment needs and peculiarities at their disposal, that we shall be able to reap the potential benefits outlined in this report.
Report Thorning-Schmidt (A5-0320/2001):
Mr President, the pensioners who sent me, Mr Carlo Fatuzzo, here include a large number of people who have become ill as a consequence of exposure to mechanical vibrations throughout their working lives. I therefore voted for Mrs Thorning-Schmidt' s report, although I know she would prefer me not to speak any more in this Chamber and has tabled an anti-Fatuzzo amendment which, I am glad to say, was rejected by the Committee on Employment and Social Affairs. I therefore call for working hours to be limited in places where there are vibrations which are unavoidable because of the nature of the activity to be performed but which are more frequent than the maximum permitted limits.
According to Mrs Thorning-Schmidt, 24% of workers in Europe are exposed to mechanical vibrations. These are mainly those working in the mining, building, manufacturing, forestry and transport industries.
Hand-arm vibrations cause serious and virtually systematic problems, such as the 'white finger' phenomenon in woodcutters and forestry workers; carpal tunnel syndrome, poor circulation and loss of feeling. Whole body vibrations cause lumbar pain, slipped discs, as well as premature degeneration of the spinal column.
However, despite the fact that these problems are known to be harmful to workers' health, it has taken almost ten years for a European directive to be drafted!
The reason why this has taken so long is because the management in these sectors and equipment manufacturers are taking a stand, and they do not want restrictive standards, which would mean the equipment used would have to be replaced immediately in the light of technological developments. Furthermore, businesses do not always use approved equipment. And where they do, they do not necessarily inspect it on a regular basis, so the vibrations increase.
Above all, however, the conditions under which people are obliged to work are considerably aggravating factors. The equipment concerned is often used by workers who are paid for their output, in terrible conditions of intensive work. We must oblige businesses to pay for regular breaks throughout the day.
It is scandalous that workers continue to risk their health in order to earn a living.
Report Korhola (A5-0321/2001):
When the environment is respected as it is in Mrs Korhola' s directive, Mr President, we are all extremely happy. Indeed, I have just returned from a visit of the Committee on the Environment, Public Health and Consumer Policy to Slovakia, where we saw the progress made by this country in environmental matters, and I have to say that we were all happy campers, Mr President. Just think, one evening, as I was about to get into the lift to go to the second floor, I saw Mr Bushill-Matthews and the usually impassive Mr Blokland rush into the lift, both extremely happy too, shouting in unison: 'Mr Fatuzzo, we cannot leave you alone with Mrs Malliori' , who, as we all know, is extremely attractive like all Greek women. Even Mr De Roo, who places great store by silence, heard these utterances!
'Public participation' in 'plans relating to the environment' is something we are obviously in favour of. However, this report is another of those indecisive documents, where the proclaimed good intentions do not hide the ineffective measures proposed. If we consider current events in France alone, the Mont Blanc tunnel has been reopened despite the views of the people living nearby; the protests of those living in the Rhône valley against the noise pollution caused by lorries using the motorway, or even against the route of the TGV railway line, have been disregarded, we can see how little importance the authorities attach to public opinion when it is voiced.
Apart from that, what control can the public now have over preventing a disaster, such as that of the sinking of the Erika, from polluting hundreds of kilometres of coastline?
What control can the public even have over preventing a disaster, which, unfortunately, is not only ecological, such as that of the explosion at the AZF factory, from happening again?
In reality, since the public does not have the right and the means to control the activity of businesses such as TotalFinaElf, nor does it have the possibility of banning any economic policy that is detrimental to society and to its own workers, 'public participation' comes across as a hollow expression.
We abstained from the vote.
Although this proposal for a directive makes some welcome amendments to certain aspects of Community legislation, it represents a reductive and inadequate view of the implementation of the Aarhus Convention, which has already been ratified by all of the European Union' s Member States. Nevertheless, its contribution to the implementation of the Aarhus Convention in the Member States is very small, as is the implementation of the Convention in procedures and decisions at Community level.
The proposals contained in the Korhola report do, by and large, improve the document, although they do not sufficiently resolve all the shortcomings of the proposal for a Directive, which is why we have also voted in favour of other proposals that extend the report' s proposal, thereby helping to ensure that an opportunity is not wasted in the complex process of implementing the Aarhus Convention.
What has also become clear during this debate is that the importance of this Convention' s content and its ratification by all the Member States justify an extension of the debate, a broader and more inclusive discussion and a more appropriate and committed response from the Commission, and not the minimalist vision contained in the proposal it has submitted to the European Parliament.
. This proposal intends to ensure that opportunities are given for public participation at an early and decisive stage of environmental decision making. This includes public participation and the drawing up of certain plans and programmes, greater participation in the procedure concerning the implementation of environmental impact assessment statements as well as in the putting in place of integrated pollution prevention and control measures.
Annex 1 of the Directive lists the instruments in relation to which the public for the first time are be given the opportunity to participate in the drawing up of plans and programmes. Such provisions are to be inserted in the directives on waste, the protection of waters against nitrate pollution as well as being included in the hazardous waste, copper packaging, air quality and landfill of waste directives.
The main thrust of this directive is to ensure that information must be made available to the public within a reasonable timeframe. The public must be given the opportunity to express comments and opinions before decisions are made.
It is important that the citizens of Europe are involved in decisions that are taken at a European Union level. The European Union and national governments support the principle of subsidiarity which guarantees that decision-making incorporates a local input at every opportunity. We are also all aware of the environmental proofing of EU regulations and directives which is now constantly taking place.
I support progress. I support economic development. We must ensure that there is a balance between the protection of our environment and economic progress at all times. This directive which is before us is a balanced piece of legislation which I am sure will be supported by all Members of the House.
. I welcome this initiative and was very happy to support many of the amendments and the report itself in the final vote.
I deeply regret Parliament's unwillingness to really open up access to such decisions to the widest possible number of people. The willingness of the largest groups to maintain the restrictions to the 'concerned public' , which will be defined by the Member States, is a surefire way to continue to leave certain people deeply dissatisfied and feeling sidelined. At least we managed to support the rapporteur's proposals to have some definition as to what the 'concerned public' might be.
We have also managed to argue that the relevant authorities should make some response to show that the concerns of the concerned have been heard. However, a frequent complaint is that objections were raised but nothing happened.
Parliament has given itself little room to manoeuvre in future negotiations with Council, so I hope we shall at least maintain the limited progress made today.
. I wholeheartedly support this report by Mrs Korhola. In an era where many citizens, from all sections of society, feel disenfranchised and marginalised, the call for public participation in respect of the drawing up of certain plans and programmes relating to the environment is certainly needed. This proposal, the first of its kind, could see everyday citizens involved in and having say about issues ranging from air quality to the protection of water.
The report makes concrete and practical recommendations as to how public participation in this domain can be realised; for example, information must be made available within a reasonable time-frame. In addition, citizens would be entitled to submit their comments either orally or in writing.
The report addresses many of the tricky issues that have faced decision-makers since the demonstrations at Seattle, Stockholm and Genoa: it could lead to greater transparency and accountability since citizens could act as both a check on decision-makers' complete autonomy and they could be more informed of the decisions which are being taken in their name.
Effective public participation in the drawing-up of plans and programmes for the environment is of the greatest importance and, therefore, all means of disseminating information to the public are essential, particularly the Internet.
There are other areas directly linked to the environment, in which the public must also participate, such as the Structural Funds, the Cohesion Fund and the common agricultural policy. The Commission must, therefore, review its decision to consider general policy options to be non-binding and ensure that its proposals meet the requirements laid down in the Aarhus Convention on effective public participation.
It has become necessary to broaden the definition of 'public' as much as possible.
Inequality in access to adequate means of assessment for small and local voluntary groups compared with the resources of large corporations or public authorities is an important issue and must be taken into consideration.
Report von Boetticher (A5-0339/2001):
Mr President, while I was in the aeroplane on the way to Slovakia, I closed my eyes for a second, as frequently happens, resulting in interesting dreams which I have related in many explanations of vote. This time, I saw my daughter, Cristina - who, as we all know, has been striving to finish her degree in law for six years - graduating at last. She had specialised in Community law and received a prize of EUR 1 000 for developing Community law, which is also what the von Boetticher report seeks to do. I therefore voted for the report. But Mr President, which was the dream: the fact that my daughter Cristina had graduated in law or the fact that we had, at last, succeeded in establishing the European lawyer, with a EUR 2 000 prize, which is what should happen in Europe?
The Danish Social Democrats in the European Parliament have today voted in favour of this report because we agree that the EU should develop cooperation in the area of civil law for the benefit of EU citizens. We are nonetheless alert to the fact that the regulation does not apply to Denmark, cf. the protocol on Denmark' s position with respect to the Treaty on European Union.
Report von Boetticher (A5-0333/2001):
Mr President, I voted for the second von Boetticher report. How could I have voted against a report whose objective is to make it possible to move within the European Union more quickly and rapidly, providing for effective identity checks on the undesirables in our Union? With regard to this report, during my visits to the Eastern European countries - Slovenia, Slovakia, Bulgaria and Hungary - lots of pensioners came up to me and said: "Mr Fatuzzo, we are pleased that the European Union is doing its best to make it possible for us to move freely within the Union but, even today, we are always being asked to show our documents, we are subjected to checks every few minutes and we have to prepare a large number of documents in order to be able to move from one part of the Union to another. Please bear in mind that we are waiting anxiously for the day when we will genuinely be able to move freely."
We voted against this report because this report does nothing other than apply the Schengen accords, something we do not wish to approve, either directly or indirectly. Whilst claiming to facilitate the freedom of movement of individuals within the European Union, the Schengen accords actually put up barriers along the path to achieving this freedom of movement, at least for those who are from countries outside the European Union.
We are in favour of total freedom of movement of individuals, whether or not they are from the European Union.
In fact, the European treaties guarantee the freedom of movement of capital, regardless of its origin, to the extent that they allow profits from arms trafficking, drug trafficking, even terrorism, to be laundered on European territory as long as the sacrosanct banking secrecy and business secrecy are protected.
Our vote expresses our opposition to a Europe built for capital, and not for individuals.
Report Goebbels (A5-0302/2001):
Mr Goebbels' report stresses the importance of the international monetary system for those who use money to attempt to boost their economy. I voted for the report but I was unsure about one thing: I remembered that Neapolitan shoeshine, that penniless Neapolitan boy who, when he met a wealthy old industrialist in Ischia, was told: "When I was your age, I used to clean shoes instead of sitting here sunbathing. Then I bought a taxi, then a public transport firm and then an airline, and then I became the owner of a satellite network." "And what are you doing now?" asked the boy. "Now I am sitting here, sunbathing in the sun of Italy and Ischia. "And I," replied the boy, "what am I doing?!"
The Goebbels report on how to avoid international monetary crises is, on the whole, accurate, reliable and reasonable. We are simply surprised that the report does not mention the euro once and that it does not reiterate the (very serious) argument that has been put forward before, whereby the euro, which is soon to become a major international currency, would control the dollar by forcing the US monetary authorities to abandon their policy of 'benign neglect' . It is true that the dissident analysts believed, on the other hand, that a dollar/euro bipolar (or tripolar, if you count the yen) international monetary system risked being more unstable than the previous unipolar (or bipolar) system. At any rate, this was an interesting debate, which should have fallen completely within the scope of the Goebbels report, having the added advantage of experience on its side, since the euro has been in circulation for almost three years, on the international currency markets at least.
Yet, the rapporteur carefully avoids this question. Why is this so? Simply because the theory of the euro having a stabilising effect, like that of the euro having a destabilising effect, was based on the same hypothesis, namely that the euro was to quickly become the second international currency, next to, if not equal to, the dollar. This is far from being the case.
Not only is the euro not a major currency, but its value has depreciated, it is permanently on the verge of a crisis of confidence, and its international role is not progressing. And, on top of that, we are heading towards unavoidable problems between the Member States! If the European Union had not obeyed those with dogmatic views, if we had gradually developed the ECU whilst respecting the national currencies, the process would have been safer and more straightforward.
To sum up, the experience of the last three years confirms what we always believed: a wrong move in European monetary unification will actually make life much easier for the dollar. In spite of the recent attacks, the good health of the latter also seems to be further evidence of this. We understand why the rapporteur does not wish to dwell on the subject.
Following Mr Goebbels' excellent report, a motion has been tabled in the European Parliament that is too narrowly framed from the outset.
Moreover, the Commission' s representative expressed a position on its behalf, that is, firstly, false and, secondly, unacceptable, as it does not mention all the abuses now being committed other than terrorism, such as the international financing of the drugs trade and corruption.
Finally, a majority in Parliament, either inattentive or complacent, rejected many constructive amendments, including the creation of an Economic and Social Security Council, the need for better representation of all continents in global financial institutions, and the need to restrict financial transactions with Member States and off-shore centres which do not abide by even minimal international regulations.
Parliament has even refused to declare that 'financial speculation is one of the major causes of international financial instability' .
When democratic parliamentary institutions refuse to acknowledge the evidence, they cease to serve the common good. The reason that I abstained was in order to highlight this, as I did not wish to counter the few positive effects that can still be found in the resolution after the report has foundered.
As the report points out, between 1975 and 2000, the world has gone through some 120 monetary crises, which the IMF defines as depreciation of a currency by more than 25% in the course of a year. Regrettably, however, even in the knowledge that every such crisis involves enormous costs for the countries involved, as happened in the Asian crisis in the summer of 1998, the report offers no basic measures that could prevent the emergence of new crises with any degree of effectiveness.
Data from the Bank for International Settlements shows an enormous increase in international financial activity, which practically doubled in the 1990s, with trading on stock exchanges appearing increasingly disconnected from the real economy. This, combined with an increase in the speed of circulation in the financial sphere has heightened instability, thereby helping to increase the gap between richer countries and developing countries.
Despite the report' s considerations and criticisms, specifically regarding the lack of democratic accountability of the IMF and its use by the USA and the G7, does not offer much by way of an alternative. On the contrary, it suggests from the outset that it is unrealistic to expect the creation, in the foreseeable future, of a United Nations organisation that would exercise full universal powers of regulation and supervision, when this is precisely the path that should be promoted and pursued in order to achieve fair and democratic international relations that provide solidarity and are concerned about development and the fight against poverty.
Although it is to be welcomed that the rapporteur acknowledges that starting from scratch on growth and on combating poverty will require cancelling the debts of the poorest countries, it is disappointing that he does not put forward any other practical proposals, such as a Tobin-type tax or abolishing tax havens and that the majority in this House has rejected every move in that direction.
The Goebbels report sets itself the ambitious goal of how to make the international monetary system work better. But for whose benefit? We are entitled to ask this question, when the rapporteur believes that 'the IMF is the only institution concerned about the smooth operation of the world economy' . The victims of its structural adjustment programmes will be delighted to hear this, and will not be particularly convinced by the request to the IMF to henceforth allow for 'social aspects' . It is also significant that the report chooses to disregard any tax on speculative movements (Tobin style tax) and the need to abolish tax havens.
However, I did not vote against the report, in order to support two specific requests, which we see as fundamental. We are in favour of eliminating third world debt and we therefore support cancelling the debt of the poorest countries and introducing a standstill procedure for the others. In this spirit, this procedure should not produce a restructuring plan, but should enable us to cancel an illegitimate debt. In spite of all these reservations, these proposals are heading in the right direction and I do not wish to stand in their way.
That concludes the explanations of vote.
(The sitting was suspended at 1.12 p.m. and resumed at 3 p.m.)
2002 budget
The next item is the joint debate on the following reports on behalf of the Committee on Budgets:
A5-0330/2001 by Mr Costa Neves
on the draft general budget of the European Union for the financial year 2002 (C5-0300/2001 - 2000/2324(BUD)) and Letter of amendment No 1/2002 (2733/2001 - C5-0495/2001) to the draft general budget of the European Union for the financial year 2002 Section III - Commission;
A5-0329/2001 by Mrs Buitenweg
on the draft general budget of the European Union for the financial year 2002 (C5-0300/2001 - 2000/2325(BUD)) and Letter of amendment No 1/2002 (12733/2001 - C5-0495/2001) to the draft general budget of the European Union for the financial year 2002
Section I - European Parliament
Section II - Council
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Economic and Social Committee
Section VII - Committee of the Regions
Section VIII (A) - European Ombudsman
Section VIII (B) - European Data Protection Supervisor;
A5-0342/2001 by Mr Seppänen
on the draft ECSC operating budget for 2002 (SEC(2001)0827 - C5-0233/2001 - 2001/2100(BUD)).
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, guided by the 'guidelines for the 2002 budgetary process' , approved on 3 April, Parliament has attached particular importance to improving the efficiency of the European institutions, with particular emphasis, in this field, on the Commission reform that is currently underway and on the quality of the budget' s implementation.
In this context, we must once again state our continuing political support for the reform of the Commission and mechanisms are being put in place to effectively monitor it, in an attempt to avoid both the delays that we have seen and those concerning staff regulations, in which we want to see the position opportunely adopted in the European Parliament resolution respected. These are the mechanisms of the long-awaited reform, which must be implemented by all the European institutions: an increase in the size of the external delegations, and also better coordination between the legislative and budgetary procedures, amongst others. These are well-known objectives and we shall continue to work to achieve them.
At the same time, and with a view to improving the monitoring of the budget' s implementation, we expect the Commission to produce a definition of clear objectives for implementation and a timetable for this, and we will see how the timetable is being respected in the course of the year by means of sources of information that are now being made available. It is not possible to effectively assess the implementation of a budget if we do not have both clearly defined objectives and the means of finding out whether these objectives are being met. It is also widely known that the European Parliament attaches clear priority to producing a more detailed study of the budget' s implementation. We feel it is important to be able to forecast the budget for the following year. Indeed, the budget is, by definition, a forecast. Equally important, however, as establishing the forecast for the following year is being able to see how this forecast is being put into practice and, in cases where this is not being done, to know the reasons why.
This will also contribute to making good delays in payments that have already been identified and to being able to pay out new commitments more rapidly. We want to eliminate outstanding payments as far as possible and also to ensure that new payments outstanding, or new RAL, to use the commonly accepted term in this field, do not occur.
Increased operational spending will also be promoted, with corresponding reductions in administrative spending. This is also related, as you all know, to a set of horizontal amendments, in other words, amendments that cover the whole budget proposed by the Committee on Budgets, and which are designed to provide an real reduction in the RAL, greater speed in making payments and also increased operational spending rather than administrative spending.
Along the same lines, we state once again our intention to only decide on the basis of the most complete information and, consequently, we hope to have the following information supplied by the Commission soon: on the one hand, and most importantly, the study examining the impact of the various measures that have already been adopted in the field of agriculture under the reforms laid down in Agenda 2000, as well as their budgetary consequences and also those of the BSE and foot-and-mouth crises, in addition to the prospects for changes to the agricultural budget. The European Parliament cannot be a budgetary authority in name only. In order to reach a decision on a given budget line and, even more, on a given category of the budget, we need full and up-to-date information. It is clear that, at the moment, with regard to the last reform of the common agricultural policy and the impact of the foot-and-mouth and BSE crises, we need more information. This is why we have been asking for information since at least March of this year, so that we can make an informed decision, both on the 2002 budget and on the Letter of Amendment.
As important as our concern to have information, we hope that new measures will be identified, which will provide a response to the situation arising from the terrorist attacks of 11 September, specifically concerning Europol and Eurojust in the fields of justice and home affairs. We would also like to see measures in the field of external action, on increasing humanitarian aid and a diversification of development cooperation, without, of course, undermining previously given commitments.
I think that we all accept that the situation arising from 11 September has changed many aspects of world policy and therefore, since the budget acts as a mirror for this policy and reflects this policy, there are bound to be budgetary consequences for the new situation. The consequences of this new situation are being felt in 2001 and will be in 2002 and in the future. We see these consequences chiefly affecting refugees, and the tragic problem they create, but they also affect concerted action in terms of the European Union' s external policy. We do not want to be systematically faced with faits accomplis. We can now, therefore, certainly forecast changes in these situations and these new situations must be reflected in the budget. The budget must accommodate them although they must not endanger other commitments already given by the European Union.
We have the greatest respect for the 1999 provisions on the financial perspective but we also have great respect for social and political dynamics and where political dynamics are concerned, we cannot fail to draw the necessary conclusions. We have also stated on various occasions that we will not accept new needs and new challenges being met to the detriment of longer-standing needs which are still as topical as they ever were.
We also have great expectations of the report to be drafted by the Secretaries-General of the institutions on the multiannual study of administrative spending on preparations for enlargement. We even feel that, as a natural consequence of this work at a technical level, it could then be followed up at political level, with cooperation between the two branches of the budgetary authority. At this level, therefore, we will be able to draw political conclusions from information that we obtain technically, which is already being done.
Continuing with a different type of issue, but which is also pending, in the case of the Commission' s proposal, we are waiting for the drafting, in the very near future, of the proposal to mobilise the flexibility instrument that will ensure the means necessary for the conversion of the fishing fleets that were dependent on the old Fisheries Agreement with Morocco. This flexibility instrument is a mechanism provided for in the Institutional Agreement. It has been used year after year and we are waiting to see the corresponding proposal for the year 2002.
In terms of sectoral objectives, I should like to highlight a few to which we attach particular importance, such as that of improving the European Union' s competitiveness, to which the priority of more and better employment has been linked. It is not sufficient for declarations to be made at European Councils and summits. What we need is for these declarations then to be put into practice. More and better employment also means more and better support, more and better support mechanisms for small and medium-sized businesses, progress on the e-learning initiative, which we would very much like to see have a corresponding legal basis and also the consolidation of common policies in the field of asylum and immigration.
It is also worth making special mention here of the intention to support the competitiveness of Member States' border regions in the context of the forthcoming enlargement, as well as extending the benefits of the Leader programme to cover the future Member States. All of these aspects are considered, in our guidelines, in the proposals for amendments that we have tabled on the budgetary proposals, and in the comments that we have included on the budgetary proposals. Of course, we shall also continue to fight to improve the level of payments. I know that this is something that the Member States often attempt to avoid, but the fact is that, if we want to see more effective European institutions, if, furthermore, we want their actions to have greater credibility, and if we want to see their results being more successful, we must have the necessary means to make payments. I would also remind you that under the terms of the Interinstitutional Agreement, in terms of the financial perspective, in 2002, the level of payments should stand at 1.08% of the gross domestic product of Member States and the Council' s proposals fall considerably short of this figure.
I shall conclude by expressing my complete willingness, in the period between this first reading of the budget for 2002 and the vote on it in December, to work together with the Council and the Commission in a systematic process to reach the most appropriate allocation of available resources and to find the appropriate responses to the challenges we are currently facing. Hopefully, after the vote that will be held this coming Thursday, the European Parliament' s proposals will lie clearly on the table. We would also like to see that our priorities are considered in all the discussions that take place between now and December and that they take account of what I have just said, which is that the position of the European Parliament and that of the Council must both be respected, so that, ultimately, it will be possible to use the best from each proposal. What we cannot, of course, accept now is something that we have never accepted in the past: a dialogue of the deaf, in which some people state their wishes and other people accept what some people say they wanted. In this specific case, and to ensure that real negotiation takes place, there must be respect for the positions of all parties involved, attention must be paid to everyone' s priorities and that a close look is really given to everyone' s priorities. Only by adopting this approach will the discharge of the budgetary process be worthwhile. Only through this approach will we ultimately have any guarantee of success and only in this way can we have any hope that the budget will receive a favourable vote in December and be approved. We do have strongly-held positions but we are also willing to negotiate and what we want is an in-depth examination of the proposals of all sides so that the final outcome is a balanced one.
Thank you, Mr Costa Neves.
As Mr Costa Neves has finished his speech early, leaving us with a few seconds left over from the time he was allocated, I would like to take the opportunity to tell you something that will be of interest to you all: each second we spend debating here in Parliament costs us EUR 9.73. I am telling you this so that you will understand that the reason I am so inflexible when it comes to the allocation of speaking time is this cost.
Mrs Buitenweg has the floor.
Mr President, you have once again pushed the boat out with this long conclusion, but perhaps I can once again try to finish my speech in less than ten minutes, and then the balance will be redressed after all.
This week, we are hoping to take a big step towards establishing the 2002 budget. I, as rapporteur, have worked towards this for the past couple of months, and I have received a great deal of support from the MEPs of the other groups, Mrs Gill, Mr Ferber, Mr Virrankoski and the other MEPs, as well as from the rapporteur for the general budget, Mr Costa Neves. I expressly want to thank them all here for their pleasant and also very fruitful cooperation.
The trilogues involving the Council have also proved useful, and let me therefore count our blessings for once. From this year onwards, the Council budget contains a special chapter dealing with the common foreign and security policy. Since the Council now covers operational costs in its budget - which, unfortunately, do not fall within the remit of the Commission - such as for military planning capacity, it is necessary for democratic control to be possible. It is also important to gain a clear insight into the administrative structures which are being set up, so as to avoid overlapping with Parliament offices. That is not possible in a general Council budget if it is not clear how much is being spent on what and if Parliament does not give its opinion on those administrative expenses in general. We are therefore pleased with a separate chapter since, in this way, Parliament can try to gain some control.
Now that we have chosen this path, I hope that the Council will approve a number of rational and very logical requests by this Parliament at second reading too. For example, there is the issue of long and wild nights at the European Councils. In the midst of all this wheeling and dealing, do Heads of Government still consider the financial implications? I wonder about that.
During the meetings of the European Councils, the Dutch government is always equipped with a special calculator which closely monitors the implications for the Dutch contribution. But who is accountable for the impact on the European budget?
A pertinent example of this is the Nice Summit. In order to facilitate an agreement on vote weighting in the Council, compensating seats in the European Parliament were distributed lavishly. Who will pay for this?
The Treaty of Amsterdam stipulated a maximum of 700 seats; we are now sentenced to 732 seats and the buildings are not designed to cope with this number. In the short term, the number of MEPs could run well into the 800s, and I had better not hear a squeak from the Council when it is presented with the bill for this.
An example of a totally different nature is the Balkans. Whilst, in front of running cameras, billions were given for reconstruction with one hand, the Council took away development aid with the other. In order to avoid any repeats, it would be wise to add a financial picture to the political conclusions at important summits. How much is it all going to cost us and does it involve new money? It would be a sign of honesty if this were presented along with political conclusions.
For example, the situation in heading 5 has changed dramatically since the Berlin Agreement because, in those days, no consideration was given to, for example, developments in the second pillar, the common foreign and security policy, the third pillar, Eurojust, Europol, or expenses for the European data protection supervisor. I welcome these developments, but I would equally welcome an explanation as to where the funding is coming from and at what expense that funding will be granted.
A second subject on which I should like to ask the Council to adopt a positive stance, quite apart from the annual budget discussion, is our request to consider how we want to give the taxpayer more value for money. During that trilogue too, Parliament talked in that context about setting up a political working party, which will enable us jointly to examine how we can give more value for money for, each year, we discuss the nuts and bolts and minor changes to the budget, but the institutions, once they are up and running, are not subject to thorough reviews as far as their objectives and working methods are concerned.
Despite this, we should have the courage to move away from the way things have developed and question, once again, whether all the institutions, for example, all the agencies, should continue to exist in that way. We are making a start this year at micro level by asking all the institutions to draw up a list of negative priorities. After all, we should not only add items to the European budget, we should also learn to scrap some of them.
Interinstitutional cooperation is another area where huge savings could be made. In this respect, I should like to make a concrete proposal. Since the Treaty of Nice, it has been mooted that the Council would need a new meeting place for its half-yearly summits. But the impact on the taxpayer and on the quality of life in the Leopold Quarter if yet another huge building were to be erected would be enormous. Let us therefore examine together whether some of the Council meetings could take place here in the parliamentary House, in Brussels or in Strasbourg.
Look around you, as you already are doing. It is a beautiful building, and you will understand that we would not mind if cooperation were to develop in such a way that Parliament were to meet in Brussels only, and we would be delighted to make this environment available to you. Until such time, and until the seat issue has been solved in another way, we really are stuck with two buildings that need to be altered to cope with a larger number of MEPs.
The Bureau has drawn up a three-year plan which serves as an indicative framework for expenses related to enlargement. The other institutions, too, are working hard to ensure that the effects of enlargement are ironed out, and we cannot wait for these adjustments until 2004. It is not an option for us to be in the middle of activities, still, when the first new Members join. This means, therefore, that more funding is required prior to the accession of the candidate countries.
The Committee on Budgets has noted that, by means of rigid budget management, it is possible, in the coming year, to remain within the self-imposed maximum of 20% in the category of administrative expenditure, although we have always said that enlargement and buildings do not fall within this maximum.
As for the subsequent years, however, I am not convinced that this will work again. Even if the other institutions implement their plans in preparation for enlargement, and even if Parliament faces higher costs because, by that stage, preparations will have got well and truly under way, in my opinion it will then be difficult to remain within the established ceiling.
Berlin in itself does not, therefore, merit unconditional praise. However, the intention to enlarge by spending tax money in an efficient, effective and desirable manner does merit such praise. Let it therefore be the guiding principle in the budgetary procedures which follow.
You will have gathered by now that I am greatly irritated by the Council' s stance, and despite this, I shall try to mention a few other elements from my report. I shall, first of all, focus on what it does not say. The report does not contain any judgment by Parliament of the basis on which expenses must be paid as soon as a new statute for Members has been approved, and that is something which I very much regret. Precisely because Parliament wishes to retain the power to decide on its own arrangements and does not therefore want expenses to form part of a package involving the Council, it is important for us to indicate at this stage what we want.
I should particularly like to ask the PSE and PPE-DE Groups to endorse the position which was initially included in my report, namely that, once the statute enters into force, only expenses actually incurred will be reimbursed.
I would like to mention something which is in the report. I am delighted that the institutions reacted in a quietly positive manner to the request by the Committee on Budgets to take part in EMAS, the EU' s Eco-Management and Audit Scheme. I should like to warmly congratulate the European Commission on the fact that it has already committed itself to this, and I hope that it will set an example for others, including the European Parliament itself.
There is still room for improvement on many levels, including in our House, for example with regard to differentiated waste processing and the use of environmentally-friendly materials, saving electricity and setting up a mobility plan for staff and Members alike. Parliament has a model role to fulfil, and this also applies to realising sound environmental objectives. I would be grateful if we were to make a start on that next year.
Mr President, the Treaty establishing the European Coal and Steel Community was signed in 1952, and was to run for fifty years. It comes to an end next summer and there is no intention to extend it. We are therefore to debate the last ECSC budget, now, with expenditure to cover the period up until 23 July of next year. Thereafter its assets, estimated to be worth EUR 1.1 billion, are to be transferred to the EU' s general budget, to be invested safely and profitably. Earnings from the assets are to be used for funding research in the coal and steel industries. It has been estimated that around EUR 45 million in earnings per annum will be available for these purposes.
The ECSC has not attracted payments for many years. Its expenditure has mainly been financed out of a reserve intended for funding under the operating budget. The largest item of expenditure in the last six months of the ECSC' s existence will, according to a proposal by the Commission, be in respect of social aid. Of that, most is intended to be spent on special adjustment aid in countries where production in the coal and steel industries has been wound down. In many countries the industry has social problems associated with it, and, consequently, the Committee on Budgets has decided to propose that EUR 16 million more than the Commission originally recommended should be paid in adjustment aid to Great Britain, Ireland and Belgium with regard to the special problems associated with their steel industries. When the ECSC ceases to exist, social aid for employees in the coal and steel industries will end. The Commission has not promised to distribute special aid out of the EU' s general budget for social purposes in these industries. When the ECSC ceases to exist, the social dimension it represents will not continue in another form.
The ECSC' s resources have been used to finance important research. Although earnings from the ECSC research fund will be channelled exclusively into research after it ceases to exist, there will be less money available than there is now. For example, early next year EUR 72 million will still be channelled into research. That is a considerable sum compared with the EUR 45 million that represents the earnings from the ECSC' s net assets that will be used for research. Consequently, we could say that the fact that the European Coal and Steel Community is coming to an end makes for a negative situation from the point of view of social action and research.
The Commission is charging quite a sum in compensation for earnings from ECSC funds under the guise of managing the investment of the ECSC assets and allocating money for research: EUR 3.5 million a year. That will pay the salaries of more than 30 officials employed to manage the ECSC' s remaining functions. The activities involved are so limited in scope that the officials seem to form just one group, which will not suffer from the ECSC' s cessation of operations the way the workers and researchers in the coal and steel industries will. The Treaty' s cessation will have surprisingly little effect on the lives of the officials who have been attending to the ECSC' s banking business and are managing its effects. This brings to light the inefficiency of the new organisation of the Commission' s functions.
There is a problem I wish to draw attention to, although it is not strictly relevant to this report. The legal basis for the Coal and Steel Community Research Fund was established by the Treaty of Nice. If the Treaty of Nice is not in force next July, there will be no legal basis for any subsequent management of the estate. The Commission must adopt a position on this swiftly.
Finally, there is good reason to say a few positive words in memory of everything the ECSC has achieved, not least the fact that the European Coal and Steel Community has probably been one of the institutions that had an impact on building peace and international co-operation in Europe after the Second World War. While it was in operation its Member States did not wage war on each other.
Mr President, ladies and gentlemen, in a few days' time, you will be voting at first reading on the amendments to the draft budget as it was drafted by the Council in July. I already had the honour of making an explanatory statement concerning this draft budget at the part-session in September. I will therefore not enter into any detail today. Instead, I should briefly like to outline the aspects which will undoubtedly be on the agenda in the framework of our dialogue. I hope that this dialogue will be fruitful, so that we can reach an agreement which is satisfactory to everyone, but particularly to the European citizens, of course.
I should like to reiterate quite emphatically that the presidency would like to reach an agreement on the 2002 budget as early as November at second reading of the Council. A few days after your first reading, the overall structure will be in place and the different positions will be known. In November, we should consequently be able to put the finishing touches to the activities which will culminate in a sound budget for 2002.
In this connection, it seems useful to me to remind ourselves briefly of the guidelines which the Council used when it compiled the draft budget, in respect of which you will be proposing amendments in the next couple of days. This draft budget is able to fund all policy components and priorities of the European Union, without imposing too great a burden on the Member States that work towards achieving stricter control of government finances. At the same time, however, notably under the ceilings of heading 3 of the financial perspectives and of heading 4, it creates some leeway for coping with new priorities. For that purpose, the Council has made sure that the different actions of the European Union are funded appropriately within the available financial means under the ceilings of the financial perspectives, in connection with which no changes have been made to the funds allocated to programmes on which a decision was made in the codecision procedure, whilst the extent of the commitment appropriations has been determined on the basis of implementation options.
In addition, the Council has paid particular attention to the development of payment appropriations by curbing and controlling their growth compared to 2001. In this context, particular consideration was given to the implementation options and the expected rate of payments in connection with commitments outstanding and national budgetary requirements.
After these general considerations, I should like to broach a few subjects which will be on the agenda in the next couple of weeks and these concern, of course, agricultural expenditure. As you know, the Council did not adopt the Commission' s proposal at first reading and has asked the Commission for a detailed analysis of the requirements. During the conciliation meeting of 20 July, Parliament sided with the Council, and I have every faith that, once we have discussed the letter of amendment which the Commission will be sending us shortly, we will reach an agreement through which we will be able to cushion the effects of the different crises. I think that I can already say that, at the moment, it is becoming increasingly clear that, in this connection, a solution is certainly in the offing.
As far as the other agricultural expenses are concerned, when the Council' s draft budget provided for an increase in the appropriations, although they were still slightly below those which the Commission had initially put forward in its preliminary draft, consideration was given to the effects which the decisions by the European Council of Berlin would have on the reorganisation of the common agricultural policy. When we analyse the final appropriations to be included in the 2002 budget, we must obviously take account of the most recent data in the letter of amendment concerning agricultural expenditure.
I should now like to turn to a second point which, according to the Interinstitutional Agreement, is also pertinent, in the framework of the letter of amendment which the Commission will be sending us shortly, namely the financial implications of the delay in the fisheries agreement with Morocco, together with the funding and restructuring of the fishing fleet in question.
In July, the Council followed the Commission' s preliminary draft of the budget as far as the international fisheries agreement was concerned, and the Council asked the Commission only to use these appropriations for other fisheries agreements. It is unfortunate that this position by the Council in July did not lead to an agreement. With regard to the structural measures, heading 2 of the financial perspectives, the Council insisted on including this entire heading in the budget in the form of commitment appropriations in accordance with the conclusions of the European Council of Berlin of March 1999.
In this connection, I should like to point out that the Council, at the time of compiling its draft budget, did not have a full overview of the situation, and that it stated that it would review the situation in the light of the letter of amendment in the autumn, which is prescribed according to the Interinstitutional Agreement. The Council will do this as soon as it has received the letter. I would remind you that the appropriations for international fisheries agreements, in accordance with the Interinstitutional Agreement, fall within compulsory expenditure, whether they are indicated in the budget line or in the reserve.
As for the letter of amendment, to which some of our discussions in the coming weeks will relate, I should like to note that the Council expects a balance estimate for the 2001 budget year to be included. This request is an illustration of the principle of good management, which means that the budget burden for the individual European taxpayers will, where possible, not become any heavier.
I know how much importance the European Parliament attaches to the expenditure under heading 3 of the financial perspectives. That is why the Council has ensured that its draft budget sufficiently covers the priorities of the EU' s internal policy, notably the honouring of commitments concerning the funding of multi-annual programmes, in respect of which both our institutions have taken a decision.
I would also point out that, at first reading, the Council increased appropriations in its draft budget in order to launch Eurojust and the SISII system for Schengen. The Commission had proposed the budget lines for this in its preliminary draft. In the current climate, these objectives are more topical than when we compiled the draft budget back in July. In this way, the Council has created a margin of EUR 110 billion which is wider than the margin in the Commission' s preliminary draft budget. This margin should be sufficient to cover priorities, some of which, including e-learning and immigration, will undoubtedly be mentioned by your rapporteur or, in any event, will be suggested at our forthcoming dialogue.
I would now like to turn my attention to the funding of the EU' s external measures, as included in heading 4 of the financial perspectives. The Council has largely followed the Commission' s preliminary draft budget. The Council has also made an effort to allocate resources to the different priorities in the field of external measures. For example, the Council has created a margin of EUR 100 million under the ceiling of heading 4 of the financial perspectives, which should enable us to shore up the priorities in this sector.
With regard to this heading 4 of the financial perspectives, I should nevertheless like to point out one particular aspect pertaining to the appropriations for the common foreign and security policy. I very much regret the fact that, during the conciliation meeting of 20 July involving the European Parliament and the Council, an agreement was still not reached with regard to the level of appropriations to be included. That is why the Council has adopted the amounts in its draft budget which the Commission proposed in its preliminary draft. I have to confess that I do not fully grasp why requests for a reduction in these amounts were made. You will agree with me that these amounts, which are already lower than in 2001, are very modest as they are and are really the bare minimum to ensure that Europe can play a prominent role on the world stage. The wish to reduce these amounts at such a crucial time as in the current international crisis could particularly harm the EU' s credibility. I do not believe that that is what is intended.
I should now like to move on to the administrative expenditure of the institutions. When the Council compiled the draft budget, it was motivated by the wish to meet the needs of the institutions as much as possible, taking into account their specific characteristics. In the draft budget, there is a surplus left over to the tune of EUR 53 million under the ceiling of heading 5 of the financial perspectives, which allows new needs in the field of administrative expenditure, notably for the budget of the European data protection supervisor, to be accommodated. In this connection, the Council recently sent you its letter of amendment No 1 for 2002.
Despite this, I am of the opinion that each of the institutions represented here are acutely aware of the pressure which the ceilings of heading 5 are under. A first step in this connection was the agreement that was reached during the conciliation meeting of 20 July involving the European Parliament and the Council concerning a request to the Secretaries-General of the institutions to compile a report for the benefit of the budgetary authority by the time the Budgetary Council is held in November. This report should comprise a multi-annual analysis of heading 5, as well as proposals concerning necessary economy measures to prevent the maximum allocated to this heading being exceeded, also in the framework of enlargement. In the light of this report, the follow-up action that needs to be taken should subsequently be determined. I should already like to underline that a number of suggestions made a moment ago in connection with the report are certainly worth looking at further.
I should also like to mention another aspect concerning administrative expenditure, notably the Commission' s staffing requests. The Council continues to support the reforms on which the Commission is working, and agreed at first reading to the creation of 78 new offices requested by the external delegations in the framework of decentralisation. With regard to the other 239 offices, the Council failed to adopt a position on 20 July because, on the one hand, it requires more clarity concerning the decision on the regulation for the definitive termination of service by Commission officials and, on the other hand, it nurses the hope that your discussions on this matter will yield a solution which can accommodate our respective wishes.
I should like to finish this list of the different points which will be occupying our minds for the next couple of weeks by returning to a question with which you are all too familiar, namely the extent of payment appropriations. First of all, I am delighted that the European Parliament and the Commission share the Council' s concern as to the commitments outstanding (in our Community jargon also known as the 'RAL' ). The progress report of 30 June 2001, requested by the Commission in the framework of the previous budgetary procedure, is certainly useful in this connection. However, I should like to point out that the vast increase in payment appropriations is not a cure-all for RAL absorption. This is evident from the extent of the balances over the past budget years which were repaid to the Member States. On the one hand, there will still be commitments outstanding as a logical extension of the split appropriations, while, on the other hand, the improved follow-up of the commitment appropriations, notably by an opt-out policy, is also an effective means of absorbing potentially abnormal RALs.
As to the extent of payment appropriations in the draft budget, the Council has expressed a preference for limited and controlled growth. Indeed, the Council is striving to include payment appropriations which correspond to the actual implementation options. In this way, we prevent the individual European taxpayers from being faced with too heavy a burden.
I have given you a brief outline of the points which will undoubtedly be the topic of discussion over the next couple of weeks. The seriousness with which the Commission and the two arms of the budgetary authority are treating the start of this new budgetary procedure is obvious to me, and a source of real pleasure to me. It is my wish for the budgetary discussions, after you have cast your votes in a couple of days, to be continued in the same spirit and, if possible, for agreement to be reached as early as November about a budget of the European Communities for the 2002 budget year which will provide us with the resources to meet the priorities and challenges which the European Union will be facing shortly.
Mr President, honourable Members, Mr President-in-Office of the Council, planning the Budget for next year demands flexibility and provision for the unforeseen. Flexibility and provision for a rapid and appropriate response to new financial demands on the European Union and on a common European policy. The current year has indeed shown what demands can be made on a budget, demands that cannot be planned for or envisaged in advance. We had the BSE crisis and foot-and-mouth disease, we now have the new Global Health Fund project that has come into being this year, greater demands are being made on our humanitarian aid, not only in Afghanistan, but also because of the escalating situation in the Middle East; Palestine's dependency on external aid, including from Europe, has continually increased.
The EU's budget quite clearly needs the capacity to respond to crises and to surmount them, and we have - I believe - managed in the past two years to draft the Budget so as to cope with this demand. I am optimistic that we will manage it for next year too.
At this point, I would like, on behalf of the Commission, to thank the rapporteurs for the 2002 Budget, first of all you, Mr Costa Neves, but also Mrs Buitenweg, Mr Seppänen and of course the entire Committee on Budgets for the work you have put in. Anyone who has seen the mountains of amendments that the Committee on Budgets again had to get to grips with this year, will know what is meant by hard committee work.
There is, though, a great deal of work ahead of us, and we have a long way to go. Flexibility and willingness to compromise are required of us all. Of course, I know that the Belgian Presidency of the Council is endeavouring to pass a good EU Budget, which will fulfil all requirements. I thank you, Mr Vande Lanotte, for re-emphasising in your speech this aspect - the willingness to negotiate - for I believe that this demand must also be addressed to the Council, that flexibility is necessary in negotiations and that what is said in the various sittings must not be merely a repetition of what was decided by governments in the capitals. It is just at the point where the Committee on Budgets does not want to respond to increased responsibility and to greater demands with an expanding budget, that our proceedings need flexibility.
I intend now to discuss individual aspects of the European Budget, beginning with agriculture. The Commission's preliminary draft for the budget, which we presented at the end of May, planned for a EUR 1 billion reserve to facilitate a response to the demands of the BSE crisis and foot-and-mouth disease. We have now moved on a bit, and the Commission will next week be adopting the letter of amendment. Developments in the livestock sector have turned out, thank God, to be less dramatic than had at first been feared. We have indeed managed to put aside EUR 400 million from the Budget in this year already for the costs of foot-and-mouth disease. The consequence of this will be that we have to plan for less of an increase for foot-and-mouth in the Amending Budget for next year than had at first been feared. This means that current developments make it possible for us to release the reserve we had proposed in May.
There are, however, developments in some areas of the agricultural sector that still give cause for concern from the budgetary point of view. The key word here is 'wine' . Here, there is a production surplus whose constant increase is reflected in the financial results. Expenditure in this field has, in the meantime, doubled in two years, with the natural consequence that we have to observe carefully what steps can be taken to stem this overproduction and slow down the growth in the agricultural budget.
The letter of amendment that we will be laying before you concludes by saying that we can release the reserve and that we require less expenditure on agriculture than our calculations had originally provided for, so that a fairly substantial margin remains. At this point, I must however state quite clearly that agriculture ministers must not take this margin to mean that there is plenty of scope for every kind of shiny new expenditure package; this year has shown how quickly such a margin can be required for things which could not have been planned for. So, in my judgment, caution demands that we keep this margin in this area.
I might mention in passing that I welcome the fact that the Committee on Budget's various amendments and resolutions show its desire to look into the agricultural sector more deeply, including with regard to the Midterm Review, which is due next year. We do have an agricultural aid programme for the acceding countries, which I would now like to mention briefly, namely the SAPARD pre-accession instrument. I share your absolute dissatisfaction with this programme not yet having, so to speak 'arrived' , in the sense of aid payments being able to be made from it for agriculture, and with our still being at this preliminary stage in which the appropriate administrative structures are being set up.
Of course it is important to have absolute control, and certainty that nothing will go wrong, but if this leads to the other extreme of the programme not working at all, then that is not what its inventor had in mind either. You have now, in this Parliament, come to the logical conclusion and said that a new stage in the programme is to be set up, in particular to finance information for the agricultural sector about the EU's future agricultural policy. I must now, despite this, ask you to please reconsider this proposal, which would mean that we would have to create a new legal basis for this programme. All of SAPARD's components would have to be reprogrammed, with even greater delays as a consequence. That cannot be what you meant. Hence my plea to you to negotiate it again with great precision, in order to find room in SAPARD for your demand for more information along the lines of the LEADER programme to be made available for rural areas.
On this point I must also address a few words to the Council: In your first reading of the preliminary draft of the Budget, you made substantial cuts in the means of payment for the pre-accession aid packages. It is of course contradictory to say on the one hand that we want better implementation and a reduced backlog of payments, and on the other to cut funds so drastically. So I must ask you to keep an open mind on the Commission's reasoning. Of course we have to produce evidence that next year we will need the items we have proposed, but that we shall surely do.
Coming to the topic of enlargement, I, of course, have to mention the 'frontier regions' , as Mr Costa Neves, the rapporteur, has already done. Of course we all know that the frontier regions, the regions that are at present situated on the borders of the European Union, will profit in the long term from the enlargement of the EU, because they will at last be frontier regions no longer. Despite this, we also know, on the other hand, that there are problems with adjustment. In order to absorb the impact of these, or, to put it the other way around, to work towards making use of the opportunities that will be available, the Commission has proposed this programme for the frontier regions. The Budget provides for an additional EUR 150 million to be made available for transport infrastructure measures in the frontier regions and for a further EUR 15 million for cooperation with small and medium-sized enterprises, an additional EUR 20 million from the INTERREG programme and EUR 10 million more from the youth programme, in order to promote this programme for school students' exchanges and so on in the perspective of enlargement.
Last year, Parliament had adopted, for the 2001 Budget, the new pilot project "Cooperation with small and medium-sized enterprises in the frontier regions with a view to enlargement". I have to say, with the benefit of hindsight, that this was an excellent idea of Parliament's, as a great deal can now be done with this programme. I welcome Parliament's statement that this project should continue to be supported, and I, of course, follow with interest, Parliament's endeavours to activate supplementary funds for this area as a whole.
Mounting demands on European policy, of course, also mean that greater demands are made on personnel and also on the Commission's staff. For years, the Commission has faced ever-increasing tasks which have had to be dealt with without additional human resources. Last year, this brought us to the conclusion that we would have to take stock by analysing our workload. As a result of this, we presented a claim for 717 new posts. The budgetary authority approved 400 additional posts for the Commission last year. Let me take this as an opportunity to thank you again for this on behalf of the Commission.
We also ask for approval of the second tranche of 317 posts, however. I would again point out that some departments are really not lavishly provided for. To take only one example, that of Mr Vitorino's Justice and Home Affairs Directorate-General. It has 189 established posts. The temporary posts bring the total to 215. The Scoreboard for more intensive cooperation in judicial matters decided on in Tampere, is really not a bad thing. Indeed, it is, of course, justified. The post-11 September situation has now shown that it is in the field of more intensive judicial cooperation that joint action is required. Not enough has yet been done about this at European level. We must, therefore, make the effort to move forward in this area, which means, of course, a need for staff to work in this field.
I wish to thank you for your support for the Commission's reforms as a whole, which you have reiterated here today. You have now tabled various amendments which you will probably adopt on Thursday, and the Commission, in consequence, will be asked for further reports, for example on the delayed presentation of the Budget. We will of course do all in our power to satisfy this demand for reports. I must also point out that the Commission has responsibilities as an executive, and so it is also necessary to find a balance. I would, though, like to thank Mr Costa Neves for reiterating your offer of negotiations.
Ladies and gentlemen, the ability to use budgetary policy to react to crises and intercept the unexpected is of course particularly necessary in the field of foreign policy. This was true when we had to work together to find the wherewithal for the reconstruction of Kosovo and incorporate it into the 2000 Budget. Together, we managed it. It was the case last year, when additional funds for Serbia had to be added to the 2001 Budget. As I have already mentioned, we are now in a situation in which a contribution is to be made from the European Budget to the Global Health Fund. We are talking in terms of EUR 60 million for this. We will be presenting to Parliament the relevant proposal for a transfer, in order to use the fisheries reserve, which is still in this Budget, for this purpose among others. When we sat together in our three-way talks last week, you supported making EUR 25 million from the emergency humanitarian aid reserve available for Afghanistan, EUR 7.5 million for Palestine and EUR 7.5 million for the Caucasus region. That shows what current demands are.
I would like to return to one point in particular, which you, Mr President-in-office of the Council, mentioned: I refer to the funds for the common foreign and security policy. Public opinion sometimes misunderstands this and takes it to mean that this is the only budget line where foreign policy is concerned. On the contrary, of course other measures are of a foreign policy nature, that is quite clear. We have, though, this specific line for the common foreign and security policy. The Commission has proposed EUR 35 million for it. Parliament proposed its reduction by EUR 14 million. Now we have to give more careful consideration to precisely why. Parliament does not, indeed, believe this to be an unimportant area; it is far more a question of how decisions are reached, of whether it is actually right that the Council should have sole discretion as to how the funds are applied. We note - I note in my capacity as Commissioner for the Budget - that this principle, according to which the Council decides on the use to which funds are put and the Commission then writes the cheques out, does not work well, as there has to date been under-utilisation in this area, even though everybody knows what demands are made.
I believe we have to talk about the fundamentals of how future finance for the common foreign and security policy is to be secured, quite independently of the 2002 Budget. In my judgment, it is not tolerable that the Council attempts to appropriate ever more operational duties in this area; we need, on the contrary, a common foreign and security policy that will also provide the necessary financial security. There are a whole lot of related issues to be sorted out. We must also consider the people's expectations in this area when we really thoroughly discuss, investigate and then define, what we want to do in future. This demands a common response and, I believe, in many respects a stronger Community response.
To return to the Budget for 2002: the Commission had until now envisaged a EUR 125 million reserve for the fisheries agreement with Morocco. That fisheries agreement has now finally collapsed. In the letter of amendment that the Commission will be discussing next week and then presenting to you in due time, this reserve is released. The funds will be used in part for other fisheries agreements, which have been extended. A large amount will become available.
I would say it would be a mistake to budget all these additional funds which have become available from the reserve, at this early stage. I know we are going to need this money. It is not a matter of saving this money but - and I urge this - not already allocating it all. Why do I urge this? Let me now make only one point: battle is at present being waged in Afghanistan against international terrorism, and the European Union is keeping humanitarian aid in readiness for the civilian population, and the amounts involved are not small. The European Union will be providing a total of over EUR 310 million. Let me also, however, point out that the USA was a great donor of funds for humanitarian aid in Afghanistan even before 11 September.
Now, though, we should already be thinking of what the period after this conflict will mean for the region and for the country of Afghanistan, and it is quite clear to me that this means the post-Taliban era in Afghanistan. I think we can all agree that the European Union will then also have an obligation and a responsibility to build up a democratic society, a society that has regard for human rights and makes it possible to live with human dignity. In this Budget, we should make provision in such a way as to enable us to meet this obligation financially as in other ways.
Looking back over two years as Budget Commissioner and on two years of Budget discussions with Parliament and the Council, I can truly say that the European Parliament, the Council and the Commission have together managed to meet well the demands made on the European Budget, and I am very optimistic that we will achieve this again for 2002.
Mr President, I would firstly like to thank the general rapporteur for the Committee on Budgets, Mr Costa Neves, for his efforts to reconcile the different interests in this House.
Mr President, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would like to remind you that we are at the first reading stage, which, although this seems obvious at first sight, makes it clear that many of the balances and agreements we must achieve will be of a general nature and will have repercussions upon the final appropriations under this heading.
In this context, I would like to give a vote of confidence to the general rapporteur for the Committee on Budgets, as long as he, of course, takes on board to the greatest extent possible the priorities set out by the Committee on Foreign Affairs, which are balanced, given that they seek an equitable distribution between different geographical areas, and aim to respond to the European Union' s various commitments on the international stage.
The Commissioner referred to the finely balanced measures we have had to take in the last few years: Commissioner, we cannot continue in such an unmethodical fashion, we cannot continue to finance new priorities with the same resources. I understand that this is not an exercise in revising financial perspectives, but we cannot continually take on new priorities to the detriment of the commitments that the European Union has already made. We will have to look for formulae that are more imaginative and more creative in this area.
Mr President, the Committee on Foreign Affairs has given its opinion: we want to strengthen the Commission' s administrative reform policy, particularly with regard to the decentralised management of external aid. With regard to the proposals made by Commissioner Patten, the Committee on Foreign Affairs has expressed its strong support on this matter.
In conclusion, the Committee on Foreign Affairs gives its support and vote of confidence to the general rapporteur from the Committee on Budgets, Mr Costa Neves, we affectionately urge him to pay very close attention to the objectives that the Committee on Foreign Affairs has set out in its opinion for this 2002 budget.
. On behalf of the Committee on Budgetary Control, I would also like to offer my congratulations to Mr Costa Neves for guiding us so far and for the very good job that he has done.
I have been asked by my committee to raise a number of points, the main one being the amendment that we are retabling on the Court of Auditors. As the House will know, the Court of Auditors asked for a number of new staff.
The Council recommended that only five new staff be granted and various positions have been taken on the additional staff requested and the money for them. The Committee on Budgetary Control decided quite wisely, in my view, that we should take an apolitical stance on this. We should ask the Court of Auditors to assess the performance of financial control systems in the applicant countries; improve the Court of Auditors' cooperation with the national audit institutions - which is a requirement of the Treaty of Nice - and establish more detailed specific DAS assessments - again, a requirement of the Treaty of Nice. We would therefore be fairly apolitical and once those issues had been clarified, we would ask for the money to be released for the other posts.
However, in the Committee on Budgets a completely different amendment was tabled. It is much more political, and we are very worried about the independence of the Court of Auditors in relation to the requirements set down by the Committee on Budgets, so I do hope that will be considered.
I have also been asked to say a word about implementation. We have looked at the implementation figures and we will continue to look at them in the future and use them for future amendments to the budget. You have our full backing on everything you have done in getting better information on implementation for us so far.
We have also looked at tabling amendments. We have an amendment coming through asking for money to be tied up and asking the Commission to tell us whether an evaluation unit has been set up in DG V.
Finally, we are very concerned about the future of the A-30 lines, or rather how they are going to be spent. Those are the points that the Committee on Budgetary Control would like to raise.
Mr President, on behalf of my Committee, I would like to emphasise one point, namely the PRINCE programme. We see it as very important that the information campaign on the euro should be carried on for another half-year, for we find an information deficit here despite great campaigning efforts. It is particularly marked among small and medium-sized enterprises, and this programme is intended to make good this deficit.
As permanent rapporteur for the agencies, I can say at the present time that the most acute problems have been resolved with the help not only of our colleagues in the Committee on Budgets, but also that of the general rapporteur. We decided, on the basis of the facts, to consider the agencies individually. I would therefore like to take this opportunity to say a few things for future reference.
The agencies carry on growing, as they have done for years. Everyone who works in one seems to have a vested interest in the agencies' expansion. To give an example, between 1995 and 2001, the personnel complement of the agencies increased by 366%. We are creating another 99 posts this year alone. I get the impression that many of the European agencies maintain to some degree a separate existence. In the Budget procedure, we always have to deal with one demand - they say they need more money. The consequences of this development are clear to see. The agencies take up all the scope for other programmes, and at some point the Community ends up having to pay the pension costs as well.
We must make changes here. No longer must the Budget be adapted to the programmes decided on by the Management Board, but the programmes must fit the resources provided by the Budget. We need a working audit of the agencies, involving all the actors concerned on a permanent basis. In other words, Parliament's specialised committees must likewise carry out an evaluation. We urgently need to examine the question of whether the services provided by the agencies are actually needed and then put to good use. The Budgetary Control Committee, the Court of Auditors and all the other actors must be involved in helping us get a grip on the whole thing. Over the coming weeks, I will be attempting to create a structure for this purpose, one which can be put to use in the next Budget procedure.
Mr President, I am going to combine my time as rapporteur for the Committee on Industry and spokesperson for the Socialists on the other institutions. Firstly, I congratulate both the rapporteurs for successfully completing the mammoth budgetary task, and also the chairman of the committee, Mr Wynn, for getting through the votes in record time.
Speaking on behalf of the Committee on Industry, I am disappointed with the outcomes in this budget because many of the priorities which we highlighted have been totally ignored. Let me single out three issues. The e-Europe initiative, launched with much fanfare at Lisbon, highlighted how it would increase the competitiveness of European industry; increase employment opportunities; and acknowledge that a knowledge society is indisputably a fundamental prerequisite for future economic prosperity. The extension of e-Europe to the applicant countries was again much heralded at Stockholm, but we are proposing not to extend this programme. I would like to remind everybody that the Council and Parliament confirmed e-Europe as a priority. By not supporting it we are undermining one of Europe's priority programmes and this will be to the detriment of the applicant countries.
We need to ensure, as the rapporteur stated, that rhetoric is matched by action, that the EU citizen is not left to ponder. We have all these programmes; they are acclaimed; and then they seem to dissipate into thin air! This applies equally to my second point on Save. This has been a parliamentary priority for a number of years. Here we have a proposal to decrease the funding for the coming year. An environmentally-friendly European energy policy is at the top of most people's agendas and it is important that Europe leads the way in our Kyoto obligations. Therefore, to reduce programmes that promote sustainable energy consumption and impact on climate protection is extremely short-sighted.
The third area in which the Committee on Industry will be retabling amendments is the decommissioning of weapons of mass destruction, and waste management. These are key to promoting a safer world. This is even more critical in the light of the recent atrocities of 11 September and to ensure that states have a proper strategy for dismantling chemical weapons so that there are no opportunities for these weapons to fall into the wrong hands. I would urge the rapporteur to rethink and support these amendments.
Moving on to the other institutions, I would like to thank the rapporteur, Mrs Buitenweg, for the open and inclusive approach she adopted in arriving at the budget for the other institutions. This year, as she said, Heading 5 was under tremendous pressure for a number of reasons, including the preparation for the forthcoming enlargement. My group's efforts have been to continue to improve effectiveness, efficiency and transparency. As far as Parliament is concerned, these are not just hollow words, but words of substance. We have demonstrated our commitment to improving efficiency by staying under Parliament's 20% self-imposed ceiling, whilst absorbing the costs of preparations for enlargement of some EUR 18 million. However, this will be extremely difficult in the coming years. I would urge the Council to address this, so that the costs associated with the proposed enlargement are dealt with before we commence the budgetary procedure next year.
Furthermore, I welcome the three-year enlargement plan that the Bureau has approved. At this stage, it is fairly sketchy and perhaps conservative - with a small 'c' - and not very radical. This is a shame because enlargement offers a real opportunity to make Parliament more dynamic in its operation. Some of the ideas outlined in this plan need to be developed further and we need to have a broader view of how things are done.
Yesterday we heard in plenary that Parliament was unable to look at the money laundering proposals, which were agreed by the Council, for another three weeks because of the need for translation into 11 languages. This is extremely frustrating for everybody concerned, but what will this mean when we have 10 more languages? We must address this issue because it causes us fundamental problems in terms of the image of Parliament. It creates negative perceptions in the minds of European citizens, in that the European Parliament is seen as undynamic and unresponsive.
Whilst we are on the subject of radical thinking, I would like to make some suggestions to the Council to improve their own efficiency. The under-utilisation of Parliament's buildings, for instance. We have buildings in Brussels which are almost empty for one week every month, and a building in Strasbourg which is hardly used and remains empty for three weeks a month. As the Council is consistently pointing out waste, here is an offer it cannot refuse. It could share and make full use of our buildings by holding its meetings in our buildings. I hope that will also benefit transparency in the way it works.
draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy. Mr President, we on the Committee on the Environment, Public Health and Consumer Policy this year can generally welcome the progress that has been made so far in formulating the budget for next year. Looking back historically, we are doing a better job every year and this is certainly due partly to the work done by the rapporteurs. Things are going along much more smoothly than they were, despite the fact that we are considerably squeezed for money because of external demands upon our budget. Nevertheless, I am pleased to see that the Committee on Budgets has supported the view of Committee on the Environment, Public Health and Consumer Policy in restoring some of the budget lines which we are particularly concerned with, at least to the level of the PDB.
Also, it is worth mentioning that we look with approval upon the work that was done in terms of the amendments tabled by the Committee on Budgets with regard to the tobacco subsidies. They urge the Council to take a good look at this. We urge the Commission to take a good look at this. We know something must be done. I am pleased that the Committee on Budgets acknowledges this. Its proposals for a gradual reduction over a period of time of that subsidy make sense, and it is time the Council and the Commission started talking about this issue.
One particular success is on the issue of the budget line associated with the approval of orphan drugs by the medicines agency. I am very pleased the Committee on Budgets has accepted our point of view and I hope the Commission does as well. This has been a very successful budget line since created last year together with the SAB procedure. We were concerned about what the Council wanted to do in terms of the massive cut it demanded in that line, which was completely unjustified. We are pleased about the restoration to an appropriate level of that budget line and we hope the Commission will also defend that point of view to the Council. This is a budget line which does genuinely good work for the people of Europe and brings real and genuine benefits and it must be protected.
Finally, I would say that we have some concerns about the way in which the agencies have been handled. I can fully understand why money must go into the reserve and I can fully understand why there is increasing concern about the way the agencies operate, but we need to give them the appropriate resources to do their job and that particularly applies in the case of the Committee on the Environment, Public Health and Consumer Policy.
Mr President, ladies and gentlemen, the Agriculture Committee wishes to address the Council and express its fundamental opposition to the cuts across the board that the Council is always making. We see this, in political terms, as a rather unimaginative way of handling Budget guidelines. We are working on the assumption that the letter of amendment will be the right basis on which to adjust individual areas in preparation for second reading.
Apart from that, we hold to our demand for agricultural expenditure to be made more flexible in future by enabling the transfer of funds from the mandatory to the discretionary division. We know how complicated that is and how many changes have to be made, but we will carry on demanding this whenever budgets are laid before us, until our demands have been met.
The Commission's proposal on the introduction of a reserve meets with our explicit support. That is needed. We are sure that we do not have to explain why it is necessary. We also assume that the Commission will act responsibly if it becomes necessary to make use of it.
Our colleagues on the Committee on the Environment, Public Health and Consumer Policy have just spoken about tobacco. We too on the Committee on Agriculture and Rural Development have had to return to the tobacco issue. We are most dissatisfied with the inadequate use being made of money from the Tobacco Research Fund. On the Agriculture Committee, we, too, are fed up with forever flogging a dead horse where this subject is concerned. We have, on the one hand, the demand for preventative health education, and, on the other, the need to promote tobacco growing. We must, though, face reality. For as long as we have farmers who grow tobacco - and they are not the richest - and have no alternative crop to offer them, we cannot help them. This sector therefore needs possible alternatives not only to be examined, but also offered.
Most of all, I would like to say something more about SAPARD: we are glad that the appropriations have been increased, but, like the Commissioner, we are critical of the way the Council has cut by EUR 100 million the amount of funds SAPARD is authorised to pay out. This is not on! It is absolutely not on! Please, Commissioner, let there be no fear of a new implementation along the lines of LEADER. Take your courage in both hands!
Let me take this opportunity to thank the general rapporteur for working so well with me and my colleagues on the Agriculture Committee.
Mr President, to begin with, I should like to extend warm thanks to the rapporteur, Mr Costa Neves, for offering such close and constructive cooperation. That does not mean that he was able to agree on all counts as far as the fisheries budget is concerned, but he listened carefully to everything we had to say and created, in any event, a basis for further collaboration, which we found useful.
The huge problems in the fisheries sector and the partial failure of the common fisheries policy have left their mark on the fisheries budget. Clearly, the multi-annual orientation programme and the unilateral closure of areas have not proved successful.
Failure to conclude a new fisheries agreement with Morocco has led to an explosive situation along the Spanish and Portuguese coasts, an area which is already facing major social problems in connection with illegal immigration.
It is for that reason that the Committee on Fisheries has asked for nearly EUR 200 million in order to be able to tackle these problems. The rapporteur suggests including a token entry first and challenging the Council to meet the pledges made in Nice. The Committee on Fisheries endorses this view.
However, the Committee on Fisheries is disappointed by the fact that the budget proposal for more money for quota control, which was desperately needed, has been watered down by a liberal amendment in the Committee on Budgets, while the original amendment did receive wide support from all groups in the Committee on Fisheries with this proposal.
In the capacity as shadow rapporteur of the PPE-DE Group for the agricultural budget, I note that, of the original request for EUR 1 billion extra for food safety and animal disease control, eventually 580 million was left over, but what we say is: better some of a pudding than none of a pie.
In actual fact, we also regret to some extent the Commission' s failure to adhere to the original request for EUR 1 billion extra. Fortunately, the PPE-DE position, that more money must be earmarked for animal disease control, has met with approval. In general, we are of the opinion that, in order to restore consumer confidence, it is vital to bring the European markets, including those for beef, back to normal.
As a final point, I have to say that I am delighted with the fact that, with regard to foreign policy, the PPE-DE Group will be tabling an amendment for more attention for Kyrgyzstan, Uzbekistan and Tadjikistan, and I should also like to recommend this amendment warmly for further discussions.
Mr President, the Committee on Regional Policy, Transport and Tourism, on behalf of whom I am speaking, put forward ten or so amendments to the draft budget with regard to the four Community initiatives (URBAN, INTERREG, EQUAL and LEADER), for safety and sustainability in transport and tourism.
Despite the current circumstances following the tragic events of 11 September, tourism will soon be the largest service industry in the European Union. The World Tourism Organisation anticipates a doubling in the number of tourist arrivals up to a figure of approximately 720 million per year by the year 2020. The 9 million people who already work in the tourism industry will be joined by a further 2 to 3.5 million between now and 2010, to reach 12.5 million people employed. The Committee on Budgets, however, rejected our proposals. Fortunately, the Group of the Greens/European Free Alliance has once again been able to put forward an amendment to this House so that, at European level, resources are assigned to stimulate the promotion, monitoring and evaluation of a tourism policy that is both ecological and socially sustainable. I trust that the majority of my fellow Members here will have the sensitivity necessary to support this reaffirmed proposal with their vote.
Mr President, the budget of the Committee on Culture, Youth, Education, the Media and Sport contains three important new features:
Firstly, a separate appropriation of EUR 12.6 million is being proposed for the implementation of the elearning initiative. It is justified because IT studies have a key place in the EU' s strategy. A considerable increase in the appropriation for IT teaching would also be wise, as if it is to be financed merely from the Socrates, YOUTH and Culture 2000 programmes this might put the implementation of the fundamental aims of these programmes in jeopardy. We have to remember that information technology is a tool, not an absolute value.
The second new feature is connected with sport, which still does not have a legal basis in the Union. Sport is mentioned, however, in the Treaty of Amsterdam, and the conclusions of the Nice Summit stressed its social importance. The Committee on Budgets has approved a proposal for a EUR 5 million appropriation for sports club work to prevent exclusion amongst youth.
The third new matter in our Committee' s budget is the EUR 1 million appropriation for establishing a centre for monitoring cultural co-operation. In my opinion, the co-ordination of cultural co-operation could be practised in association with the Council of Europe, which has much experience in the field.
Chapter A-30 again caused problems. I am very disappointed with the work of the Committee on Budgets in item A-3042, which concerns the funding of European cultural organisations. We in the Committee on Culture, Youth, Education, the Media and Sport had done a lot of work in connection with this point. We took the Commission' s report on the funding of organisations into account as well as the recommendations of the Committee on Budgets' working party. We, above all, tried to assess how money might be used in the best possible way from the point of view of European culture. I cannot accept that the Committee on Budgets has interfered with a proposal that required the expertise of a special committee the way it has. I warmly support the proposal contained in the report drafted by Mr Costa Neves for a legal basis and proper rules to apply to A-30. Parliament cannot act as if it were in a 'grab as grab can' type of wrestling contest, in which the most unscrupulous party of all is the victor.
Mr President, Commissioner, Mr Vande Lanotte, I would like to draw your attention to the three amendments tabled by Parliament' s Committee on Constitutional Affairs. The aim of these amendments is to enhance the information given to citizens and to stimulate the debate on issues relating to the future of the European Union, pursuant to Declaration 23 of the Treaty of Nice.
The aim of Amendment No 223 is to restore the commitment appropriations granted to the Prince-Programme, as proposed by the Commission in its preliminary draft budget.
The increase in these appropriations has, in fact, been reduced by the Council. We feel it is inconceivable not to support strong investment to provide more information for the public on the euro, enlargement, the Charter of Fundamental Rights, and, of course, on measures in the area of justice and home affairs. All these subjects are extremely topical. I would also like to reiterate that we are already involved in a period of reflection and consultation on the future of the European Union.
We also believe that it would be counter-productive to enter, as suggested by the Committee on Budgets, a part of these appropriations into a reserve. We know that using the appropriations entered in the reserve is a much more complicated procedure, and we see no reason why the Commission' s room for manoeuvre should be hampered in this area.
I would add that, in any case, monitoring is undertaken by Parliament by means of its presence within the inter-institutional working party on general and specific information.
Lastly, the Committee on Constitutional Affairs has also expressed its support for maintaining, and even increasing the financial support given to the European Movement. We know that this Movement' s actions are effective, and it would be surprising if the European Union withdraws its support for the European Movement at a time when we need, more than ever, to encourage dialogue with the citizens.
Furthermore, all Member States should support European Union day, which is organised for 9 May, as this would greatly contribute to developing the rapport with the public that is severely lacking.
Mr President, since the entry into force of the Treaty of Amsterdam, both the powers of the Committee on Women' s Rights and Equal Opportunities and, in particular, European Union policies that promote equality of the sexes, in which particular emphasis is given to the Community programme for equal opportunities as a fundamentally important instrument in the struggle for equality, have been strengthened, as have the Daphne programme against domestic violence, and the Equal programme to encourage the incorporation of women into the labour market and compliance with the employment objectives of the Lisbon Summit, to name but a few.
Social exclusion is another concern of the Committee on Women' s Rights, given that we are unfortunately witnessing the phenomenon of the 'feminisation of poverty' . In order to achieve these priority objectives, we have put forward a series of amendments to the budget, which have been well received, and I would like to give special thanks to the rapporteur, Mr Costa Neves, for his support in obtaining a majority in the Committee on Budgets.
A small proportion has been rejected, because it was already included in other budget lines: information actions in the common agricultural policy; methods to combat exclusion; the information society; the fight against poverty and the illnesses that arise as a result of it: malaria, tuberculosis, AIDS; care in the field of health and welfare; consolidation of democracy and human rights, etc.
Aid for women' s organisations that work for the promotion of women in the European Union should also be pointed out, not only the women' s lobby, but also other organisations that monitor the respect for pluralism in our society. We cannot affirm that one sole organisation represents all of Europe' s women. This action is therefore intended to promote justice and recognition for many other European organisations that have been working towards the equality of the sexes for a long time now, which also have a right to receive financial aid from the European Union.
The Committee on Women' s Rights is therefore very pleased that the rapporteur and the Committee on Budgets has accepted its proposals.
Mr President, I apologise to the rapporteurs that I was not able to be here at the beginning of the debate, but I would wager a euro that nobody has yet touched on the subject that I will raise on behalf of the Committee on Petitions.
Deep in the Buitenweg report is Amendment No 2022 on Budget Line 250 and this makes a new proposal to allow in certain circumstances, individual expenses to be paid to particular petitioners if they feel it appropriate to come to Parliament to put their case. I want to thank the rapporteur for accepting this report and the committee for passing it.
Parliaments, you know, have various responsibilities. They decide who is to be the government, of course, that is not a responsibility of this Parliament. They decide budgets, but you know, we have only partial budgetary powers. We have no powers over taxation, we have no powers over 50% of the expenditure more or less devoted to agriculture. Parliaments decide legislation: that is a power we have to share with the Council of Ministers and we have no powers of legislative initiative. But parliaments also have a responsibility to protect the rights of the individual citizens in dealing with the bureaucracy and that is a responsibility that we discharge in this Parliament through the work of the Committee on Petitions and the work of the Ombudsman.
I would say to Parliament this afternoon that the money spent on petitions and the EUR 3 million that we make available to the Office of the Ombudsman is money that is extremely well spent. It works out at less than EUR 0.1 per person per annum, so it cannot be said to be a great deal of money, but it is money that is being spent on real European democracy and we want to ensure that we keep that up and that we see that we do more in future years.
Mr President, I shall concentrate in particular upon the remarks on the ECSC' s operating budget, in which context I shall talk about the report issued by Mr Seppänen on behalf of the Committee on Budgets. We are pleased about the role played by the ECSC as a pioneer in the European integration process and about the way in which the ECSC has made a positive contribution to peace in Europe. We note that the ECSC was financed by means of revenue of a fiscal nature which facilitated the development of economic and social intervention measures associated with sectoral industrial policies. At present, the coal and steel sector employs 357 000 workers and, as we enlarge the EU by means of the candidate countries, enlargement will mean that coal production in the EU will be doubled and that steel production will be increased by a third. We can note with pride that, thanks to the ECSC, something was constructed and further developed that led to the European Union as we know it today. The Committee has approved the Commission' s draft operating budget of EUR 151.8 million in 2002, and it is of course on 23 July 2002 that the ECSC Treaty expires. We might have wished that, when it came to both operations and research, there had been a little more money for future energy needs relating to clean coal technologies, and we call upon the Commission to take account of this in the other programmes.
Mr President, I would like to put a question to you.
I do not understand why, when I am the official draftsman of the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, when I prepared the amendments tabled by my Committee, when I arranged the vote on these in my Committee, when I defended them, rather vigorously at times, in the Committee on Budgets - where, in most cases, I also managed to obtain the approval of my fellow Members - why, therefore, my name is not on the list of draftsmen due to speak. I, therefore, ask permission to take the floor now, on behalf of the Committee on Citizens' Freedoms.
Mr Deprez, your name does not appear on the official list of Members allowed to present committee opinions and I am, therefore, unable to give you the floor at this time.
I shall therefore request permission to take the floor now, Mr President.
Mr Deprez, the list of speakers is produced from the official requests presented by the various committees on behalf of which one can speak. Since your name is not on the official list and as I see no reason for this to be changed, I shall give you the floor later, when you do have the right to make a speech.
President, our spokesman will be speaking for our Group later, but I also have a few comments to make at this stage. As other speakers have already done, I should like to congratulate our two main rapporteurs, Mr Costa Neves and Mrs Buitenweg. It is never an easy job to steer something through this House, as I know, and I think that they should be warmly applauded.
With the Commission budget this year, we have a proposal in front of us which, at 1.06% of GDP, is one of lowest budgets we have seen proposed in this House and therefore well below the ceiling as foreseen in the Financial Perspective, but I guess that with enlargement on its way, the Financial Perspective could well be tested before we reach the end of 2006.
In referring to the Costa Neves Report, I should like, first of all, to congratulate the rapporteur on having focused on the progress report, on what had been done in terms of following up on the Joint Council/Parliament Declaration at the end of last year which has shown its worth in our budgetary procedure. It may well be a useful idea to think of continuing this on an annual basis, because where we have gained is looking at the efficiency and effectiveness of the operations of the European institutions, and this for us in Parliament is a point of major importance which I shall come back to at the end of my speech.
I should like to raise a few points on the particular matters of the Commission budget where we would, as a group, be looking for value for money - a tried and tested position with us.
Firstly, in terms of agriculture: we do not believe in having a reserve - we already have some money which has already been made available and a letter of amendment on its way, and I feel that it is quite sufficient. But we think there should be an enquiry into the management of foot-and-mouth by the Commission and the British authorities, and we will be pushing for that.
Secondly, we believe that in information policy there is a continuing problem: every time we see Commission proposals come through without the interinstitutional working groups, we as a Parliament have to put them back on the information policy lines. I urge the Commission to make sure that they become a permanent part of your proposals - this will save some effort on our part to ensure that this interinstitutional work is continued.
Thirdly, in terms of the food safety agency - I noted that was raised in the European Council in Ghent - I would remind the President-in-Office (instead of laughing, he might listen to parliamentarians when they are speaking) that Parliament's position is that the money will stay in reserve until we are satisfied about the operations and the location of this agency. I therefore assume that you will consult Parliament before any final decision is taken.
Fourthly, as regards Afghanistan - and I turn to the Commission again here - there is an amendment down to create a 'pour memoire' entry for aid to Afghanistan, and we will be asking the Council with Parliament to put this into the budget on second reading because we want to see in our Group that there will be an international alliance to help the reconstruction of Afghanistan once the conflict is over, and initial thinking on this issue is already under way in the United Nations.
Lastly, I would like to refer to the question of the posts which we have put in reserve and we would like to ensure that the conditions for the reserve are met before the posts are released - including the fact that the Commission has the capacity to use the posts during the next year in terms of the vacancies.
There is, however, one more very critical point, and I turn again to the Council of Ministers here. Rumour has it, Mr President, that the early retirement package which is being negotiated in the Council at the moment is not open to Parliament. I would like you to confirm in any future remarks that it will be open to us - that is a critical point for our Group as we wish to see it applied across all institutions.
I conclude, Mr President, on a point for our institution. Yesterday evening, the Bureau decided, in opposition to the resolution of Mr Harbour, to go against the idea of having a linear career structure - I quote paragraph 38 of the Resolution which we voted in this House last November - "urges Parliament's administration to introduce a linear career structure in parallel to the Commission allowing for easy interinstitutional transfer". It is unacceptable that Parliament's Bureau seems to have gone totally AWOL and decided for itself: under pressure from Parliament's administration, Parliament's Bureau has chosen to ignore what this Parliament has voted for.
Therefore, you will have to answer three questions, and I end on this.
Why is the organisation and the function of Parliament so distinctive from the Commission as to require a different career structure?
Secondly, how can a career structure retaining four different categories meet the objectives of a linear career structure with progression on merit as strongly supported by Parliament?
And lastly, how can staff mobility between institutions be encouraged if Parliament and the Commission have different career structures? The Bureau has to come and justify before this Parliament the decisions it has taken as they are not in line with our resolutions.
Mr President, I do not want to repeat things, so I will stick to just a handful of points - although James Elles has stolen some of the thunder from my speech with his last two points. I congratulate the rapporteurs. Their work is never easy. This year they have done a particularly good job under difficult circumstances.
I welcome the President-in-Office's statement that at the next conciliation he hopes we can get an agreement with the Council. I hope so too because on 20 July, at the last conciliation, we agreed virtually nothing. There is no point in having conciliation meetings if that is the level we are going to reach. Hopefully, in November we may get something more positive.
As for the situation regarding the margins, which the President-in-Office also mentioned, there will not be much of a margin left by the time we vote on Thursday. One of the reasons for that is because, once again, we could not get into any discussions with the Council; we could not get any agreements with the Council. I made the point on several occasions in July that the three institutions must seriously discuss the problems of trying to finance categories 3, 4 and 5 for the future.
The Council cannot ignore these categories as though there were no problems. At times it seems it is like an ostrich with its head stuck in the sand trying to ignore all the problems around it. When the Council takes that attitude, we are left talking to the backside, although sometimes we get more sense out of the backside of an ostrich than out of some of the people that we do have to speak to! That is not a reference to you President-in-Office! There are times when it is so frustrating trying to get the message through that we waste our time having conciliation meetings. Hopefully, in November we will get something a lot more concrete.
On the issue of reform, James Elles has just touched on a very significant point. I was going to refer to the concern that we have about the progress that is not being made, but Parliament has not helped itself with that decision last night by the Bureau. One has to hope that can be changed rapidly. Realistically, it is now left with the Council: almost three years have passed since the resignation of the Commission, and we still have not seen the reform that everyone is looking for. The general public, the taxpayers of Europe, are looking for the reform which we promised almost three years ago. Where are we? It is stuck in the Council.
President-in-Office, you are aware, because I have discussed this issue with you, that the message must get through that we need a solution to this as quickly as possible. Otherwise the whole process will be bogged down in the mire. Hopefully, Parliament can play its part and unravel last night's decision and continue on the track of getting a speedy process going so we can get the whole issue sorted out, not just for the Commission but for all the institutions.
I want to turn to the Global Health Fund which we have a budget line and a relatively small amount of money for next year. As we are all aware, the Commission will be bringing forward proposals to finance that from this year's budget, taking EUR 60 million from the general budget and EUR 60 million from the EDF. I need to ask the Commission a question: on the monies from the EDF, once that budget is agreed, it is agreed with the ACP states, so can we be assured that the ACP states have agreed to the use of EUR 60 million for the Global Health Fund? Several of my colleagues have asked me that question, and quite frankly, I do not know the answer to it. So if Commissioner Schreyer could reply to that, I would be grateful.
Let me turn to the contentious issue of the A-30 lines. It seems that whenever we vote on the A-30 lines, we please very few people and displease a lot of people. I would hope that the situation that we found ourselves in this time will give us the courage for next year to make proposals which envisage a more transparent system. We are concerned that if we hand the whole process over to the Commission, it will be no better. The Commission will take the decisions instead of Parliament. I hope we can get some sort of an agreement within Parliament on how we handle A-30 in the future.
Finally, I want to make a plea to the Council and to repeat what I said in conciliation and at the recent trialogue. What we need is a working group of the Council and Parliament at a political level to start looking at value for money within the European Union, to look at the institutions, to look at the activities and to make sure that we can persuade the taxpayers that they really are getting value for money. I hope you will take that on board.
Mr President, firstly my sincere thanks and congratulations go to Mr Costa Neves, Mrs Buitenweg and Mr Seppänen for their excellent work. At the same time I wish to thank Terence Wynn, as chairman of the Committee on Budgets, who has proved a competent leader in the work of the current year. The job of general rapporteur is a tough and demanding one, but Mr Costa Neves has managed well and my group supports his policy on the Commission' s budget.
The budget' s general lines include cancelling the cut in agricultural expenditure, attending to arrears in payments, and the Commission' s reform. The strengthening of the policy on the northern dimension in the budget' s explanatory statement may also be regarded as a positive move. The handling of the budget is based very much on last year' s financial statements, which showed a surplus of EUR 11 billion. Expenditure was EUR 8.5 billion less than anticipated and EUR 6.5 billion of the Structural Funds remained unspent. For that reason, we now have to pay special attention to improving administration and not producing such large estimates for expenditure. Otherwise, the bottom will fall out of budget policy altogether.
One particular focus in the budget is the reduction in payment arrears. At present they stand at more than EUR 60 billion. My group supports this goal. It also supports the reform of the Commission, which is one of Parliament' s most urgent priorities. It will increase efficiency and the importance of personal responsibility. It is being proposed that a part of the appropriations should be placed in a reserve, so that the Commission may quickly propose a reform of its staff regulations and clarify its ideas on the early retirement scheme.
Heading 4 is difficult. The Commission and the Council are proposing EUR 125 million for the Moroccan fishing agreement, although this agreement is not forthcoming. This is clearly a matter of a concealed reserve which, indeed, contravenes the Financial Regulation. It must be dissolved. As a counterweight, it is being proposed that a flexible instrument should be used to modernise the Spanish and Portuguese fishing fleets. This could be partly acceptable. On the other hand, our group cannot accept the cut of EUR 84 million in the CARDS Programme. We, as liberals, like participating in joint agreements to carry through the budget in Parliament, but we cannot be party to this idea. The CARDS Programme has been an undisputed priority with Parliament, and, for that reason, we are hoping for similar cuts in the budget for other programmes where payment appropriations have not been used to the extent they might have been in any case.
Of the small programmes, the most considerable is the A-30 appropriations, which are earmarked as assistance to organisations. These appropriations take up a totally unreasonable amount of Parliament' s time in relation to their importance. For that reason, the whole system should be clarified. In addition, the way the organisations are selected is very rarely based on objective criteria.
We particularly support Mrs Buitenweg' s recommendations concerning discipline in Parliament' s budget, as mentioned in her report. They remain beneath the ceiling we, ourselves, set, that is to say 20% of all administrative costs, even though it includes the costs relating to enlargement. The question of eastward enlargement itself is one that must be dealt with in such a way that Parliament' s work is not made any harder and that in the future we may congregate in our own united assembly.
Mr President, I, too, would like again to express my thanks to the rapporteurs, and also to the Chairman of the Committee. If you consider the conflicts that arose from attempts to pass budgets in the past few years, it seems as if greater calm prevails this year, as if the conflicts were not so evident to the public eye. But it must be recorded that, this year too, the Council is not actually facing up to its responsibilities. As a component part of the budgetary authority, it has the task of supporting a Budget with real commitment and in a politically explicable way.
Whilst Parliament worked very carefully for a balanced budget, in long debates, discussions and negotiations with most of the interested parties, weighing needs against the duty to budget prudently in the taxpayers' interests, the Council again merely cut lump sums without any underlying political thought. At any rate, its political thinking is not clear to us, and the question arises of whether it ever engaged in any.
Problems are needlessly exacerbated by the way the Council acts, for, this year too, the Budget is below the margin, far under 1.27% of Gross Social Product, despite special tasks, preparations for enlargement and many other problems.
This year, the Council has cut payments by 10% across the board, something made all the more incomprehensible by the delay in implementing programmes in many areas. Parliament is now reinstating these figures. We cannot, on the one hand, build up expectations in areas such as the Structural Fund or overseas aid, but then live up to them only with great hesitation. This undermines trust in the institutions of the EU. So the Council must bear its share of responsibility for this if its action is to be approved.
This action is particularly problematic in Category IV, foreign policy. Whilst the Foreign Ministers and Heads of Government make great speeches about the Common Foreign Policy, the Finance Ministers narrow-mindedly cut the supply of funds, without considering the prestige lost by the EU institutions. It is far from clear why the instrument of a flexible reserve is not fully available to us this year. We still have major problems in the Balkans, new tasks await us in Afghanistan and in its neighbouring states and more new tasks await us in the Middle East.
We need a response from the Council too on the way that the EU is losing its capacity for flexible reaction. The Council must explain how the EU is to continue to be flexible and capable of political action. We, as a group, are more critical of the A30 lines procedure. The great number of individual motions - including those from Parliament - has led the two major groups to attempt a solution by dealing with them en bloc. Our committee would then no longer be able to do any fine-tuning in this area, and we would thus be inadequately performing our monitoring function. Now Mr Wynn has clearly mentioned that changes are to be made to the Budget process next year. I hope we will be able to work together to produce an intelligently thought-out procedure which will also enable Parliament to perform its function of monitoring the A30 lines. We must not lay ourselves open to the accusation that we are engaging in economics for the benefit of special interest groups. This really is not what we should be doing in the Budget.
No, I do believe there must be a certain amount of self-criticism. I am perfectly aware of the fact that there is a great deal of pressure on the time available to us, but every individual item in this field in particular must be politically justifiable even to people outside this Parliament. I would like to sum up and end my speech by referring back to what previous speakers have said and, again, challenging Parliament to push ahead with its own reforms. Our demands to the Council and the Commission for reform will only be credible if we strive credibly for reform ourselves. Yesterday evening's decisions from the Chair did not, I believe, take sufficient account of that.
Mr President, a very strict budget policy has been adopted in the drafting of next year's budget. As the GNP for the EU Member States has grown faster than the increase in payment appropriations, the amount the EU budget represents in the figure for combined GNP has shrunk to 1.03%. That indicates that next year' s draft budget will not exhibit any special areas of focus. The permitted ceiling in the EU budget is 1.27% of the combined GNP for the Member States. There will consequently be room in the budget for areas of special focus, but the Council and the Commission do not seem to have the political will or the ability to prepare any such areas. Examples of them might be employment or healthy food.
The EU political élite no longer even debates the matter of the prevention of unemployment, let alone try to combat it with appropriate policy. Our group has traditionally stressed the importance of preventing unemployment. In most cases unemployment is not the fault of the unemployed person him or herself: that person is at the mercy of the economic situation as it happens to be at any one time. We must have a policy against unemployment. The political élite and EU officials certainly look after their own interests. We are to have an early retirement scheme that will generously reward those who no longer, even through retraining, can be made into functional tyres to go on EU wheels. If there are hundreds of officials no longer needed, that shows just what a bad state EU staff policy is in.
The Commission' s ability to implement Parliament' s political decisions is nothing less than wretched. The gap between the budget that has been decided and the budget implemented by the Commission is always much too wide. There are no delays in payment when it comes to issues that are important to the Commission, whereas there often are in issues important to the Parliament. The EU budget is a political document, as it channels money to the EU élite bodies, and now also to the European political parties and for EU propaganda. That is not the way to make a citizen' s Europe.
If an illegal war was waged in the bombing of Yugoslavia, assistance for the country' s reconstruction should not be the object of cuts. Let us hope that the CARDS vote does not take the large groups by surprise.
Mr President, we note that, for the first time, the Commission' s preliminary draft budget exceeds the symbolic EUR 100 billion mark and is firmly dominated by crisis spending on agriculture and external commitments. In this first reading, our group supports many of the choices made by the rapporteur, such as the horizontal amendments, in principle, and particularly when this involves a systematic reduction of the RAL and the desire to prevent further RAL from building up.
As for agriculture, almost all of the appropriations for this sector have been restored, and this can only reassure our farmers, who are greatly in need of these funds. The package of EUR 180 million approved by the Committee on Budgets in favour of other agricultural interventions also helps, even if we must condemn the obvious lack of appropriations for the emergency fund for veterinary complaints, for the distribution of agricultural products to the less wealthy sectors of the Community and for the setting up of young farmers.
With regard to cross-border regions, it is worthwhile reiterating that these regions already benefit from extensive financial support, and we might well consider whether, in view of their diversity, a unique instrument could be the appropriate response.
As far as internal policies are concerned, the interests of small- and medium-sized businesses are safeguarded, and Parliament can welcome the increase in appropriations that aim to combat violence against women and children, such as paedophilia and misuse of the Internet.
In our view, however, the reduction made by the Council concerning advertising for the euro, and which was increased by Parliament, is sufficient. This advertising, for which the citizens of our countries pay a high price, seems to be nothing more than propaganda.
Furthermore, the French delegation of the Union for Europe of the Nations Group is opposed to the appropriations included on a multitude of headings in Chapter A 30, which do nothing more than to encourage federalist presuppositions and these alone, whereas other tendencies are not recognised, in spite of the choice of the electorate.
With regard to Europol, and this thinking also applies to Eurojust, all our energies must of course be channelled into the fight against terrorism in all its guises, as reiterated by our Chairman, Charles Pasqua, who has relentlessly pursued this fight. However, the necessary strengthening of solidarities and police and judicial cooperation between our nations would only serve as a pretext for the rampant communitarisation of policies and actions that fall fully within the remit of national sovereignty.
Furthermore, Europol is funded by national contributions, and, in our view, has no place in this budget.
As far as external actions are concerned, whilst our group appreciates that the appropriations in favour of the MEDA 2002 programme have been doubled, we condemn the drastic reductions in appropriations for the fishing agreement with Morocco. You cannot achieve good policies from figures alone and this decision by the Committee on Budgets is the worst message that we could send our counterparts in Morocco, particularly during this difficult time when there is an international crisis.
Lastly, Mr President, although we are able to welcome the method used by the rapporteur, we must admit that the excessive level of payment appropriations put forward by the Committee on Budgets will certainly not help to control public spending, as this would represent an additional cost of some FFR 27 billion, even for France alone.
Mr President, Commissioner, the budget must be the perfect instrument for choosing the EU' s political priorities. And those choices, I should like to underline once more, must serve the interests of all European citizens.
The on-going debate on the final form to be taken by the Union indicates that there are many different opinions on the subject. I am alarmed by the fact that this diversity of opinions is not reflected in many European projects. The fact that a unilateral propaganda megaphone is resounding from Brussels across the Union, and at the citizen' s expense, concerns me greatly. Those concerns were recently intensified when the Committee on Budgets rejected an amendment tabled by our Conservative English MEPs to inject impartiality into the Commission' s information policy.
There is more. The Commission, as well as the majority in this Parliament, want to press on. Driven by the intense desire to bring about political Union as soon as possible, the European Commission has submitted a proposal for making contributions to European political parties from community funding.
This is highly peculiar, for those European parties hardly exist. The citizens are not familiar with them, yet we are expected to sponsor them. Once again, the EU' s political diversity is being overlooked. In this way, only mainstream European parties qualify for European subsidy, while the national political parties - which are closer to the citizen - do not. Time and again, polls illustrate that the citizens in the Member States are not keen on interference from Brussels. Promoting European political parties will only further alienate the citizen from European politics. This is why we warmly recommend our amendment which proposes scrapping these contributions.
The Commission' s and Parliament' s urge to stress the distinctive features of the European political parties does not end at the Union' s borders. I should like to quote one example by way of illustration. More than EUR 180 million is pledged annually to the Palestinian Authority. If the schools paid from that budget use inflammatory school books full of racist and anti-Semitic language, the Commission washes its hands of the matter. Why does the Commission continue to ignore this evil and keep running away from its political responsibility?
I have to say that the Union is punching above its weight. The Union should confine itself to those areas of policy where European action has an obvious added value. The fundamental choice which I, apart from all the positive things, miss in this budget, is that of prioritising the EU' s core tasks and leaving the other tasks where they belong: with the Member States.
Mr President, this Budget has again committed substantial sums of money to the planned enlargement. We must not, though, in doing this, forget the 23 frontier regions which will be particularly - even adversely - affected by the accession of these countries. Being a Member for one of these regions, Carinthia, I am disappointed. I am sorry that the Commission, the Council, and also the Committee on Budgets are not giving these regions adequate support by allocating sufficient budget resources. To cut resources for these regions is to play a dangerous game with popular feeling. If the population of these regions suffers overwhelming disadvantages, as is to be feared, the possibility cannot be excluded that they will vote against enlargement and thereby jeopardise the whole undertaking.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, if, today, we are discussing at first reading stage the Community budget for the coming year, we are of course talking about politics coated with figures. A lot of the European Parliament's initiatives can be seen in that way. We want to exert pressure on the Council - those who have spoken before me have pointed out how urgently that is needed - but also on the Commission, because many points have not yet been given the consideration they deserve.
I will push on with the subject on which Mr Ilgenfritz has just finished speaking, that is to say, the frontier regions. It is just not the case that we have cut something, rather we are of course waiting, Commissioner for a rather feeble communication to be followed up by the presentation of something more from the Commission for the frontier regions, as the Commission has a monopoly on initiative. You were perfectly well able to propose legal foundations for other things in quick order. When it comes to the frontier regions, though, you cover yourself with modesty. But it will not do for you to tell us that you observe Parliament's intentions with great interest. The Commission is being called on to produce an initiative. That is your duty - it is an honourable one - and you cannot evade responsibility for it. So I hope that we will succeed, here in this Parliament on Thursday, in adopting the inclusion of EUR 10.8 million in the reserve for the PRINCE programme. I think this will motivate the Commission to present a corresponding proposal on the frontier regions.
The same goes for the issue of the 317 new posts that the Commission has asked for. I think it high time to synchronise the Budget procedure and the Commission's legislative process. We cannot have the situation where we briefly discuss the annual reports on the legislation in preparation if the Budget has, in principle, already been passed. Here, too, it is a matter of ensuring synchronisation of these two activities. So it is right to keep these posts, and the resources for them, in reserve.
Mr President-in-Office of the Council, the same is true of the common foreign and security policy. It is enough to make me weep when I hear your disquisitions on how we would be making savings here in an important area. Please bear in mind that we have an interest in dealing with these things as part of the Community Budget, where, to a large degree, they rightly belong. Correspondingly, of course, cuts must be made in the relevant Budget line. The Council cannot get itself a savings tin for this and thus develop activities independently of the Commission and Parliament. There are papers to this effect in the Council. You may be sure that Parliament will not let that go through. The same goes for Europol and Eurojust. I do not propose to go into further detail about this.
I wish to extend heart-felt thanks to the rapporteurs, in particular to Carlos Costa Neves and of course Mrs Buitenweg as well, for making our work together so pleasant. We got a bit further with the Parliamentary budget in terms of truth and clarity. It makes little sense to put funds in reserve for the purposes of a law, and then end up spending it on buildings. It is therefore more right and proper to put it straight in the Budget line for buildings where it will be used at year-end anyway. We will, though, have to ensure - and this is a lesson from this year's Budget procedure - that all proposals for our Parliamentary budget are presented by the Bureau as early as May. A procedure such as today's, with many important decisions being taken only in September and immediately before the discussions in the Committee on Budgets, is something we cannot accept.
I still have grave concerns about the state of health of our colleagues in the various institutions. We had requested a report on sickness absence for this year. Working in certain institutions is indeed very dangerous, as a lot of people in them are off sick. We will have to get to grips with this and take steps to improve the health of our colleagues in the institutions in question.
In conclusion, I really would like to ask - and Terry Wynn has already mentioned this to great effect - that we should now make progress in November on the issue of cooperation, so that, in December, we can adopt a proper and orderly Budget for 2002.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, Commissioner, I would also like to start by thanking most sincerely the three rapporteurs, Mrs Buitenweg, Mr Costa Neves and Mr Seppänen, for the work they have put in. Anyone who follows the process as intensively as the coordinators sometimes do, can see how much work is actually involved. Hence my special and wholehearted thanks on behalf of all my group.
I am glad that the President-in-Office of the Council is still here, as I think every year's Budget process must bring with it the opportunity to point out one thing: this Budget process is not complete. Its ability to contribute notwithstanding, this Parliament is not yet in full and complete possession of the power that citizens' Parliamentary representatives must have when the budget for the coming year is at issue. I have hinted that I will say that over and over again. I will do as Cato the Elder did to the ancient Romans - he was the one who wanted to see Carthage destroyed - but perhaps I will not go quite that far. I desire only the destruction of an undemocratic process and I will always be reminding you of that. This Budget process, even as regards the agricultural budget, is complete only when it has got us well and truly on board, and when we have complete responsibility for receipts and outgoings. I know that I am not meeting with much resistance on your part, but of course we have to develop this further in discussion and argument. Only then will the citizens of the European Union be able to decide by their votes whether we, this Parliament, have done well or not.
The Council and the Commission must of course have a part in this process in future. We will accord them high honour for it. I believe, though, that Parliament, being composed of elected representatives, is the primary partner in dialogue. We will in future continue to point to the need for further developments here. We are working on Budget matters in a very restricted framework, which itself is prescribed by the Financial Perspective, to which we adhere, even though we see that additional demands are made on us which were not recognisable as such at the time the Financial Perspective was adopted. We must adapt to this and facilitate further developments within our Budget framework.
At present that is surely still possible, for we see from the backdraughts at the end of every year that there is still enough air. So, either there is not proper implementation - a fault which will have to be tackled - or the items really were estimated too high. Even there it is still possible to let some air out. I will tell you though, Mr President-in-Office of the Council and Commissioner, that we will in the foreseeable future - in other words by the expiry date of this Financial Perspective at the latest - have to talk about further developments. When it comes to the further development of the Financial Perspective, we will have to do some thinking about much more intensive and definite ways of meeting new challenges. Up until then, we will have been letting air out all over the place. We will be back on the launch pad, and will have to discuss what appropriate terms for this House's budget and the Budget as a whole might look like. We will be ready to energetically dispute over further developments with you.
On the road to this destination, we will give the Commission the support it needs when it comes to modernising its administrative procedures. We will be at its disposal when needed staff are to be taken on. But, on the contrary, we will also be making quite massive demands. We will be demanding a great deal so that our programmes, which we cast in numerical form in the Budget, actually come into being in the course of the year. No longer will we stand by and watch payment arrears being built up. Progress is being made - I will admit that here and now. I certainly would not claim that we are where we were two or three years ago. But despite this progress, there is still a need for a massive amount of further work. As I have said, we will support you, but we will also make demands.
In the area of individual Budget lines and categories, too, we will hold fast to that which has proved its worth. The people who rely on us to give support when it is needed, will be able to rely on us in future too. That starts in Category I, with the farmers who cannot change everything around from one day to another, but need a certain headstart. These people must also know that there is to be a change in this European Union. We, as a Parliament, will help to bring it about. In future, we will take an intensive look at Category I and bring in modernisation. We will introduce innovation. If there is no discernible development in these areas, which are in Category VII rather than Category I, but still affect agriculture, if SAPARD is not implemented, we will ask you to take the innovative resources that made LEADER such a success and transpose them so as to provide rapid short-term help. We will bring this in, and we will also take care that all the security for farmers will not prevent the consumers, too, being certain that produce will be safe for them and not injurious to their health. At first reading, we will vote to add the necessary resources to the reserve, resources that formerly seemed to be needed in order to properly treat BSE and foot-and-mouth disease. We are aware that these diseases have recently appeared among sheep and elsewhere. I do not know whether appropriate steps will be taken on this front. We will act accordingly in the first instance, until the letter of amendment has been presented and we have an overall view of things.
We will make it our concern to meet and overcome the two great challenges presented in Category II. The reconstruction of the Spanish and Portuguese fishing fleets is crucial and of the utmost importance. People there have relied on being able to pursue their livelihood subject to certain restrictions. The failure of the Morocco Agreement means that will no longer be possible. I am now addressing both the Commission and the Council when I say that we found that provision of these EUR 125 million, even though it was clear at the beginning of this year that the money could not be used, hardly a serious way of doing things. Despite this - or indeed because of it - the fishermen have a claim on help from us, and we will ensure in the Budget process that appropriate action is taken.
The same applies to the frontier regions, which are not always rich and able to help themselves. I think, for example, of Bavaria; regions like that are a bit better off. There are other regions which really need more aid, with which we will be concerned. What we will be developing in Category III will be oriented towards the future. Developments following 11 September have shown us that developments are needed in this area. Europol and Eurojust must be developed further, and national sensitivities must be overcome. If terrorism is to be combated, all its advantages in the game must be done away with. We must not stand on old rights. There is room for progress here. What we want is to continue with what was begun last year, that is to say, the inclusion of people in society by means of access to the labour market. We must not simply forget this a year on from it having been a crucial point in Mrs Haug's Budget report, now that new problems are in the offing. People also have a right to social inclusion through training in modern information and communications technologies. This applies not only to cultivated and highly educated people, but also to those who perform very simple work. Thank you very much for your attention. I again thank the rapporteurs and hope that, in cooperation with the other two institutions, we will be able to bring this process to a successful conclusion.
(Applause)
Mr President, I too should like to start by thanking the rapporteurs, particularly Mr Costa Neves. It is, in my experience, the first time that the rapporteur has not tampered with the financial perspectives. I welcome this, especially since we have ended up with a budget surplus of some EUR 11 billion.
I should like to make some observations concerning the different headings. I will start with the first heading. I am in favour of the reserve for foot-and-mouth disease. I do not know what other disasters could be heading in our direction, but I believe that the end is not yet in sight. I repeat once again, but I have said it so often: in my opinion, the Commission should not stop thinking about possible alternative ways of funding the fight against crises of this type. We can look into insurance systems. We can put all kinds of restrictions in place, but I do not think that we can rely on the fact that, in the years to come, there will be an annual surplus of one to two billion in the agricultural budget.
I should particularly like to recommend the amendments on further foot and mouth research, tabled by the Committee on Agriculture and Rural Development, to the Council of Ministers. Can we develop marker vaccines, or new testing methods? Can we examine whether a vaccinated animal is still infectious?
With regard to heading 2, I endorse the gist of the rapporteur' s policy designed to achieve an improved expenditure and commitment policy. I am thus in favour of the amendments which he has tabled in this connection, with only one exception: the increase in payment appropriations is rather extreme in my opinion. Along with the Commission, I fail to see how this can be spent in a reasonable manner. Consequently, I will in this connection vote differently from the way in which many of you will probably vote.
Concerning the proposals to use the flexibility instrument in order to restructure the fishing fleet in Spain and Portugal, I am anxiously awaiting the Commission' s proposals.
On a final note, I think we ought to bolster Eastern Europe. The SAPARD payment periods must be extended to 2003. The fact that the payment bodies have not yet been approved should not put those countries at a disadvantage.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, in my capacity as Chairman of the EP delegation for relations with Central Asia, I shall confine myself to a few comments concerning those budget lines.
What are they about? In the first instance, they are about aid to the partner countries of Eastern Europe and Central Asia. Central Asia is an unstable region and has, since the outbreak of the war in Afghanistan, really been at the epicentre of world politics. We all know that military action on its own will not bring a sustainable solution in the region and that we will need to invest in democratic institutions, in a civil society, in socio-economic and ecological reforms, in the fight against drugs and poverty and in sound education. Mr President-in-Office of the Council, that is the key aim of our efforts in Central Asia. Hence our call to increase that budget line by 5% for commitment appropriations and by 20% for payment appropriations.
Secondly, I should like to ask you to give your attention to the aid for victims of radiation, particularly in the Semipalatinsk region in Kazakhstan. In that region, the Soviet army carried out 607 nuclear arms tests between 1949 and 1999, the bulk of which were above-ground. The Soviets obliged the population to come out of their houses and watch the huge nuclear mushroom. The effects are catastrophic: the incidence of cancer is five times higher than the national average, birth defects are three times more common than the national average, many young men are impotent and twelve-year old girls suffer from breast cancer. Psychological disorders and suicide are very common, and the average life expectancy is around 52. That is the reason why, Mr President-in-Office of the Council, we would like to increase the payment appropriations in budget line B7-524 from EUR 45 million to 60 million.
Mr Vande Lanotte, you are visiting our House and attending the sitting. You said you have come to listen, rather than make any comments, and I can understand that. However, I should nevertheless like to draw your devoted and kind attention to these two important amendments and maybe, upon completion of this 2002 budgetary procedure, we could visit Semipalatinsk together to witness the disastrous effects of the nuclear insanity and to see how European money could be spent in a effective and useful manner. I would be much obliged.
Mr President, the proposals for 2002 confirm the trend of recent years to reduce the relative value of the Community budget, as can be clearly seen from the fact that the proposed amount is the lowest in the last decade; only 1.03% of GDP. Because of the restrictive guidelines of the Stability Pact and also because of the problems resulting from a major economic slowdown, the Council is continuing to suggest cuts, which creates real problems for the budget' s implementation.
This year' s procedure once again betrays true budgetary chaos, with new needs arising and the number of priorities increasing and appropriations becoming smaller and smaller, leading to cutbacks that can only be overridden by revising the Financial Perspective, which is what we have always advocated. Hence, by subscribing to the Council' s way of thinking, the European Parliament is doing no more than vainly attempting to disguise these needs, which are undeniable. This also clearly highlights the absence of clear priorities and a coherent strategy for guaranteeing the proper funding of Community policies in various fields, specifically those of cooperation, agriculture and employment. This is a concern that increases yet further with the creation of considerable reserves which, in the current context, can only give rise to greater doubts.
With regard to category four, the only chapter of the budget that continues to show a consistent reduction in sums, the lack of appropriations is striking, particularly if we take account of the needs of and the commitments given to the Balkans, to Palestine, to Afghanistan, on the World Health Fund or for the conversion of the fleets operating in Moroccan waters.
The rapporteur' s idea, which is not new, seeks to cut spending, particularly on the Balkans, in order to be able to increase the remaining aid for cooperation and to force the Council to negotiate. Let us hope that this does not lead to further cuts in cooperation such as those we saw last year. We shall see in December what happens.
These are some of the reasons why we do not support this budget.
Mr President, first of all, I would like to thank the rapporteur as well as the rapporteur for the other institutions. I think that they have both done an excellent job. They presented a proposal to the House that is, on the whole, acceptable and which, in any case, the radical Members will support. I would also like to highlight the participation of the President-in-Office of the Council in the overall debate, to thank him for taking part and who demonstrates a willingness for dialogue. I hope that his participation will bear fruit at second reading and even that, looking beyond the budget, it will have a positive effect on other very important budgetary issues, particularly the financial regulation.
I would simply like to make two comments on the rapporteur' s overall strategy. The first comment concerns the RAL. I fully support the strategy used to attempt to reduce their levels, which are becoming rather unmanageable, and to send a clear message to the Commission for its help in trying to do this. I ask myself, and I ask the rapporteur, the following question: how do you know it is right to apply this strategy to a very specific situation, that of Afghanistan? The RAL are obviously related to the issue of providing aid to refugees, of providing humanitarian aid. I therefore wonder whether or not this could be the time, perhaps - and I put this to the rapporteur, although I understand that it may be difficult at this late stage - to put money - and, in doing so, send out a political message - in the reserve for Afghan refugees. Of course, this should be part of an overall strategy, which is perfectly justified, but I wonder whether or not, for this specific message, we could possibly change the strategy, in any case, at second reading.
My second comment concerns the reform of the Commission. I strongly deny what James Elles said. Furthermore, I believe that yesterday' s Bureau meeting and the Conference of Presidents unanimously supported the proposals from the parliamentary group responsible for this dossier. I reiterate that this group suggested - or indicated in any case - to the Commission, and in particular to the Vice-President charged with reform, that the path that the Commission recommended was not the correct path and was not the path that Parliament advised. Furthermore, given the misunderstandings regarding the number of non-assigned posts, I even question whether the previous system, with one commissioner responsible for both budget and staff, was not the best approach, insofar as the overall picture can be seen. I therefore reiterate that Parliament supports the proposal that runs counter to the proposal outlined by the Vice-President, Mr Kinnock.
Mr President, on behalf of my group and on my own behalf, I would like to thank the general rapporteur, Mr Costa Neves, and the other two rapporteurs, Mrs Buitenweg and Mr Seppänen.
From a budgetary point of view, by 2002, the rhythm of implementation of appropriations must have reached cruising speed: there is no overlapping with the previous programming period and there can be no delay in the implementation of programmes. It is a year in which the forecasts contained in the financial perspectives can be fully achieved. In order for the two powers responsible for implementation (the Commission and the Member States) to achieve this fully, the rapporteur offers us a strategy for reducing the backlog; in order to support his strategy, he uses the performance targets identified by the Commission at the request of an initiative presented by the European Peoples' Party for the 2001 Budget. It is important that this House accepts the Costa Neves strategy in the field of payment appropriations. Without decisive action by the European Parliament, it is going to be difficult to achieve an interinstitutional political commitment on improving the quality of expenditure, which has always been our priority.
We also support the strategy of the general rapporteur in relation to the new demands, the Commission' s letter of amendment, where it refers to the mobilisation of the flexibility instrument in order to finance the new structural needs, the restructuring of the Spanish and Portuguese fleets which fished in Moroccan waters, which is awaiting the proposed funding the Commission has promised but has still not presented.
The rapporteur has also presented both pro memoria in the budget lines for that restructuring, and also in relation to a programme for increasing the competitiveness of the border regions with a view to the enlargement of the Union. Let us hope that between the first and second readings, the Commission will clarify the situation of this programme and the possible funding proposals.
Furthermore, we have the insoluble problem of the lack of financial resources in Category 4 for external action. This problem threatens to tarnish budgetary procedure after budgetary procedure. The Union takes on more and more external commitments, often without consulting this House. Later, unilateral cuts are decided on in the traditional external action lines under the pretext of deficient implementation, responsibility for which is always attributed to external factors and never to the functioning of the Commission or the Member States themselves. Parliament must therefore, year after year, become embroiled in a pointless fight to remove the cuts which both the Commission, in its preliminary draft, and the Council, in its first reading, carry out. This prejudices the role which must be played by such important committees as Foreign Affairs, Development and the Committee on Budgets itself. A very good example this year is the EUR 125 million for the never-signed fishing agreement with Morocco. It has never been explained why the Commission included these appropriations in the reserve, but the true consequence is that the rapporteur has had to employ (and the political groups support him) a strategy of cuts in order to achieve the mobilisation of these fishing appropriations which were never used.
Honest interinstitutional cooperation must be based on recognition of the budgetary prerogatives of each of the institutions. To wait for the November conciliation to resolve fundamental issues weakens the role of the parliamentary negotiation and the role of the tripartite dialogues for the whole year. We in the European Peoples' Party consider essential to the good operation of the budgetary procedure, amongst other things, the harmonisation of legislative and budgetary procedures, the genuine participation of the European Parliament in the creation of the rules of the game, that is, the Financial Regulation, prior knowledge of the Commission' s working programme, more active involvement by Parliament in the budgetary element of the Commission reform, etc. All these aspirations are contained in our amendments, which we will put to the vote on Thursday, and which we hope will receive majority support.
Mr President, ladies and gentlemen, like many others, I want to begin by thanking the rapporteur, Mr Costa Neves. The cooperation has been really good. As 'shadow rapporteur' for the Group of the Party of European Socialists, I have also encountered a very constructive attitude, and that is something for which I am grateful.
By this time, almost all practical proposals from Parliament have been dealt with, and I must therefore concentrate on a number of more theoretical points of view. The budget is the ultimate expression of democracy and social development. It is through the budget that we decide that our public institution needs to use tax revenue in order in some way to influence society, and it is the EU' s budget that is relevant when it comes to transnational European issues.
It is always difficult to strike a balance between, on the one hand, the desire to do important things and, on the other, the need to respect budget discipline and to ensure that taxpayers genuinely get value for money. In the EU, this balancing act is unusually complicated due to the fact that it has to be carried out both by two budget authorities in tandem and by each authority in its own right. In the case of the Council, it even has to be performed within each and every one of the fifteen governments.
Unfortunately, the problem is often that, with one voice - for example that of the agricultural and foreign ministers - the Council pledges a whole lot of money to, for example, agriculture and the fight against BSE and foot and mouth, to the transformation of poor regions, to fishing fleets, to the Balkans and to Afghan refugees etc, while, with its other voice - that of the finance ministers - it says no to increased expenditure. The problem is not made any easier by the fact that those who promise aid do not so often ensure that the Commission, which is to implement all these measures, has the resources needed to turn the promises into a reality. There are often considerable commitments made, but the level of implementation is low and the funding insufficient.
In spite of this criticism, I believe that, for the most part, taxpayers get value for money. I am an MEP for Sweden, the EU' s most Eurosceptic country and, at the same time, the country in which the individual taxpayer contributes most money to the EU. This situation means that it is not always so easy to persuade people to believe that the money is in actual fact used well. The myth of the EU as a hopeless colossus is so strong that I am scarcely believed at home when I say that, even for Sweden, the net cost of the EU amounts to only 1 per cent of the State budget, that the budget is not increasing in real terms and that it is implemented in such a way that the Swedish exchequer gets back a large part of its contribution each year. Indeed, a tenth of the whole budget is in practice paid back to the Member States.
I believe, as I say, that we get value for money, but there are still a lot of shortcomings. We need to do quite a lot in the future in order to convince people that the funds are being properly used. First of all, I believe that we must simplify the budget procedure itself and ensure that it is made more transparent. The new budget regulation and activity-based budgeting should contribute to this. Secondly, we must speed up internal reform. We have certainly now placed a number of services in the reserve, but the aim of this is not to slow down, but to force the pace of, reform.
I am also convinced that, as Commissioner Schreyer pointed out in his speech, we are going to have to make the budget more flexible and increase our ability to respond to new events. In order to achieve this, I also believe that a new spirit of cooperation is needed between the two branches of the budgetary authority. Most obvious, perhaps, are the deficiencies in category 4, that of external expenditure, to which the Council has added new expenditure year after year on, for example, aid to Kosovo and Serbia, new fisheries agreements etc. This year, we have had far-reaching discussions on assistance to refugees, the Global Health Fund and other efforts to combat AIDS etc.
In both 2000 and 2001, we solved this problem by means of the flexibility instrument, which gave us a further EUR 200 million per year. The problem this year is that the programmes for Kosovo and Serbia which necessarily gave rise to this flexibility instrument must still be implemented at a high level but without our being able this year to use the flexibility instrument' s EUR 200 million. In spite of this, the Council will prevent us from using those funds that are not needed for the fisheries agreements, and that is something I do not understand. Why are we not allowed to use them when we, in actual fact, have major costs for the programmes to which we have agreed? This does not hold water. With this policy, the Council is forcing us to do something I should preferably have liked us to avoid, namely to say no to a proportion of the major expenditure on the Balkans, even if we are obviously using this to protect the most sensitive areas, that is to say Serbia and Kosovo.
Let us conduct an open dialogue in this area, characterised by trust. We understand the Council' s priorities when it comes to the Balkans, AIDS etc, but then we should also ask for a certain amount of understanding for the fact that we cannot prioritise away all the issues closest to our hearts. We want to rescue aid to the Balkans. Let us get around the negotiating table.
Mr President, the 2002 EU Budget, amounting to EUR 51 billion, appears at first sight to be balanced and straightforward. The increase of 5% over the outgoings of the Budget year 2001 corresponds to the Berlin agricultural guidelines. That is not only good but also inevitable, as no other policy is as thoroughly submitted to Community methods as agricultural policy. I note with particular concern, however, that this great chunk of agricultural expenditure is increasingly the object of covetous desires on the part of not a few politicians who see it as a sort of disposable object which can be moved around at will.
If this intention is to be countered, the Financial Perspective will have to be qualified by the Commission, any kind of speculation eliminated and the across-the-board cuts that are always being sought in the agricultural budget not in fact implemented. The appearance of foot-and-mouth disease eleven months ago has meant a very unbalanced situation in animal husbandry, especially as regards food safety, animal protection and the internal market. Distorted competition in markets leads to the loss of jobs and income. Pricing is becoming chaotic and nobody can explain why. So I wish to advocate a temporary increase in the financial allocation to the market organisation for animal husbandry. I urge that the so-called interim balance sheet of Agenda 2000 should not be put off simply to do a favour for a particular country. I urge moreover that the reserve should be kept until an explanation is given of the contradiction by which we were talking about EUR 1 billion last year and only EUR 400 million now.
Mr President, at the first reading of the 2002 budget, we would like to express our reservations about a number of amendments tabled by the European Parliament and which put increasing pressure on spending in order to meet, as explained in the motion for a resolution - and I quote 'the legitimate expectations of citizens, regions and governments of the European Union' .
Go on, blame the citizens! In the few minutes' speaking time that I have, I will give one example; that of the B3-500 budget line, to which the European Parliament would like to allocate EUR 7 million in order to fund the so-called European political parties. This appropriation is without legal basis and has no moral justification. Of course, the citizens have never given their opinion on this, but if we asked them if they want to pay more taxes to fund political parties in Brussels, they would obviously say no. On the other hand, the MEPs would say yes, as this is of great interest to them. These European political parties are inter-party organisations that have no militant base to speak of. Their funding - provided thus far by the parliamentary groups of this House out of their administrative appropriations - has been the subject of a recent report published by the Court of Auditors. Because of this, the so-called European parties are seeking other sources of funding. And since the citizens do not seem to want to pay of their own accord, we are going to make them pay by means of tax and social security deductions, so that they have no choice.
For reasons that I have already explained during our debate on the Schleicher report on 17 May 2001, and in my explanation of vote given on the same day, the B3-500 budget line has no legal basis, no more than the draft regulation on the status and funding of European political parties. The Council has still not reached agreement on this regulation. Admittedly, the Treaty of Nice provides the possibility of a legal basis by adding a second sub-paragraph to Article 191 of the Treaty establishing the European Community, but there is no need to remind you - especially in the wake of the negative outcome of the Irish referendum - that there is still a long way to go before this Treaty can be ratified. Lastly, the draft regulation without legal basis and currently being examined by the Council aims to put in place an underhand funding system that runs counter to freedoms. To cap everything, the chairs of the five European parties have recently written to Council and to the Commission to demand that the funding from Europe is increased to EUR 15 million instead of EUR 7 million. Such is inflation!
We believe that the political parties in Europe must be freely financed by citizens and by the national political parties, who are themselves funded according to national regulations in line with their respective legal system and constitution.
That is why, Mr President, the MEPs of the Mouvement pour la France group, along with the Members of the SOS Démocratie group, will vote against the B3-500 budget line.
Mr President, ladies and gentlemen, this Budget process has many problems which we know of old, and new challenges which we cannot yet, in the course of this first reading, conclusively evaluate and deal with. I wish at this point to return explicitly to something about which there are some rather vague conceptions in this House, namely that, since 1992, there has been a fundamental change in the common agricultural policy.
Commissioner, in announcing a letter of amendment, you reminded me that this is the same procedure as every year, with, first, the spectre of a budgetary crisis being conjured up, and then the discovery of room for manoeuvre in the agriculture budget. At this point, I say an emphatic 'Yes' to a contingency reserve, but when there really is a crisis, this reserve must actually be used, for many sectors currently find themselves fighting for their very existence.
I would very much like to take up the debate on the eastward enlargement, in order to make one thing clear: I have no problem whatever with the full integration of the acceding countries' agriculture into the Common Market by 2004, if at the same time the free movement of persons, capital, services and goods, which is part of full membership, is also made a reality, so that there can at last be a fair debate on the whole context of this topic.
The conclusions of the Heads of State and of Government at Nice have, on the one hand, highlighted the need to start restructuring the Spanish and Portuguese fishing fleets. I support this, but would point out at the same time that we cannot, on the other hand, let a very restrictive approach in the next two years keep the remaining European fishing fleets at arms length and wasting away. We must have discussions with the Commission about this.
Let me say quite explicitly that the 25 July communication from the Commission on the frontier regions was held by Parliament, in its resolution of 5 September, not to comply with the requirements laid down by the European Council. For that reason, Commissioner, we call upon the Commission to produce definite proposals for a regulation on the frontier regions.
Let me now address one further point. We made 400 posts available in the 2001 Budget. We are now talking in terms of 317, which are still being kept in reserve. Commissioner, please just take a look at the posts in the Commission which have not yet been filled. I will remind you, in addition to the points we have mentioned in connection with the release of the reserve, that we spent last year reiterating that reform includes the simplification of the acquis communautaire, without the Community patrimony being substantially affected thereby. There is, in my judgment, a need for further negotiation on this point.
One final point, Mr President: We expect, before the second reading, to have a comprehensive report by the Commission on the re-examination of the fundamental concepts of foreign policy, so that we have, with reference to current demands, a conclusive plan for combining conflict prevention, decisive humanitarian aid and the alliance against terrorism in a rational Community package, which we will be able to adopt at second reading.
Mr President, I will start by focusing primarily on the Seppänen report. This is a comprehensive report which addresses all the problems of the final stage of the ECSC' s life, but it also takes into account the problems of the future, if it is true - which it is - that, although the ECSC is dying, the coal and steel industry must continue to develop in Europe. The sum set aside for the ten remaining months of the ECSC budget is sufficient, and the increased appropriations for research are in line with the forecasts for after the Treaty' s expiry. Parliament wants to play a leading part in our endeavours to give a reassuring response to the 357 000 workers who are employed in the sector and to provide a secure future in terms of the growth and restructuring of the sector.
I would now like to focus, in the last part of my speech, on the Union' s general budget. As the members of my group have already said, starting with the coordinator, Mr Ralf Walter, our opinion of the work carried out by Mr Costa Neves and Mrs Buitenweg is positive. There are many elements which deserve a mention here: the undertaking to improve the quality and speed of expenditure, and here I refer to the Structural Funds, which require an extraordinary measure from the European institutions to motivate, coordinate and carry out prospective and retrospective assessments so that European federalism does not fail this major test; the attention given to the issue of border regions, mentioned by Commissioner Schreyer - I, too, agree with Mr Böge when he says that it is right to clarify the concept of a border region - not least in relation to the enlargement process: regions which must not be the only ones to benefit, Commissioner, and I would stress this point, for the pilot project approved last year does not and must not, as it progresses, just concern the border regions.
We have got off to a good start: the negotiations will take place and I feel that, ultimately, we will achieve a sound budget, but when I think of this great asset which is Europe, an asset which is ours and ours alone, a supranational political entity which others look to for guidance, as they will have to in the face of fresh challenges, I wonder whether we really ought not to review the financial mechanisms of the European budget if we want to consolidate a great supranational institution which is the envy of all and which needs more resources and a role that is more clearly defined.
Mr President, the 2002 budget for the European Union mirrors its anti-grass roots and arbitrary policy. It is a budget for managing interests which presents no central objectives for resolving the problems being created by the recession, not even as a propaganda exercise.
The draft budget makes no serious or fundamental attempt whatsoever to redistribute income to the less developed areas or to the working classes hit by unemployment, underemployment and poverty. The austerity imposed on the Member States and the European Union as a whole means that even the budget lines available in the past have been cut back. Agricultural spending is being constantly eroded, with tragic consequences for farmers, in a bid to make national budgets pay for the anti-farming policy decided in Brussels.
On the contrary, following the terrorist attack on 11 September, the European Union is being called on to fund intergovernmental cooperation in the so-called area of justice, that is, to keep files on and prosecute citizens who go beyond the bounds of resistance and reaction tolerated by the system.
Finally, the MEPs of the Communist Party of Greece will vote against the budget because, instead of resolving the current problems, it will create new problems for workers, farmers and small enterprises, instead of contributing towards peace in the world, it promotes war and an imperialist hegemony, instead of protecting individual and collective democratic, political workers' rights, it suppresses them.
Mr President, allow me to begin by thanking Mr Costa Neves for his very good work on next year' s budget. It is with satisfaction that I at least observe that, for the first time in quite a few years, there has been no serious talk about revising the budget ceiling. That is, for me, the sign of a rapporteur who, in a real sense, chooses to respect and apply the budget as a ceiling of expenditure and not as a target for expenditure. That is something I think bodes well for forthcoming negotiations.
In spite of this, there is nonetheless good cause for warning against an unduly expansive budget, especially when it comes to categories 3 and 4. The limited margin in both these categories is cause for concern, especially when, in the wake of the terrorist attacks on 11 September, we see an approaching need for measures of humanitarian aid for Afghanistan, as well as a need for measures in the area of justice and home affairs.
The European Union is already expensive for taxpayers. I believe it to be obvious that we must ensure that it does not become still more expensive. I see it as self-evident that, at this stage, Parliament should create room for negotiation in relation to the Council. There is, however, reason for calling for a general tightening-up, on the parts of both the Council and Parliament, before the second reading so that, from a purely budgetary point of view, they are able to handle the situation that has arisen in the wake of the terrorist attacks in the United States.
Finally, just a few brief words about Mrs Buitenweg' s report. The rapporteur has made progress in the preparatory work before enlargement in 2004. That is good, and there is cause to thank her for this. I must however note that a very great deal remains to be done in order to prepare and adapt the administration before an enlargement that will soon be only two years ahead of us.
Mr President, at this stage in the litany of speakers, I feel I should focus on and scrutinise a couple of items in the budget.
I will firstly mention an issue which I had not included in my notes: the Council is pleased that Parliament shares its concern about the backlogs, the RALs. If I had not lived through 17 European budgets, I would be amazed. In fact, it is the governments who have the greatest responsibility for the creation of RALs and the Council could make a more useful contribution to the reduction of the RALs by renouncing the systematic underbudgeting of payment appropriations, which do most damage to the pockets of the Finance Ministers.
What really concerns me most in this budget, however, is that, in real terms, in euros, aid to third countries has decreased since 1999. If one thing became clear after 11 September it was precisely that it is going to be necessary to maintain and develop humanitarian aid and our contribution to development aid. And this is in no way guaranteed by the Community budget, despite the efforts of the rapporteur, and I salute those efforts.
The financial perspectives are clearly not sufficient and we have a TV-addicted Council of Ministers, that is to say that their external priorities are led by the latest TV headlines. We have Kosovo: we have to help Kosovo. We have Serbia: we have to help Serbia. We have Afghanistan: we have to help Afghanistan. And the next headline will become the priority. And what price do we pay? The price of having to make cuts in previous policies. We still have problems in the Balkans. We still have a serious problem in Africa. We still have problems of underdevelopment in Latin America and Asia. But we have to make cuts.
The other question I wanted to raise, which is related to the last point, is whether there are first- and second-class European Councils. Why is Berlin more important than Nice, in terms of expenditure? Why? In Berlin, financial perspectives were set which had to be agreed with Parliament, but in Nice, the same European Council, composed of almost the same people, said that we had to create a special programme for the restructuring of the fleet that fished in Morocco. Why is that not budgeted for? Why has the Council, with a Commission proposal valued at EUR 197 million, not budgeted for it? It should have done so.
And I regret that Parliament has not fulfilled its obligation, because what we have to do on first reading is budget in the way we want. The Council will then come in at the negotiation at second reading. I regret that we have not been able to do this, but I trust that we will be able to resolve it between now and December.
Mr President, first of all, I would like to reiterate that I am speaking on behalf of the Committee on Citizens' Freedoms and Rights, and not on behalf of my political group, and that, consequently, I would like to know exactly what has happened and why I was not included on the list of draftsmen. I apologise if I have made a mistake, but if not, I would like to receive an official explanation.
Having made my point, Mr President, ladies and gentlemen, I would first of all like to thank the Members of the Committee on Budgets and particularly the general rapporteur, Mr Costa Neves, for the attention he has given to the requests and concerns of the Committee on Citizens' Freedoms and Rights. We asked a great deal, Mr President, and we received a great deal in return, and this is something I welcome. We only made legitimate requests. We asked for an increase in the funding granted to the European Refugee Fund, and this was given. We asked for an increase in the resources for measures to combat violence towards women, children and teenagers, and this was given. We asked for an increase in the resources to combat child pornography on the Internet, and this was granted. We asked for no less than six new budget lines, and these were given. We have a new European Migration Monitoring Observatory to enable the European Union to anticipate the arrival of waves of migrants and to be better prepared for these. We have a specific research and evaluation programme on respect for fundamental rights of the European Union, so that the Charter of Fundamental Rights becomes an operational reality and not just a reality in words alone. We have a new budget line that should enable Eurojust to become operational. We have funding for the Schengen line with a view to adapting the Schengen Information System to the realities of enlargement, and, lastly, we anticipated - and this, Mr President, is an urgent request to the President-in-Office of the Council - we anticipated, given the current situation, exceptional appropriations for use by Europol in the fight against terrorism. We are well aware of the limits of Europol' s actions, we also know that it is founded on conventions, and thus we could experience legal difficulties in using these appropriations. However, we would like to address a formal appeal to the Council not to allow these appropriations to escheat, to create the legal basis, which will enable Europol to become fully operational and will allow Eurojust to develop to its full potential.
Thank you very much, Mr Deprez. You did not appear on the list on behalf of the committee. We will try to give you an answer when we can.
Mr President, I am going to follow Mr Colom i Naval' s advice by speaking on the problem of reform, for which I am the permanent rapporteur. This problem is quite fundamental, because we have to reiterate on a regular basis that the European Parliament is firmly in favour of administrative reform of the institutions. The polemics that are currently raging between those with differing views should be less important than the fundamental problems, and the fundamental problem is to make the Union' s action clearer and more effective in meeting the public' s expectations, so that citizens start to trust the European Union again.
You know that, in this budget, we noted several delays in implementing this reform, particularly as regards the Commission' s response - which we have yet to receive - on the rewriting of the financial regulation, and also with regard to setting up base management.
The report's fundamental concern is with the reform of the status and organisation of a career in European civil service. We had to take a precautionary measure and put funds into the reserve for creating the new positions that were requested. This is nothing more than a precautionary measure, and I would like to reiterate that, for the time being, this is only at the first reading stage as we asked the Commission to provide clarification on the implementation of the single Statute, so that we could have very precise and realistic answers, particularly on the problem of early retirement schemes for civil servants and temporary staff, but also on the problems caused by absenteeism and vacancies. We believe that the Commission will be able to provide us with the answers to all these issues, but, nevertheless, I wanted to draw your attention to the fact that hypothetical positions will not help this reform to move forward.
We have 15 countries and seven institutions, but we have only one European Union, for which only one statute is needed. We must not take refuge behind the reports published last year, because the linearity is no longer what it was. We therefore want a clear budgetary framework in order to adopt a position, and I shall repeat the request made by all the Committees of Parliament to the Council: the Council must start talking and give us answers on a regular basis so that all our procedures - and reform, in particular - progress within a framework that is efficient in terms of budget.
This reform is vital: it must not just look good on paper, but should also be realistic and applicable over time. Nothing will stop when we reach 2004. Everything must continue. The reform process must provide renewed motivation and must modernise the way we work, but it must retain a European civil service that has one objective: to implement the political plans of the European Union that restore citizens' confidence.
Mr President, Mrs Schreyer, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats in the Committee on Legal Affairs and the Internal Market devoted a great deal of attention to market integration in connection with the eastward enlargement. The effects that will be manifested by this integration must also be taken into account when planning the Budget.
We see, looking at the Four Freedoms, that there will be no difficulties in some areas, but problems with adaptation in others. There will be no great changes to the movement of goods, because substantial liberalisation has occurred, nor in freedom of establishment, because the person or business is subject to the laws of the state in which they establish themselves. We will, though, have problems with integration as regards the free movement of labour and the freedom to provide services, for the precise reason that there has been to date no competition in these areas, and these markets are only regionally oriented unless they choose to be otherwise. The frontier regions will therefore come under particular pressure when the freedoms in question are introduced. Specific aid measures are therefore needed.
The recommendations of the Committee on Legal Affairs and the Internal Market make it clear that it advocates endowing the frontier regions programme that you, Commissioner, mentioned, with additional resources.
We are grateful to the Committee on Budgets and especially to the rapporteur for their accepting these suggestions and, in part, adding to them. One point in particular is of importance to me: the instruments proposed by the Commission are not sufficient to strengthen competitiveness in the frontier regions, as they promote only cooperation between East and West rather than the specific situation of the frontier regions themselves. A specific programme is therefore needed, and so we request the Commission to present a legal foundation for it; I take their statements to mean that they are prepared to do this.
Mr President, to begin with, I should like to protest against the fact that the offices did not actually consider our opinion as such, for the reason that it mainly consists of amendments. They apparently considered our opinion as individual amendments tabled by the Committee on Employment and Social Affairs. I hope that this kind of procedure will run more transparently in future.
With regard to the budget, thanks partly to a tremendous effort by our rapporteur, this has become a budget of consolidation. There are, of course, always disagreements about all kinds of sections of the budget, but we have been through worse. I also have to say that there are clearly fewer disagreements at the level of our committee, the Committee on Employment and Social Affairs. Also, the Council has made far fewer attempts at scrapping sections than has previously been the case, so, as far as that is concerned, my congratulations to the Council. In my view, the problems that remain are at the level of open coordination. The Council is still tempted to say that that should be financed from the coffers of Parliament. However, Parliament must rubber-stamp this budget, yet it is not allowed to let its voice be heard fully on that score. We will need to hold extensive discussions on this matter once again in the years to come. We have a number of differences of opinion on this, and I hope that those can be settled in the next couple of years.
There is another problem concerning EQUAL, one of the components of the Social Fund. Once again, the Council has made some serious cutbacks in that area too. Despite this, I hope that it is possible to restore the Commission' s preliminary draft in this respect. That seems extremely important to me. I gather that the Commission has thought very carefully about how precisely that proposal should be structured.
Mr President, ladies and gentlemen, every year, in the context of public health provision, we consider tobacco subsidies, which are, basically, nothing other than direct income support for the interested parties. It can be done another way. So, as every year, we urge progressive reduction of tobacco subsidies and their replacement by increased aid for rural development with a view to alternative forms of income, which could benefit workers upstream and downstream in the regions. The same thing happens every year, yet so far nothing has changed. But we must always hope.
As regards the NGOs, we are always advocating support for them. We want to know, though, what is done with the money that is granted to them, which is only right and proper. We therefore demand that information on them be made accessible to the public on a regular basis. Only then will we have a chance to check whether our financial support for them is justified. Believe me, we already find it extraordinarily difficult to get any kind of overview on what organisations we are supporting.
Equally opaque, though, is the Commission's decision to stop funding the environmental organisation 'Globe' . This is quite unjustifiable and so seems positively wilful. It must be added that the funds accorded 'Globe' in the current budget year were not paid out. Yet even NGOs need to be able to plan ahead with certainty in order, for example, to be able to carry on paying their office staff. The Commission's action in this regard is anti-social. Where there is political will, Commissioner, one can find a way, or another budget line for the future.
As regards the agencies, it does indeed appear as if some agencies had already developed active lives of their own a long time ago. They simply exist. So we finance them; more money every year, irrespective of output. That seems to be all that matters. This cannot go on, for this money is needed elsewhere. Our task is to ensure that the organisations we support work efficiently. Efficiency and effectiveness are not achieved merely by blindly piling-up resources, but by regular observation and monitoring, on the basis of which any necessary adjustments can be made.
Mr President, Commissioner, Mr President-in-Office of the Council, I have the honour to speak for the Group of the European People's Party (Christian Democrats) and European Democrats in the Committee on Regional Policy, Transport and Tourism. I would like to start by thanking my colleagues in the Committee on Budgets for the fact that nearly all the amendments produced by this committee were adopted. We have reinstated the substance of the budget estimates for regional and transport policy that you, Commissioner, proposed. I really must appeal to the Council not to be such a two-faced split personality.
It is not tolerable for a great hullaballoo to have been made at the Göteborg Summit about our desire for a sustainable transport policy, only for the Council to cut resources in the area of sustainable mobility. This sort of ambiguity cannot go on, and we hope that the Council will admit that. If you want to have a rational, environmentally responsible transport policy, you cannot cut funds that are allocated for that purpose.
My main point, though, is to do with tourism, something which did not, unfortunately, meet with favour in the Committee on Budgets. I would, though, just ask you to think again about it. We proposed estimates for funds to promote tourism in Europe. You all know about the debate over many years about the 'Philoxenia' programme to attract tourist from overseas, with its slogan 'tourists to Europe' . This topic has taken on a whole new dimension since 11 September. Not only are the airlines getting 20%-30% fewer customers, but so are hotels in Brussels, Berlin and in all European cities. The same is true of restaurants, souvenir shops and boutiques. We are seeing a massive slump in tourism, specifically from the USA and Canada. This situation is leading to major difficulties in the economy and putting jobs at risk. I put it to the Council and the Commission that, if we are to discuss the consequences of 11 September next month, we should re-examine the question of what we are to do to promote tourism in Europe.
Mr President, at the very outset, I wish to thank Mr Costa Neves for being so understanding, as he has worked on the questions we are discussing with really great care and interest. I am deputy chairman of the delegation to Slovakia, and we were in Slovakia last week. Our programme included, among other things, a visit to the 'green frontier', the Ukrainian border near Kosice, where we saw that a very large number of refugees, especially from Afghanistan, were crossing the border, probably not with a peaceful purpose; it is estimated that 10% - 30% could have other activities in mind - of a terrorist or military nature, for example.
So I wish to ask the Commission and the Council, as a matter of urgency, to do everything possible to secure our borders, in particular, by immediately using the pre-accession support framework to make available the necessary apparatus on the borders that candidate States share with States not in the EU. We are talking here about basic equipment such as night vision devices and motor vehicles, so that these frontiers can be better watched with immediate effect.
Secondly, the Committee concerned itself intensively with problems in connection with the support provided by the PHARE programmes and with the Toth case. The Committee decided, from both a Slovakian and a European standpoint, not to put funds in reserve. In Slovakia, the inevitable conclusions were reached. The deputy prime minister with responsibility for this has resigned, which represents the political outcome. The director dealing with the case has also resigned - a replacement has been appointed - and, in addition, the Slovak parliament has just passed a new law on financial monitoring and internal auditing. So we will, I am sure, be able to take these funds out of the reserve by Second Reading.
Mr President, I just want to raise two points this evening at the same time as praising the rapporteur for the very sensible and courteous manner in which he has run the budget in advance of next year. My first point is addressed to the Commissioner and concerns B-1 items where the Commission pays an enormous amount of money for subsidies for growing rice, bananas and the distillation of wine. These are items I would have thought we were by now starting to reduce the payments for. I would ask her to look at them. I tabled many amendments amounting to hundreds of millions of euros. I hope that rather than compulsory expenditure like that, being left to grow year by year, it should be looked at very closely. Perhaps I could ask her to do that in advance of future budgets.
The other matter is a perennial matter which comes up each year: the European women's lobby and finance for women's organisations generally. We tabled an amendment, and so did Mrs Avilés Perea of the Committee on Women's Rights and Equal Opportunities, to say that the money that is voted for lobby organisations for women following the Beijing conference should not all go, as it has for many years, to the European Women's lobby.
I know many of my colleagues in the Chamber receive all sorts of letters and e-mails from around Europe saying it all must go to this one organisation. This is wrong, we need to encourage new organisations in this very important field. It is right and proper that the amendment that was put forward by the United Kingdom delegation was in fact passed. This made it clear, in the remarks column, that one organisation, any single organisation within that spending line should not get more than 65%. I trust that the approved amendment will be held to when the budget comes out. I thank the Commissioner for her consideration.
Mr President, I want to thank Mr Costa Neves for his efforts on behalf of all of us in this procedure and to say that it is a very technical and difficult task he took on: he has discharged it with great skill and shown much patience and kindness to all of us who wanted our ideas taken into consideration. I have not known a Commissioner who has followed the proceedings so closely or who has spent so much time with the Committee on Budgets as the present Commissioner. Of course, in many ways this is a highly technical exercise and, unlike national budgets, it does not have much effect on the course of economic development in the European Union. It is too small for that, even in the area of Structural Funds, for even the most generous beneficiaries receive a very small percentage of GNP. Ireland, at the best, was getting 2%, Portugal and the poorer areas of Spain are getting between 1% and 2% of GNP. It is not a very generous outlay of money, but if we can use it in order to guide their economic policies in the direction that we think is best, then the money can be usefully spent.
There is one idea and one hope that I have always entertained. I believe I said some years ago that compared to national parliaments we were like children playing shop. The amount of resources at our disposal is so small and there is so little we can do with them, but there is one area that I would like to see developed. I do not want to see an expansion of public spending at European level. But in the area of economic cooperation and development, if we could only pool at European level the resources which the countries of the European Union and the European Union itself devote to international cooperation and development cooperation, we could convert individual national efforts into a common European effort without increasing the sum of taxation. This is essential if we are to develop a common foreign and security policy. I believe we could have a much greater impact on the development of the poorer countries and redirect our foreign policy in a way that we could help the poor, help to establish peace and give us real influence in the world. If there is one area in which we should demand subsidiarity from the national states to the European Union, it is here.
Mr President, as in previous years, this debate is characterised by two elements which we could describe as endemic. One relates to the general amounts and the other to the deficiencies in the rules on budgetary management. Our differences on each of the spending categories are clear and I am not going to go into the detail.
Commissioner, representatives of the Council, we need the budget to be an effective and credible tool which works for employment, for research, for support for small businesses and for the construction of a genuine area of justice and security. Parliament has shown flexibility and austerity in this procedure and it is therefore in a position to ask the Council not to be politically autocratic and to show unequivocal signs that it is prepared to negotiate. I trust that you will take advantage of the flexibility demonstrated by our rapporteur, Carlos Costa, whose work - as well as the efforts of the other two rapporteurs, Mrs Buitenweg and Mr Seppänen - deserves to be congratulated.
With regard to the resources intended for external Union action, we demand that this Parliament' s undeniable political objectives are guaranteed, and these include providing resources for areas which are essential to world balance, such as the Mediterranean and Latin America. In this procedure, the Commission proposes using the flexibility instrument to finance the restructuring of the Community fleets which fished in the area of the defunct fisheries agreement with Morocco. This decision is fair, technically correct and necessary. It deals with a very serious problem which affects employment and a key activity of many regions, and which arises in a context of crisis. We must remember that we are about to implement a new common fisheries policy which has been dogged by intolerable discrimination for decades when compared to other economic activities, from the point of view of internal market rules.
As for budgetary management, this Parliament has repeatedly condemned the Commission' s inability to put an end to the problem of the so-called anomalous RAL. In this respect, we have produced a good strategy, which our rapporteur has mentioned, which is closely related to the reform of the Commission. We must bear in mind that in the last three financial years very high payments were not used. We must therefore find rules which work, methods which allow faster implementation and rules which shorten the cycle of projects. As the last speaker, I hope that the Commission and the Council obey the evangelical maxim when it comes to paying attention and that the last are put first, not only in the Kingdom of Heaven, but also here in Parliament.
Mr President, I take the floor again not for a fine conclusion, but because I would like to give consideration to a few points addressed directly to the Commission, which I had not previously mentioned, or to which I would like to respond.
Let me first return to the flexibility reserve. The question was asked as to when the Commission was going to submit its proposal. We will do it along with the letter of amendment on the use of the flexibility reserve, in accordance with the proposal on the restructuring programme for the Spanish and Portuguese fishing fleets. In accordance with the proposal, provision will be made for EUR 197 million from the flexibility reserve to be used for this purpose.
On the second point, the frontier regions, I must again bring it to your attention that regions currently on the frontiers of the European Union receive a very great deal of financial support from the Structural Fund. The situation is different from that which obtained when the European Union was enlarged to the south. I am ready and willing to produce a special report for you on the extent to which the frontier regions are making use of the Structural Fund programmes for their particular problems and the extent to which there is also some need here for reorientation. I repeat that the Structural Funds pose, at present, the greatest problem with regard to implementation. This year, we again have the situation where the Member States have drawn up comprehensive prognoses on how intensively they will be implementing the programmes, but there are major delays. I do not know how we will be able to catch up by the end of the year, and frontier regions will, of course, be affected.
I have again explained what the Commission has proposed, and you have already worked through it in your Committees. There is very little room for financial manoeuvre in the Budget; even in Category 3 I can see little of it, even after the resolutions that you will probably be adopting on Thursday. I will now take note of your demand for new regulations or proposals for legislation. We are talking about 2002; we are talking about enlargement taking place in 2004, which means that Member States, too, must implement the pre-accession aid packages in 2002/2003. The issue of new legislative initiatives is therefore, of course, double-edged. It was for that reason that the Commission reached for the available programmes in order to build on their foundations, the trans-European networks programme being just one example. We have now also submitted a definite proposal on how this building-up is to be achieved, and the same is true of the youth programme. This is an already existing programme which needs no new legislative basis but onto which the resources can be built as appropriate. It goes without saying, though, that the Commission will undertake very careful analysis and observe which way Parliament votes on this.
I would like to respond briefly to Mr Wynn's question on the Global Health Fund. My fellow-Commissioner Mr Nielson will now be producing a proposal for EDF 9 on the subject. It concerns EUR 60 million from this special allocation intended for contributions to international initiatives. Mr Nielson will propose that these EUR 60 million be allotted to the Global Health Fund. This is, I believe, a good use to put it in terms of the overall expenditure incurred in relation to the EDF. We are working on the assumption that EUR 60 million can be paid out from the EDF's resources for 2002.
I repeat: we are proposing to use resources remaining from 2001 for the Community Budget. There was also a demand for revision of the Financial Regulation. In order to take account of the changes Parliament would like to see made, our proposals will be submitted in time for the next plenary debate in Strasbourg.
I am still highly optimistic, for a certain amount of effort - above all by the Council - could mean that we may well still have the old Financial Regulation in 2002, but may be able to bring the 2003 Budget to a conclusion on the basis of a new Financial Regulation. I believe that would represent a very significant modernisation in view of the many concerns you have expressed today.
Mr President, I will pass on your answer to the chairman of the Committee on Budgets. He had asked me to wait for it. On a personal note, I wish to express my heartfelt thanks to our President-in-Office of the Council, Mr Vande Lanotte, above all, who has been here with us throughout the whole of the discussions on the Budget. Things like that do not happen all the time. So, without wishing to seem presumptuous, I would again like to express my most heartfelt thanks to you, not only for showing us so much respect, but also for demonstrating your interest in working with us. Many thanks!
Thank you very much, Mr Walter, for such a constructive point of order.
The joint debate is closed.
The vote will take place on Thursday at 10.00 a.m.
EIB: Community guarantee against lending losses
The next item is the debate on the report (A5-0350/2001) by Mr Seppänen, on behalf of the Committee on Budgets, on the
proposal for a Council decision granting a Community guarantee to the European Investment Bank against losses under a special lending action for selected environmental projects in the Baltic Sea basin of Russia under the Northern Dimension (COM(2001) 297 - C5-0307/2001 - 2001/0121(CNS)).
. (FI) Mr President, the European Union has an easy way of helping other countries: the European Investment Bank receives guarantees for loans it grants to other countries. The recipients of loans benefit from the EU guarantees in the form of interest rates that are lower than market rates. This is also the case here as we are debating a loan guarantee in respect of loans granted by the EIB to Russia for environmental investments. The maximum amount of credit is envisaged as 100 million euros. The bank is imposing the criteria according to which the loans are to be granted. If Russia fails to propose projects that fulfil the bank' s criteria the loans will not have to be granted. This is a new, positive initiative that will put new life into the notion of the EU' s northern dimension, which has become rather anaemic. The loans will be used to try to improve the state of the environment throughout the Baltic region and, eventually, therefore, the Member States of the EU also.
Parliament has not called into question the matter of loans to Russia. The proposal has the broadest possible political support. Problems have nonetheless been caused by the way in which the Council and the Commission are taking the matter further. In the summer, the Commission submitted a proposal to Parliament that the loan guarantees should be issued in the same way as other EIB loans guaranteed by the EU, and that the guarantee in question should be 65%. That is still the only proposal that the Commission has submitted to Parliament. The Council, however, decided later to take exceptional action and insisted on adopting a full 100% guarantee in respect of the loan to Russia, rather than one of 65%. Russia has therefore been treated differently from other recipients of EU loan guarantees.
The Commission endorsed the Council' s proposal, but it has not submitted a new proposal on the matter to Parliament. Consequently, we, in Parliament, are debating the Commission' s original proposal for a 65% loan guarantee. Parliament demanded a new round of consultations as a result of the revised proposal. After all manner of talks with representatives of the Council and the Commission we have received a letter from the Council that may, with a little goodwill on our part, be interpreted as a rehearing of the Parliament. The Commission also has indicated in writing that it has approved the 100% guarantee. As this is a deviation from the general rule, the Committee on Budgets would have liked to have an entirely new proposal from the Commission. The Commission said it could not submit one in time. In this case 'in time' means it would be most beneficial to all parties if a decision could be taken on the issue this year.
There is a ceiling for EU loan guarantees, which is formed by a special Guarantee Fund. Funds are gradually transferred to it from the Guarantee Reserves as guarantee commitments are made. This year the ceiling is 208 million euros. The guarantees in respect of the loans to Russia fit into this year' s envelope even though the 100% guarantee takes a larger part of it than a 65% guarantee would. A decision is needed this year, as there are so many commitments for next year that there will be no room then at all in the Guarantee Fund for new guarantees - not for loans for environmental investments in Russia either, which is the case here. It would take consensus on the part of all the EU institutions to raise the ceiling for guarantees and it is not always a simple matter to achieve that.
If, therefore, we want to ensure that the EIB loans will be used for Russia' s Baltic Sea basin environment, it is best to take the decision this year. The Committee on Budgets has been ready for it, even though the action of the Council and the Commission cannot be deemed to be completely appropriate. Thus, the committee is working on the principle that there should be no precedent set here and that similar matters should not be dealt with in this way in the future. Parliament insists that account also be taken of the priorities it has set.
As the permanent rapporteur on loans and guarantees in the Committee on Budgets, I would like once more to draw attention to the fact that next year there will be no margin whatsoever in the Guarantee Funds for new and unexpected aid actions. The Commission must take action accordingly.
Mr President, the Committee on the Environment, Public Health and Consumer Policy warmly supports the Council' s decision to grant a Community guarantee to the European Investment Bank against losses under a lending action for environmental projects in the Baltic Sea basin of Russia. We feel considerable unease faced with the environmental situation in that area, which is in immediate proximity to the European Union.
We believe that environmental investment in that area is required urgently and, in certain cases, even as an emergency measure. We note that the European Investment Bank has already begun negotiations concerning participation in projects for dealing with waste water from St Petersburg and Kaliningrad. It is important that the problems in these areas should be solved as soon as possible.
There is also reason for pointing out that environmental investment in this area can be more effective than many other investments within the Community and that major positive effects on health and the environment can be achieved for people in the European Union. We, in the Committee on the Environment, Public Health and Consumer Policy, can therefore warmly support the proposal tabled.
Mr President, I should like to thank the draftsman and express my support for Mr Seppänen' s report. In certain parts of the immediate surroundings of the European Union, the environmental problems are genuinely alarming, especially when it comes to the water in the Baltic. EU countries are naturally affected just as much by these problems as large parts of Russia, Poland, Kaliningrad etc. To obtain clear water in the Baltic, it is crucial for us to cooperate across borders.
I, myself, live in an administrative district on the Baltic, Norrköping, where one of the greatest problems we have when it comes to water quality is that we still receive so much untreated waste from the candidate countries and from Russia. This is a very big problem for the EU Member States too. We know, for example, that untreated waste water from 3-4 million people in the St Petersburg region is still being released and that the situation around Kaliningrad is much the same. Such conditions affect us all.
In order to develop this region and to get to grips with the major problems, especially at a specifically environmental level, we have created the Northern Dimension, covering a very large area from Iceland in the west to Russia in the east. Restoring the balance in the Baltic is a measure to which exceptional priority should be given.
The matter is urgent, and that is why I am pleased that the Committee on the Environment, Public Health and Consumer Policy has also expressed its wishes. For myself, coming as I do from the Committee on Budgets, it is also a question of presenting the financial aspects of this proposal. From the Committee on Budgets, we should like to sound a warning note in this House. The guarantee reserve that exists to cover possible credit losses is seriously stretched, both this year and next year. The scope for this loan to Russia is really created simply through our not successfully implementing other commitments. We have had to postpone other promised projects. Otherwise, we should not have managed to grant this loan within the framework that had been set. If we are neither to renege on our promises in the future nor to give up our new ambitions, the Council and the Commission will therefore have to review the guarantee reserve ceiling relatively soon.
The situation is slightly reminiscent of the discussion we had in the budget debate earlier about the fact that the Council is happy to issue promises but then does not arrange satisfactory financing. I should therefore like to ask Mr Solbes Mira what the Commission' s plans are when it comes to tabling proposals concerning the future of the guarantee reserve. I assume the Commissioner agrees that there is a lot of pressure upon the ceiling for this reserve.
Commissioner, Mr Arvidsson, I can agree with everything that you, Mr Arvidsson, said about the importance and environmental significance of this decision. We also know that the decision we are now discussing probably concerns the most important individual position to emerge from the meeting of the European Council in Stockholm. I would again point out that it is the north coast of the Bay of Finland that has to receive all the waste from St Petersburg, something which leads to a particularly high degree of algal bloom. I therefore wish to declare that I have a major interest in this issue and that the waste water from 3.5 million people has a very profound effect upon the environment and archipelago in my native Finland.
We have set a ceiling of EUR 100 million. These funds are to be used for selected projects which have clear environmental objectives and are also of considerable interest to the EU. I believe that this is one of the critical points, if account is taken of what emerged from the discussion yesterday at the meeting of the Northern Dimension in Finland. One Russian minister said that there is criticism of the selection criteria and wants international funding organisations to play a larger part in the project planning. At the same time, we know that the budget of the North West Sewage Treatment Works has significantly exceeded Finland' s and the Nordic Investment Bank' s estimates.
I believe we must give a one hundred per cent guarantee. I do not believe that EUR 100 million will solve the problem. We know that the Russian Federation does not give guarantees and that the guarantees of the city of St Petersburg are completely used up. I, therefore, appeal to my fellow MEPs to show solidarity on this issue. Give a one hundred per cent guarantee for this project. It would be in our interests, and we should be gradually paving the way for greater environmental awareness in St Petersburg, something to which we must always be attentive. The situation is significantly more complicated than Mrs Wallström imagines.
Mr President, I would firstly like to thank Parliament for its willingness to adopt a report on this special instrument within the Union' s Northern Dimension. This will provide a Community guarantee for EIB loans, to a value of EUR 100 million, for the purposes of environmental projects in Russia, as you have pointed out.
As you know, this decision was adopted in a very specific way. This is the first time that financial operations in Russia have been accepted and the operation is not only of interest to Russia but also to the bordering Union countries. The Commission had proposed the 65% guarantee normally considered for this type of operation laid down in the general mandate of the European Investment Bank. However, we know that the Council, for a series of reasons relating to the unique nature of this operation and the need for greater transparency, suggested that in this case a special Community guarantee of 100% was required.
The urgency of the use of resources this year has led the Commission to accept this 100%. I do not exactly know the procedural problems which have led to the information reaching Parliament excessively late, but, according to my information, the Council informed Parliament on 20 September of the amendments under consideration, on 12 October the Belgian Presidency explained the changes in greater detail and, on the same day, the Commission sent the Committee on Budgets information on the reasons why we were accepting the Council' s amendments. With the unanimous decision of the Council and with the Commission' s acceptance, there was no need for the Commission to present a new proposal.
We believe that it is urgent to approve this decision during 2001 for the same reasons you have raised. A delay until 2002 would clearly hinder funding given the narrow margin for manoeuvre we have for next year. However, this decision is not going to affect any other type of operation. In his report, Mr Seppänen made references to other fundings: the Turkish case is the most obvious, coming from the 2000 contributions. Actions in 2000 and 2001 have already been financed and problems of this nature do not arise.
However, another longer-term problem does arise: how are we going to handle the funding capacity of the European Investment Bank within our lending mechanism? Mr Färm also asked what we intended to do as a Commission. I wanted to tell you firstly that the Commission is grateful to Parliament for raising this problem of the limited capacity for indebtedness that we have within the mechanism of the Guarantee Fund. The Commission has already raised this problem in the Council and also here in Parliament on various occasions, and we believe that, if there are new initiatives in the context of 2002, current problems will become more serious and it will be essential to take certain decisions.
The Commission is currently weighing up various options and we intend to approve an initiative relatively soon by means of a Communication which we will send to the Council and to Parliament. I cannot respond to Mr Färm by indicating which option we are considering at the moment but I can point out that in the past we proposed a reduction in the level of coverage from 65% to 60%. This could be one of the instruments, like any other which may be necessary, for creating a greater margin for manoeuvre in future actions. This is what I can tell you at the moment and I would like to thank you for your cooperation in the debate on this report.
Thank you very much, Mr Solbes.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
EBRD: Community contribution to Chernobyl Shelter Fund
The next item is the debate on the report (A5-0345/2001) by Mr Virrankoski, on behalf of the Committee on Budgets, on
the proposal for a Council decision on a second contribution of the European Community to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund (COM(2001) 251 - C5-0305/2001 - 2001/0113(CNS)).
Mr President, as we all remember, the nuclear disaster at Chernobyl occurred on 16 April 1986 and it is still history' s most serious nuclear accident. Radioactive contamination affected people and nature over vast areas in Ukraine, Belarus and Russia, and, furthermore, some present EU countries also suffered. Around the destroyed unit a nuclear shelter was constructed hastily, given the conditions, to halt the spread of the pollution. Inside the deteriorating shelter there are still more than 200 tons of uranium and almost a ton of radionuclides, of which 80% is plutonium.
The Chernobyl Shelter Fund was set up in December 1997 to finance the Shelter Implementation Plan, whose purpose it is to protect people and the environment from any new radioactive contamination. The preliminary estimate of the cost of the project for the period 1998 - 2005 was around USD 758 million. The first conference of the parties funding the project was held in New York in November 1997. A total of USD 400 million was obtained in the form of pledges from twenty-five countries, of which USD 50 million was payment in kind from Ukraine. This sum was sufficient for the first stage of the Shelter Implementation Plan. The European Union at the start financed the shelter work with a payment of USD 100 million, which was pledged at the Denver Summit in 1997. This amount came out of the general budget for 1998 - 1999. A second pledging conference was held in Berlin in July 2000 to organise a final contribution to the scheme. At that conference 22 countries in all decided to pledge around USD 320 million and the European Union pledged a further EUR 100 million for the period 2001 - 2004.
The report being discussed concerns a proposal for a Council decision on a second contribution by the European Community to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund. The matter before us is thus Parliament' s opinion on the adoption of this regulation. The current financial situation is as follows. In all, USD 716 million has been pledged to the Chernobyl Shelter Fund and this includes USD 50 million from Ukraine as an in-kind contribution. Consequently, the fund still lacks money, as the estimate of costs is rather higher, totalling at least USD 720 - 750 million. For this reason - as this issue is being taken forward - it must be assumed and expected that Ukraine will also be able to organise this second contribution of funds.
The problem here is that the budgetary authority in 1998 set a 13% ceiling regarding the use of TACIS appropriations in respect of nuclear safety projects. If this were to apply, the decisions could not be taken at present in the way the Commission and the Council have proposed. However, I support the Commission' s proposal to set aside EUR 100 million for the Chernobyl Shelter Fund as this project' s implementation is of vital importance to the people of the European Union and their safety. I also support the Commission' s proposal that there should be a special budget heading created for it so that the way in which the funds are being used can be monitored.
Clearly, it will be difficult to use these funds as people will be working in difficult conditions in which there is a huge number of international players and where the situation is to some extent still vague in the administration of the Confederation of Independent States. All in all, I would nevertheless support this Council proposal, with certain amendments.
Mr President, I am speaking on behalf of the PSE Group in support of the Virrankoski report, which gives Parliament the go-ahead to grant a further contribution - as the rapporteur himself explained - to complete the Chernobyl Shelter. I endorse Mr Virrankoski' s reasons for his choice and, in particular, I endorse the European Union' s decision to contribute practically to creating safe conditions in the wake of the 1986 disaster. The European Union has been the largest donor by far, not just as regards Chernobyl but also with regard to safety and preventing the nuclear contamination of the Newly Independent States. We were right to do this: none of us can forget the 1986 disaster and nobody is yet fully aware of the devastating effects it has caused and, I regret to say, may still cause. As Mr Virrankoski pointed out, the tomb of Chernobyl still contains 200 tonnes of uranium and a tonne of plutonium, which represent a permanent danger which might - and I stress, might - also be a prime target for traffickers. However, this was and is still a transparent, legitimate choice in legal terms: indeed, the new Tacis regulation states that the contribution to the initiatives supported by the European Union, such as the initiative on the closure of Chernobyl, will be one of the nuclear safety priorities.
In conclusion, this was and is, above all, something which the European Union has a duty towards the new generations to do.
Mr President, I wish to address two points - first the political dimension and, secondly, the issue of cost-effectiveness and control by Parliament.
As far as the political dimension is concerned, the Chernobyl disaster showed us that the use of nuclear energy involves risks beyond our control. No national budget can cope with such a calamity. At present, then, discussion is limited to the securing of the casing, which is urgently needed. This is only a fraction of the money needed to deal with the disaster as a whole. Neither the contamination of the soil and of the water underground, nor the harm done to the health of the population are capable of being dealt with within the Ukrainian budget, and it is in a situation like this that, for reasons beyond my understanding, aid from the EU runs out. This means that these problems will remain unresolved for generations to come. It might be added that no Western state budget - even that of a rich Western state - could cope with such a catastrophe without international aid. This report therefore meets with the unreserved support of us Greens and regionalists.
We do not believe, though, that this will be the last contribution towards overcoming the after-effects of Chernobyl, which will be a financial burden on East and West for generations. This report therefore invites the question: would it not be a practical preventive measure to at last bring in a European strategy for abandoning nuclear energy? The question also arises of whether the nuclear industry itself ought to be compelled to contribute to a fund to help deal with the disaster, for it, now as then, derives profit from East European nuclear energy.
My second point is that it seems to us that the solution for implementation is not the European Development Bank, which guarantees neither control by Parliament nor affordable solutions, for Ukrainian firms are not considered when it comes to applying the resources. We therefore urge the Commission to avail itself of all sources of information, and not only the Development Bank, in order to supply Parliament with comprehensive and up to date information.
Mr President, I would firstly like to thank the rapporteur, Mr Virrankoski, and also Mr Pittella and Mrs Schroedter for their comments.
Given the threat to the environment throughout Europe posed by the current state of Chernobyl, it is clearly extremely important that the shelter project, or protection system, continues to be corrected, is completed and fulfils its objectives between now and 2007, as was the intention with the initial project of the European Bank for Reconstruction and Development. To this end, the contribution of the European Union is essential. You have said, quite rightly, that the scale of the disaster makes funding by a single country impossible.
According to the European Bank for Reconstruction and Development, the promised contribution now amounts to approximately USD 720 million, and therefore, also according to the Bank' s assessments, the intended timetable and costs can be met, even though certain secondary activities may be delayed. Furthermore, certain important steps have already been taken, such as the most urgent stabilisation work, which, undoubtedly, were a great concern. The Commission is monitoring the application of the implementation programme for shelter and is attending the meetings of the assemblies of contributors. We have already presented a second situation report, in accordance with Council Decision 98/381/EC, and also in accordance with the guidelines contained in the report by Mr Gordon Adams on the first contribution. In this respect, I would like to reassure Mrs Schroedter and point out that we will keep her informed. We will keep Parliament informed. It is true that the EBRD is not subject to Parliament' s control, but the Commission will keep Parliament informed of all activities which are being carried out by means of Union funds.
With regard to the proposals of the Committee on Budgets, the Commission believes both proposals to be acceptable, and that they enrich the Commission' s proposal. I would, therefore, like to thank you for your contributions and for the work you have done on this issue, which is essential in preventing the risks that could have arisen in addition to the already serious effects we have suffered as a result of the Chernobyl disaster, that Mr Virrankoski has expressed so well in his initial presentation. Thank you very much.
Thank you for your contribution, Commissioner. We hope that you can re-gather your strength and be back with us at 11 p.m.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was suspended at 7.20 p.m. and resumed at 9.00 p.m.)
ESF (2000 - 2006)
The next item is the report (A5-0328/2001) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission on the implementation of innovative measures under Article 6 of the European Social Fund Regulation for the programming period 2000-2006 (COM(2000) 894 - C5-0341/2001 - 2001/2141(COS)).
rapporteur. (EL) Mr President, Commissioner, ladies and gentlemen, the concept of innovation is increasingly present in our objectives and policies at European and national level. However, we have a unique opportunity, within the framework of the Commission communication on innovative measures under Article 6 of the European Social Fund, to approach innovation in the strategy for employment, rather than solely within the bounds of the application of new technologies.
In fact, innovative measures under Article 6 of the European Social Fund can play a vital role in increasing employment and enhancing regional and social cohesion, the sine qua non to our strategic objectives, and we must not just make use of them, we must also take action to make up for lost time and lost resources, because the guidelines for innovative measures were only finally adopted a full year after the adoption of the structural fund regulations, which made delays in implementation unavoidable. And, apart from limited funding, resources totalling EUR 104 million have been cut from innovative measures and technical assistance in order to cover old liabilities from the previous programming period. Similarly, despite the swingeing cuts in these resources, the Commission failed to commit some EUR 31 million during the 2000 financial year and allowed these appropriations to be cancelled instead of transferring them to the following financial year.
Today, we wish to express our satisfaction at the fact that the European Commission has responded to the call by the European Parliament for a new plan on the content of innovation, how it is to be managed, how the measures implemented are to be evaluated and the strategy for disseminating the results. However, we also wish to express our concern as to the efficiency of this proposal, which is vaguely worded and riddled with weaknesses.
We understand, Commissioner, that innovation is a multidimensional, composite concept and, as such, hard to define and confine to specific sectors or lines of action. At the same time, we find that there has been no fundamental evaluation of previous innovative actions, which could have provided a basis for future planning. We also find that social partners and social agencies are lacking in experience and face difficulties in their attempt to approach this concept and design innovative measures.
That is why we propose that the European Commission should adopt fixed criteria to be taken into account in fixing support priorities for and selecting projects and to state them clearly in calls for proposals. These criteria are: the direct relevance of projects when it comes to increasing employment, really innovative features as regards the planning and implementation of the measure, the quality and viability of the measure and the potential for the circulation and dissemination of the results within the framework of the European Social Fund.
The European Commission is also vague on the question of complementarity. Complementarity in European policy is extremely important to the sound management of resources and their multiplier effect. The importance of complementarity is clear from this morning's debate. However, I believe, Commissioner, that complementarity should under no circumstances mean that innovative measures will lose their specific and distinctive character, nor should it mean the deletion of budget lines referring to related but separate sectors of activities.
The description of thematic fields is also vague, especially when it comes to the social partners. The social partners have an important role to play. We all support it but they themselves are ignorant of it. They themselves are ignorant both of the potential which European policy affords them and of the extent of their responsibility for creating a real European job market and increasing employment at local level. We need to help them, perhaps with some clearer guidelines and examples. It would be more helpful as regards the substance of innovative measures if, when defining the thematic fields for 2002 and subsequent years, the European Commission consulted the European Parliament and the Committee on the Regions and the Economic and Social Committee before announcing the thematic sectors.
We particularly welcome your reference, Commissioner, to equal opportunities and believe that this principle should distinguish not just how men and women are treated but also access to the policy on innovative measures by regions which lack innovation and face particular structural problems, such as mountain and island regions. If we believe that a quantum leap beyond our standard policies is needed in this sector of activity by the European Social Fund, then this also needs to be expressed in the policy for evaluating and disseminating results. We believe that the European Commission should design pioneering methods which are more penetrating and efficient than those applied to date. Setting up a special unit to manage innovative measures is a good move and we hope that it will be suitably staffed by officials who can help it carry out its duties.
Of course, your efforts alone will not suffice and the Member States must not be left out of this process. The dissemination of information and technical assistance for interested parties need to be promoted through specially staffed units operating in an optimum manner at regional level.
Mr President, Commissioner, this report on the implementation of innovative measures laid down in the European Social Fund, which has been so well produced by the rapporteur, Mrs Kratsa-Tsagaropoulou, considers innovative measures and pilot projects on a European level relating to labour markets, professional employment and training, study, exchange of experience and also Community dialogue, which is an extremely important instrument for the creation of jobs and social cohesion. The priority objective of the European Union, as laid down at the Lisbon Summit, is to turn the European Union into the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic development, with more and better jobs and greater social cohesion. This objective, which we all wish to achieve, demands innovative measures to integrate groups with special difficulties into the labour market. Notable in this respect is the need to maintain the objective of equal opportunities, since the presence of women in the labour market is still insufficient. The partnership between the different actors in the economy, as well as the choice of issues to be tackled, will help to achieve the proposed objective. Thank you very much.
Mr President, this Commission communication is for the most part disappointing, especially because it lacks a clear, concise description of the substance of the intended innovation. Precisely this defect can prove detrimental to the effectiveness of the Regulation.
From the point of view of subsidiarity, these innovative actions are to be called into question. What is the specific added value which these actions should yield? In this respect, the communication is bogged down in vague descriptions. There is thus a major risk of the Commission backing useful actions which would also be implemented without ESF subsidy because national or local authorities have already recognised their usefulness.
The fact that there is still no assessment report on the innovative actions in the previous programming period (1994-1999) should ring alarm bells with the budgetary authority. Furthermore, the Commission has planned considerable economy measures for the period 2000-2006. Can the Commissioner indicate the reason for these measures? And can the Commissioner also explain why the assessment report is still pending, and when it will be submitted to us?
I share the critical tone of the report. A weak area in the report is the pursuit of a European labour market. This is still pie in the sky, given the language barriers, cultural differences and the different national systems for taxes, social security and pensions. Europe' s most important trait is its diversity, and that is why Europe cannot be compared to the United States of America.
Experiences with ESF subsidies in the Netherlands indicate that it has been unclear on more than one occasion as to what can and cannot be subsidised. According to the Dutch Court of Auditors, this is partly due to the loose and opaque wording of EU legislation. Even if a conflict of interest is unlikely in connection with support for innovative actions, I still wonder if the present communication has been tested sufficiently for the risk of exploitation and improper use.
I should like to congratulate Mrs Kratsa on her report on innovative measures under Article 6 and to agree, both with Mrs Kratsa and the other speakers, that there are two basic issues in which we share an interest. The first is optimising the application of Article 6 and the second is having the best, most efficient relations between the European Parliament and the Commission.
As far as the application of Article 6 is concerned, the unit which deals solely with Article 6 was created, staffed and started operating in December 2000. This means that we were able to focus on implementing it and we have made satisfactory progress. The first stage of the programme has already been announced with the call for proposals on the subject of adapting to the new economy within the framework of social dialogue. This was announced in February 2001. A second call for proposals on the subject of local strategies for employment and innovation is also ready and is due to be published at the end of October.
The first call was a complete success. A large number of transnational plans was received in which social partners, trades unions and employers, as well as local authorities and companies played a very important part. The evaluation of these plans was strengthened at the European Parliament's request and now we do not just evaluate each plan individually, we also evaluate the measures as a whole so that we can assess their complementarity. I must say that particular account was taken in the calls for proposals of the 4 points on which Parliament also focused.
As far as working with Parliament is concerned, I can tell you that we are about to officially submit the first report on the implementation of the previous Article 6 period which is now ready - a copy has already been sent to Mrs Kratsa through official channels - and the communication makes provision for an annual report from the European Social Fund to the European Parliament on the application of Article 6. The first of these reports is being drafted and should be submitted to you within the next few months.
Of course, there are other ways of working together and exchanging more views. I think that Article 6 and its implementation could be a special item for the joint parliamentary and Commission committee on the European Social Fund, but there are other fora in which views can be exchanged. One of these is due to take place on 18 December and everyone in charge of the social dialogue plans selected will be invited. Naturally we hope Parliament will also attend.
Thank you very much, Mrs Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Equal treatment for men and women in employment
The next item is the recommendation for second reading (A5-0358/2001), by Mrs Hautala, on behalf of the Committee on Women' s Rights and Equal Opportunities, on a Council common position for adopting a European Parliament and Council directive on amending Council Directive 76/207/EEC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and working conditions (9848/1/2001 - C5-0387/2001 - 2000/0142(COD)).
Mr President, in this second reading I would like to present a legal report that is broad in scale. Its purpose is to bring up to date the European Union' s most important directive regarding equality at work, which was originally enacted in 1976. Society has changed a great deal in a quarter of a century, so the Committee has worked hard to bring all the issues being raised in modern times to this report. I would like to thank my colleagues and the other political groups for the intensive, fruitful co-operation we have had prior to this second reading also.
Firstly, for the first time, the Commission has proposed binding action for the Member States to adopt in order to prevent sexual harassment in the workplace. Up till now there have just been recommendations and there have been very different practices among the various Member States. Now the European Parliament is repeating its demand, which the Council has not approved, that the Member States should oblige employers to prevent sexual harassment in the workplace. The Committee has found that a certain system that may be very useful in preventing and remedying damage resulting from sexual harassment is that each workplace should have a confidential counsellor people can turn to in such cases.
Another important issue is that the directive seeks to strengthen rights associated with maternity, adoption and parenthood in general and to protect mothers in particular - but also fathers - from the sort of discrimination shown to young parents. Every day we hear examples of how employers still ask young women whether they intend to have children in the next few years, and this is how a very large number of people seeking employment might become the victims of serious discrimination. This has already been illegal in the past but this discrimination must still be absolutely prevented. The European Parliament is proposing that this directive will serve to bring this about once and for all. This also covers the issue whereby a person must have the right to return to the same job, or at least a similar one, and with the same terms and conditions of employment, after a period of maternity leave, for example. As rapporteur, I have tabled an amendment in which I also want to emphasise that the unfavourable treatment of fathers must be declared to be discrimination forbidden under this directive. It is absolutely vital that Parliament tomorrow adopts the amendments tabled by the rapporteur and some groups, in which both fathers and mothers are protected and which refer, for example, to exercising the right to parental leave, so that discrimination cannot take place. We all understand how important co-ordinating work and family life is for young families and our children too.
It is excellent to see that recently the Commission has also realised that day care is an important matter and that it will be possible in this way to raise the employment rate for women to that for men in order to increase the number of employees. That obviously does not happen unless there is a good system of day care. This directive does not lay down legal provision for new rights, but seeks to protect those who want to exercise their rights - both fathers and mothers - from discrimination at work.
Parliament is proposing that the plans for equality in the workplace be adopted. This is a very strategic proposal, as equality must be actively and systematically promoted at grassroots level, in other words, where people work. It has been a joy to see that employers' organisations have also actually approved this idea. I hope that we will get wide support for this proposal.
I would like to thank the Commission for its very constructive attitude. I believe that, united, we will see a decision taken on this directive soon. If the Council does not approve all Parliament' s proposals legislative conciliation may be begun very swiftly.
Mr President, there is a German proverb that says good things are worth waiting for. However, I remain to be convinced, especially now that I have heard what the rapporteur had to say, that everything will turn out for the best in tomorrow's vote on the recommendation for a second reading on the directive amending the important 1976 directive. I honestly have to say that the progressive Council common position came as a pleasant surprise after the botched first reading in this House, which my group had very little to do with. I could even have lived with the text proposed by the Council. We could have avoided the risks of having too many new amendments at this stage and wasting valuable time on laborious negotiations on resolutions. But that was not to be, since the Committee on Women's Rights and Equal Opportunities once again failed to recognise the truism that the better is the enemy of the good.
Because of our persistence, Mrs Ghilardotti and I, the spokespersons of the two major groups in this House, which are needed to muster 314 votes, have succeeded in persuading the rapporteur not to table yet more superfluous amendments which really give women out there very little except semantic self-opionatedness and confused ideology. We now have before us a number of new amendments from the Group of the Greens/European Free Alliance, to which the rapporteur belongs. This directive is one of the EU's most important pieces of legislation. It needs to be clear and legally tenable. Above all, it should not be overloaded with excessive verbiage that really has no place in a legal text which will have to be interpreted by the judges of the European Court of Justice in Luxembourg. Those judges to whom I have read the newly tabled definitions of harassment and sexual harassment in the workplace are totally horrified.
In particular, I wish to emphasise that the Council has recognised men's right to paternity leave. We really had to use our powers of persuasion to convince the rapporteur not to include in the text the idea that not only any discrimination against women but also against men in connection with pregnancy or maternity should be regarded as discrimination in the context of this directive. However, we ultimately succeeded in making it clear that men can still not become pregnant and accordingly cannot give birth!
At the last moment, the rapporteur - who tabled an amendment contrary to the agreement we had reached - wanted to reinsert a provision to the effect that discrimination against men and women in the context of reconciling family and career duties counts as discrimination for the purposes of the directive. This would have no benefit at all, apart from encouraging litigation, and especially litigation advocated by people who exploit woolly provisions of this kind. Many of us still have problems with legal actions taken by associations and the requirement for employers to produce complicated annual reports and statistics.
Then I would like to mention equal pay. There is a directive dating from 1975 on equal pay for equal work or work of equal value. That directive is certainly in need of improvement, but in its own context and not this one. We are calling on the Member States to take measures to ensure that employers promote equal pay for equal work in a planned and systematic way. That is mistaken for a number of reasons. First of all, there is the autonomy of the two sides of industry - the employers and the unions. In this context, any demand that employers should promote equal pay for equal work would fall short of the provisions of the 1975 equal pay directive.
There is a French proverb that says 'Superflue, chose très nécessaire' . However, that does not apply to legislative texts. I hope that in the interests of equal treatment of men and women we will concentrate on the essentials and eliminate anything superfluous when we vote tomorrow.
Mr President, I would like to thank the rapporteur, Mrs Hautala, for her willingness to take into account the considerations and the work of all the political groups. The report she is tabling today and upon which we are to vote tomorrow shows that Parliament has focused on the most important points, which will improve the common position, in order to achieve the adoption of the amendments to the directive with all speed. Although the common position recognised Parliament' s position at first reading on a precise definition of direct and indirect discrimination - which we welcome - we feel that it is necessary - and this is an important amendment - to provide precise definitions of harassment, sexual harassment and the procedures for combating it, including preventive measures. We also feel that it is important to keep our amendment reducing the derogations provided for by the Commission and the Council in respect of the implementation of the directive, and that it is necessary to reinforce protection of maternity and paternity rights, including in cases of adoption, providing effective safeguards against discrimination against parents using the rights they are entitled to.
There is one point which I am sure will be discussed in conciliation, for the Commission too expressed reservations regarding this point in its amended position, and it is the provision for positive measures laying down specific advantages. We felt that it was important to include them because that consolidates the provisions of the Treaty.
Another important point which we feel should still be included is the laying down of effective, proportionate and dissuasive sanctions, leaving it to the Member States to identify procedures, an issue which we have also addressed in other debates in this very Chamber and which we endorsed with the vote on the report on information and consultation.
Moreover, it is necessary to make clear, as we have done, the concept of protection for victims, the extension of this protection to trade union representatives and the need for the bodies created to apply the principle of equality to be provided with adequate resources so that they can lend appropriate legal and other assistance to the victims of gender discrimination.
We must also clarify the provision made for collective action to be brought in the event of breaches of the directive and the requirement for employees to draw up equal opportunities plans. The Socialist Group will vote for all the amendments adopted in committee. Regrettably, however, I have to tell the rapporteur that we do not support the two amendments she tabled together with the Liberals and the GUE, not so much as regards the content as because we feel they do not achieve anything substantial in legislative terms and, on the contrary, inappropriately go against the compromise reached, which I hope will be confirmed tomorrow with a very wide majority in this House to give us more power in conciliation.
Mr President, the rapporteur has made every effort to reach consensus. She therefore deserves all credit for the emphatic result that is now before us. Many necessary improvements have been made to the measures against sexual intimidation and in connection with adoption leave and a woman' s right to return to her old job after maternity leave. If the Commission and the Council are serious about the equal treatment of men and women, they would do well to adopt all these amendments.
I was astonished to find out from my Christian-Democratic counterparts that pregnancy is a purely female issue. On the contrary: it is of the utmost importance for men to be given the opportunity to be more involved in the new life that they have helped create.
The joint amendment that is before us does not create new rights. We simply do not want men who wish to make use of their existing national rights, for example, to three -days' leave, to be prevented from doing so. In the view of the liberal group, unlike that of the two major groups, it consequently seems hardly too much to ask for men and women to be able to make use of existing rights to combine work and care tasks without experiencing discrimination. We do live, after all, in the twenty-first century.
Needless to say, the green-liberal-GUE amendment on mainstreaming is also an important addition. I therefore hope that the others will also support us in this and that we indeed face a more equal future backed by a broad majority.
Mr President, ladies and gentlemen, the original Commission proposal, with the exception of a few positive measures, has to be described as extremely weak, to put it mildly. It contains a number of major failings. There were hardly any innovative ideas in it, except for how to tackle sexual violence, something which, for a directive which is already 25 years old, is telling.
However, it is, of course, positive that sexual intimidation is recognised as a form of discrimination, particularly against women, but recognition is as far as it goes. There is no regulation providing for a possible preventative policy, and the protection of witnesses is not regulated properly either. In addition, there is no coherent regulation of sanctions in the event of this form of discrimination taking place. It can be likened to driving through a set of red traffic lights. You are allowed to drive, no one is stopping you from doing so, and no measures are taken. Moreover, the penalty is extremely lenient.
In order to protect women better after pregnancy, in those countries where this is regulated, fathers should be given the same protection as mothers, so that work and family life can be combined. Hence, also the green amendment to establish one regulation for both mothers and fathers so that fathers can look after their children more but are also protected in the same way.
There is a clear majority in this House in favour of regulating a number of more specific matters. Most of these matters, however, belong in other and separate directives, such as the pregnancy directive and equal pay for equal work.
In recent years, the Commission has proved unable to draft a number of amendments to directives which are more tailored to the current needs of women. The Group of the Greens/European Free Alliance therefore urges the Commission once again to table amendments of this kind to existing directives, possibly in the form of a codification of the male and female equality acquis. We are meanwhile awaiting the Commission proposal on male and female equality outside the employment process with bated breath.
Finally, I should like to express the hope that the Belgian Presidency, given its own progressive legislation in this respect, succeeds in convincing the Member States of the importance of approving the directive by 2 January and that it can approve this directive under the Presidency of Mrs Onkelinkx.
Mr President, Mrs Diamantopoulou, ladies and gentlemen, first of all, I would like to thank Mrs Hautala for her unstinting effort, prior to the summer and also today, in wanting to give the Commission' s proposal some structure, whilst reiterating the need for specific directives, such as equal pay, protection during pregnancy and motherhood, and now the recognition of types of harassment, and that of the reconciliation of family and working life. Thank you, Mrs Hautala, for having done so much work, which was not easy.
I would now like to explain why the Group of the European Liberal, Democrat and Reform Party and I support the amendment by Mrs Hautala. The Commission is certainly willing to recognise the right of fathers to look after their children. We have the recommendation on the protection of workers who look after their children. Why stop, though, when things are going so well? We now need, and this is the purpose of our amendment, to acknowledge that inequality, or discrimination in other words, can exist, with regard to fathers, when they want to look after their children. Why did the Committee on Women' s Rights not go this far? Personally, I do not understand this and I would hope that we are a little more reasonable in the future. What will happen if we are? Not only more quibbling, as Mrs Lulling believes, but, quite simply, better recognition of what is needed - not only by women, but by men as well - in order to be able to have both a family and a career. If we do not do both, we are not living in the twenty-first century, as Mrs van der Laan said. That is why I believe that this amendment simply provides the possibility of extending the right of fathers, something that we also hope for and want to acknowledge. That is why I think it is important to support this amendment.
In addition, I would now like to highlight several points that are new in these proposals for amendments. On the one hand, the introduction of adoption is very important, this is something new, which we must weigh up. Next, I must say that my group supports the need to set out some positive measures. We must not be satisfied with dealing with this at arm's length, we must clearly define these measures and this is what has been done, as a solid legal instrument will be the result. I feel that we must also support the possibility of associations and organisations commencing proceedings. In doing this, we recognise that there will not just be individuals faced with a law or faced with proceedings, but also bodies which can support these individuals. This may be the reason that, whilst it is worthwhile, and whilst we can welcome the protection of workers' representatives who support complainants against discrimination, on the other hand, we have done away with the protection of possible witnesses, or of individuals who witness the harassment or discrimination that some individuals experience, and I think this is a real pity. I personally deplore this, even though we did not table an amendment on this for tomorrow.
Mr President, Mrs Diamantopoulou, ladies and gentlemen, these are the points that I wanted to make, on behalf of my group.
Mr President, I would like to start by thanking the rapporteur for her work. Parliament has stressed on many occasions that equal opportunities for men and women must be more than just a principle. Equal opportunities is a concept, a definition which must be translated into a genuine effort by the institutions to ensure, first and foremost, genuine equal treatment of men and women as regards access to work and professional training. What is more, working women must also be able to choose whether to take the opportunity to have a family and bring up children without this jeopardising their professional careers through no fault of their own. Indeed, society must be re-educated to see motherhood not just as a woman' s right but also as an opportunity for society as a whole, considering, not least, that one of the causes of the falling birth rate is precisely the fact that many women are discouraged from having children by the rigid mechanisms of the employment world. For precisely this reason, we need not just to ensure that a woman has the right to resume her job when maternity leave comes to an end but, in order to genuinely protect working mothers, we need to be able to provide them with more flexible legislation on parental leave, allowing fathers to benefit from paternity leave too so that they can attend to the child during its first few months of life.
In conclusion, Mr President, the European Union should increasingly promote all such instruments - social, legal and economic - which can provide strong, practical - as opposed to theoretical - support for women, especially working women, and thus provide strong support for families.
Mr President, I would like to make a personal statement. I must protest against what the spokesperson for the Group of the European Liberal, Democrat and Reform Party said when she stated that the position of the Group of the European People' s Party (Christian Democrats) and European Democrats on parental leave is a poor position.
I must tell her - and no, I do not know the name of the Member in question and I apologise for not knowing - I must tell her that, if she had read carefully what is proposed in Mrs Hautala' s recommendation for second reading, she would not be able to make these accusations.
I do not know if my fellow Member from the Confederal Group of the European United Left - Nordic Green Left has also misinterpreted the amendments, because the text on the distinct right to paternity leave...
(The President cut the speaker off) Yes, but I must say this, Mr President! She has made accusations against us. These Members have misunderstood the text, and personally speaking, I cannot tolerate a situation when we are criticised about paternal leave, because what is said on the right to parental leave - which we support, Mr President - is exactly what the Council says. Therefore, why criticise my group because we are in favour of paternal leave? We have said this, and the text is the same as the text from the Council.
Mr President, I cannot tolerate a situation where two accusations are made against us by the spokespersons of the Group of the European Liberal, Democrat and Reform Party and the Confederal Group of the European United Left. Perhaps they should read the documents!
Mrs Lulling, I would like to thank you for livening up this evening' s sitting. These sittings can sometimes be rather monotonous, but I would like to remind you of our Rules of Procedure.
You must, in principle, wait until the end of the debates if you wish to make a personal statement, and you have limited speaking time. You spoke for more than two minutes. I think, however, that your fellow Members now have a much clearer understanding of your position.
We shall now take the speakers who wish to make a personal statement, beginning with Mrs Avilés Perea.
Mr President, Commissioner, ladies and gentlemen, we are dealing with the second reading of a directive which is important for the application of the principle of equal treatment for men and women, in terms of access to employment, training, professional promotion and working conditions.
This directive has led to many hours of work, meetings and agreements between the different groups in order to achieve a text that is acceptable to the majority of the House, as well as the Council and the Commission. It has not been easy, but foremost has been the desire for a legal text which is a good instrument for providing women with equal access to the labour market under equal conditions and for allowing them to reconcile family and professional lives, which still causes women enormous problems, especially young women.
Article 1(2), which guarantees that women retain their job after maternity leave, is of the greatest importance. Not because it is an innovation, since it is included in most national legislations, but because, despite this, retaining jobs and continuing professional promotion after maternity are still creating enormous problems for women. These problems principally affect women, but the directive lays down that, when a father has paternity leave, he can have the same guarantees as women, although this leave is after the specific leave for childbirth, which is exclusive to women.
Also included are positive measures which promote the presence of the least-represented sex in a specific working sector, in order to allow greater equality between men and women.
It is also important to stress that the directive deals with a work problem which unfortunately affects women more than men: sexual harassment, which will not only be prosecuted and punished, but prevention measures will also be adopted in companies. Although we are aware that small companies may have problems complying with this directive, we believe that it is an important achievement for equality between men and women. I hope that in the end it will help women and not create additional problems for them.
Mr President, I would like to thank Mrs Hautala very sincerely for the enormous amount of work that we have achieved together here. This proposal became necessary because appeals had been made to the European Court of Justice in over 40 cases. The most prominent cases, which we in the European Parliament have also been very much involved in, a point I would like to reiterate, were the Kalanke and Marshall cases. These cases have important ramifications not only in Germany, but have also led to a degree of legal uncertainty throughout the Union.
The anti-discrimination provisions of Article 13 of the Treaty of Amsterdam and Articles 141 and 3 give us a clear legal basis for amending this directive now so as to improve the position of women.
Many of the extensive amendments at first reading are reflected in the common position. That is our first achievement. Direct and indirect discrimination, sexual harassment in the workplace, positive action - these are now all covered by the common position. Nevertheless, we are now going a step further. We want to protect not only mothers but also fathers, something that, as is reflected here, originally met with some resistance in this House. But that is what we expect. I think that we now need to find some clearer wording. In the course of various extended working sessions, we have managed to achieve a broad consensus in this Parliament on 15 compromise proposals.
I accordingly wish to recommend that my group should stick to this compromise. Our objective remains that of rapidly improving the position of both men and women who are committed to their family, and working towards reconciling professional and family commitments.
We want to create a clear legal framework. That is why if it proves necessary we want to initiate the conciliation procedure as quickly as possible. We hope that the compromise before us here will hold up and that the Commission and the Council will accordingly also display a willingness to agree, for the benefit of women.
The report by Mrs Hautala tackles the subject of equality between men and women as regards access to employment.
As far as access to the floor is concerned, this equality has not been respected this evening. Rest assured, this is something that I regret, as we had 16 female speakers to just one male speaker. We shall therefore listen even more closely to what he says over the next two minutes.
Mr President, I should like to thank Mrs Hautala for a good piece of work. If it had only depended upon herself, the result could certainly have been still better, but we have to be able to live with compromises, and these are important steps that are now being taken to move closer to equality in Europe.
The right to equal conditions at the workplace is a fundamental right and should go without saying. That is unfortunately not the case. The issue is one of human dignity and of avoiding harassment, something with which everyone ought to agree. In spite of this, we know that many women in Europe are at present exposed to sexual harassment on a daily basis. A genuine change in attitude is needed, but also clear and vigorous legislation if we are to create equal opportunities in working life. The present values also lead to large discrepancies in salaries between men and women.
I nonetheless think it is important to say that equal opportunities for men and women are not in actual fact only a women' s issue. It is an issue that affects us all, irrespective of our gender. Rights are needed which make it possible for both mothers and fathers to combine professional and family life. Maternity and paternity leave must obviously be brought into line with each other. My own experience teaches that equality must begin in the home. I sometimes think that the Committee on Women' s Rights and Equal Opportunities does not do enough to include us men in its view of equality. I think that that is a pity and is in danger of delaying more resolute work for equality within the European Union.
I should like to conclude by saying that I feel dissatisfied with Amendment 7. I do not think that the wording goes far enough. Every mother and father must be entitled to return to her or his own work after parental leave. I emphasise his or her own work. The wording, work of equal value is not enough, for there is then a risk of employers less conscious of their responsibilities exploiting this opportunity to create worse conditions for parental leave. Unfortunately, there are many such examples in my own country, too. I should therefore have liked to have seen clearer wording.
Allow me an additional ten seconds - given that Mrs Lulling was given an extra two minutes - and allow me to say to the latter that my marriage would never have survived if my wife and I had not shared the parental leave equally.
In view of the fact that Mrs Lulling spoke so clearly, all of us in this House understand that Amendment 17 will of course be supported by Mrs Lulling, and for that I am very grateful. Thank you.
Mr President, I should first of all like to thank Mrs Hautala but say at the same time that the best is often the enemy of the good. The two amendments that were tabled subsequently by Mrs Hautala have caused a great deal of difficulty, for a large majority of people who are already unhappy about this directive have found in these amendments a reason to vote against a whole host of things. And in the knowledge that 314 votes must be attained, you should have acted more wisely.
Approval of the present compromise is far more important than submission of your two additional amendments. I should like to make this clear to you: it was a poor strategy.
For my second point, I should like to address the Commission. Back in 1993, I drafted a Royal Decree in which I made it compulsory for businesses to draw up an annual report about equal opportunities for men and women in their businesses. That Royal Decree goes beyond what is stated in the present text, since the latter merely encourages them, whereas my piece of legislation was binding.
Commissioner, I have to say, if you want this to yield results, there will need to be consultation with the social partners - much more so than is now the case - and there will need to be agreement with them to apply the provisions of the laws and the directives. For our big problem is not the legislator. He will faithfully transpose what is in the European directives, sometimes too late, but it is done, anyway. Our big problem is the application in the field, and that is in the hands of the social partners. Equal pay and the equal treatment, and whatever else, of women is never a priority for trade unions and employers. In my opinion, the Commission and the Member States would do well to emphasise this.
Mr President, imagine if men in Europe earned 25 per cent less than women. Imagine if one in two men were subject to sexual harassment. Imagine if European men were over-represented in precarious, low-skilled part-time jobs and were given their notice when they told their employers that they intended to have children. Imagine if the proportion of men in Europe' s national parliaments were only 20 per cent. The mind boggles. However, it is women, and not men, who are discriminated against in this way.
'A new way of thinking is required in order to solve the problems created by the old way of thinking,' as Albert Einstein once said. I want to congratulate Mrs Hautala who has worked to find a new way of solving the problems entailed in the EU' s out-of-date Directive on Equal Treatment.
The proposal on which we are to vote tomorrow lays the foundation for clear and effective legislation in the Member States to protect women and men from gender discrimination at work. Countries must take active measures to promote equality in practice. What is perhaps most important is Mrs Hautala' s demand that public and private employers in Europe must, in a planned and systematic way, prevent gender discrimination, harassment and unequal treatment. It is no longer enough to react after the employee has complained. Employers are encouraged to draw up annual equality plans with statistics concerning differences in salaries and the proportion of women and men at different levels and with proposed measures to combat this state of affairs. Employers should be responsible for ensuring that their employees are not harassed and that they have equal wages for equal work and the opportunity to pursue careers and, especially, to combine work and family life.
I assume that the Council is prepared to approve our proposals. Only then shall we have an instrument for removing the extensive discrimination against women in working life.
Mr President, the amendment to the 1976 directive is a very important move and illustrates the Commission's sensitivity on the question of equal treatment for men and women. For its part, the Committee on Women's Rights, thanks to the sterling efforts of our rapporteur, Mrs Hautala, and other honourable Members, has helped to produce an improved text today which attracts a broader consensus. That is why we expect it to be warmly supported by both the Commission and the Council. The new directive certainly responds to the change in the situation which has taken place over the last twenty-five years as regards women's employment and vocational training and replaces an outdated legislative framework which has done what it can to combat discrimination against women, serious infringements of the principle of equality, higher unemployment rates, the exclusion of women from numerous professions and the general division of the job market along gender lines.
I should like to inform the House that the Greek Parliament recently voted almost unanimously to replace a similar article in the Constitution allowing derogations from the principle of sexual equality on the labour market. The Hautala report suggests a new, better, framework and introduces new types of measures, such as measures to prevent and combat sexual harassment in the workplace, efficient protection for workers from unequal treatment related to pregnancy and maternity, judicial protection, positive measures to apply equality in practice, as other Members have pointed out, and sanctions to punish infringements of the directive. However, I feel that the directive could be clearer in defining purely objective selection criteria for all jobs and should not leave loopholes for gender-based exceptions and exclusions.
Mr President, this directive is tremendously important to the future of Europe because it regulates matters which concern the whole of society - men and women alike - and is a way of achieving fundamental strategic objectives of the European Union, as laid down in the EC Treaty, Articles 2 and 3, and the European Social Agenda. It absolutely must update this directive if it is to be an efficient means of achieving these objectives.
The reform of the directive has been a dogged and, at times, difficult procedure, as happens when we try to adopt a correct, binding and efficient text. Both the rapporteur and all the political groups showed willing, although it was difficult to strike a balance between the ambitious objectives set by the European Union for women's employment and the quality of jobs, the already high acquis communautaire on equal treatment for men and women and the exceptional, high-level performance by certain Member States which have gone beyond the proposals for the directive (Mrs Karamanou and Mrs Smet referred to experiences in Greece and Belgium) and the real need to maintain flexibility and the status of female employment during a downswing in the economy and on the labour market, help speed up cooperation with the Council and the European Commission and avoid overburdening the text with important women's issues such as equal pay, which are dealt with elsewhere, and achieve the consensus and majority needed.
In my personal experience, this procedure has given all of us, European institutions, national governments, social partners and social agencies, a more responsible attitude to women's problems and to the importance of female employment to our development objectives. I think that this mature attitude will also find expression in tomorrow's vote.
The views of my political group have been stated and I share them. Personally, I support Amendment No 17 on the recognition of paternity as a factor in the strategy to promote new working conditions, as a factor in the balanced participation of men and women in family and professional life and as acknowledgement of the social values of family life and support for women in their multiple and simultaneous roles.
Mr President, Commissioner, ladies and gentlemen, equal treatment for men and women as regards access to employment, vocational training and promotion is a stated objective that we all share. The only disagreement is about how we should achieve this, and there is ultimately the question of how effective individual measures are, or whether such measures just mean more rules and regulations, and extra expenditure and bureaucracy, which we certainly do not need.
The Council has not taken all Parliament's demands on board in its common position. Nevertheless, it is true to say that the text of the original proposal has been considerably improved upon. This means that we have taken an important step on the road to updating the Community legislative framework.
However, a number of issues and problem areas remain to be resolved. The Committee on Women's Rights and Equal Opportunities has closely examined all these unresolved questions, and a decision has been reached between the groups not to re-examine all the outstanding demands, but rather the most important. The rapporteur, Mrs Hautala, has made enormous efforts in order to work out viable compromises. We have the result before us. It emerged from the first reading debate that paternity rights cannot be the same as maternity rights. The compromise accordingly does not affect Member States' freedom to recognise the right to paternity leave within their borders. Both mothers and fathers should have the option of devoting themselves to family duties. This - in contrast to the opinion that we have heard expressed here - is undeniably the stated objective of the Group of the European People's Party (Christian Democrats) and the European Democrats.
Furthermore, the formula whereby a woman on maternity leave should be entitled, after the end of her period of maternity leave, to return to her job or to an equivalent post must be taken on board. However, we have problems with the definition of sexual harassment. We seem to have ended up with a rather woolly form of words here that is not helpful for any judge or other person that has to make a decision on this.
Lastly, I would like to make one further brief comment opposing the annual reporting arrangements for employers on progress with equal treatment. Bureaucracy alone will not promote equal treatment. We also need to think about small and medium-sized enterprises so that they too accept women looking for jobs.
Mr President, Commissioner, this evening, we are discussing the equal treatment of men and women with regard to access to employment, occupational training and chances of promotion, and with regard to working conditions. In actual fact, it is astonishing that we should still be discussing this topic, because we have been discussing it for so long, and virtually everyone is convinced, both men and women, that such equal treatment is fair and does not and should not have to be justified. However, we are not yet that far advanced, unfortunately. To this day, women are being treated as inferior and discriminated against, also in working situations. The combination of work and care still poses problems in many cases. That is why I am pleased with this report.
I am also pleased that we were able to find a compromise text concerning a number of important points. I therefore hope that the voting tomorrow will be positive so that it can truly represent a step forward in the process of equal treatment.
The report encourages States and organisations involved to take measures in favour of equal treatment and to combat sexual intimidation. Better legal protection is given and, for example, opportunities are given to return to work following pregnancy or in connection with adoption. In addition, we will gain a better insight into the actual situation concerning participation of men and women and we shall have access to better, updated statistics.
That is why I should like to extend warm thanks to the Commission for the initiative. I should also like to thank the rapporteur warmly for all her efforts to persuade us to sing from the same song sheet, but a special thanks goes to all those who have worked hard on this broadly-based text.
I should like to begin by congratulating the rapporteur, Mrs Hautala, and I would like to thank all the Members of the committee for their efforts and excellent contributions in this difficult and complex area.
I am aware of your concerns to improve the text of the common position on which there was unanimous agreement in the Council on 11 June 2001. As you know from the first reading, the Commission accepted in spirit the majority of your amendments - 49 amendments of a total of 70 - and consequently drew up an amended proposal which reflected this position.
In general it should be stressed that the common position considerably enhances the text of the initial proposal and responds to the desire to update the text of Directive 76/207.
We must now focus on the most essential issues of the directive and make a concerted effort to find possible solutions to improve even further the common position. As you know, the Council only reached an agreement after long discussions on issues such as the precise wording of the definitions and the article on maternity and paternity leave, on which it was very difficult to reach agreement in the Council. The compromise therefore is extremely delicate. On the other hand I feel that the Council could make further compromises in areas such as equality plans, the role of bodies for the promotion of equality and the introduction of preventive measures to combat sexual harassment.
In this context the Commission can accept the following amendments. On Amendments Nos 1 and 5, on preventive measures against sexual harassment the Commission can accept in part the idea of introducing measures for preventing sexual harassment by reformulating the text. Instead of obliging employers to introduce preventive measures, it would be preferable to encourage employers to do so.
On Amendment No 8, on positive measures, the Commission can accept this amendment in part if a definition is contained in the recitals instead of the article of the directive.
On Amendment No 9, on provisions in contracts and agreements, the Commission accepts that annulment should be obligatory but rejects the removal of the possibility for amendment of the contract. Here there is the need for flexibility.
On Amendment No 13, on the role of the independent budgets, the Commission can accept this amendment in part by reformulating the proposed text. The text of the common position could be improved by strengthening the role of bodies for the promotion of equal treatment and by adding to their tasks the monitoring and follow-up of Community legislation in the field of equal treatment. The Commission can also accept a reformulation of Article 6(3), by expressly mentioning that designated bodies acting on behalf of victims have an interest in ensuring that the provisions of the directive are complied with.
On Amendment No 14, on equality plans and the company level, the Commission can accept this idea in part, but with a new formulation for Article 8(b).
On Amendment No 15, on reporting on positive action measures, the Commission will propose an alternative text so as to report on positive measures only every three years.
On Amendment No 16 on gender mainstreaming, the Commission accepts this amendment partially and in spirit, but only to the extent that it respects the wording of the Treaty.
Now I should like to turn to those amendments which cannot be accepted by the Commission. Amendment No 4, rewording the common position's definition of sexual harassment, in order to take into account Parliament's definition of sexual harassment. Amendments Nos 7 and 17 reformulating the text of the common position on maternity and paternity leave by reintroducing inter alia the idea of maternity and paternity leave where children are adopted. The common position was hotly debated in the Council on this issue and a delicate compromise was reached. It is unlikely therefore that any further change would be accepted.
Here I would just like to remind you that there is, of course, the paternity leave directive - the first to be adopted following an agreement between the social partners.
The Commission did not accept Amendment No 11 on group action in cases of discrimination - especially without the consent of the victim of discrimination.
On Amendments Nos 2, 3, 6, 10 and 12, the Commission considers that the content of these amendments is already covered by the common position.
To sum up, the Commission can accept in part or in spirit Amendments Nos 1, 5, 8, 9, 13, 14, 15 and 16. It rejects Amendments Nos 2, 3, 4, 6, 7, 10, 11, 12 and 17.
Thank you very much, Mrs Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
6th, 7th and 8th EDF discharge for 1999
The next item is the second report (A5-0337/2001) by Mrs Rühle, on behalf of the Committee on Budgetary Control, on the discharge in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1999 financial year.
I shall now give the floor to Mrs Rühle, who has five minutes' speaking time.
Mr President, I am today proposing that the Commission should be given discharge in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1999 financial year. Unfortunately, we had to postpone the discharge in the spring, because I as rapporteur had received insufficient information from the Commission. This information is now available and I would like to specifically thank the Commission for its cooperation. I can recommend discharge today without any reservations.
Nevertheless, I hope and indeed expect that the fruitful cooperation which we have had with the Commission since the spring will continue when it comes to future reporting relating to the Development Fund, because such cooperation is needed to jointly solve problems in this area.
However, my report is still a very critical one. It refers to 1999, and 1999 was the first budget year for which the new Commission was fully responsible. However, full responsibility does not mean that the Commission can be blamed for the mistakes of the past. We all know that reforms take time and we can see that the necessary measures have been initiated. Despite that, I would like to briefly reiterate my criticism. It is implementation that is at stake here. For example, there was a gap between commitments at EUR 2.69 billion and payments actually made in 1999 at EUR 1.27 billion. Unfortunately, the same also applies to the implementation of the debt relief initiative for the poorest countries in the world. I am, of course, aware that this reflects the general crisis in development aid, and that this situation is not unique to the Development Fund or to the Commission's work, and that all the Member States, together with the Commission and the Parliament, need to consider new approaches to development policy.
The problem is a failure of political will to provide aid on a generous scale, combined with a lack of instruments to effectively implement the available funds. That is the problem in a nutshell. In view of the lateness of the hour, I do not want to go into great detail, but I would like to emphasise that the Commission's approach to solving this problem is a step in the right direction. It involves strengthening local delegations, providing them with better equipment and preparation, in short, making local delegations more competent. However, I would also like to make an appeal to Parliament in this context. In the Committee on Budgets, we had protracted debates on the need for higher staffing levels, particularly for delegations, and the Committee on Budgets put pressure on the Committee on Budgetary Control to make these posts available and not to play spurious political games with a view to making the Commission deliver reforms before we approve staff changes. This is absurd of course, because these posts in local delegations are needed above all else so that reforms can be made in the first place.
The further efforts at reform described in the Commission's internal audit report are also important and need to be discussed in detail between the Commission and the Parliament. I would like though to briefly mention a couple of expectations following on from the report of the Court of Auditors. I hope that in future these will be the hallmark of the discharge process and of cooperation between the Parliament and Commission.
One important point is that we need an ongoing assessment of progress in implementing measures to reform public administration in the ACP States. We need to monitor progress achieved in the key sectors of health and education, using meaningful indicators such as the increase in the number of teachers or doctors, thus providing more qualitative checks instead of quantitative checks. This would also mean the discharge process in the Parliament itself having to change. In order words, we would have to shift our examination towards quality control and refrain from making a great hue and cry about points of detail. We would also have to carry out an annual audit of accounting and sound management of resources on the basis of samples and, lastly, apply clearly defined sanctions - such as the reduction or suspension of payments - in cases where the agreed reform measures are not complied with. If we implement these measures together, then I believe that we will be jointly taking an important step towards enhancing the structure of development aid, and that we will be better placed to convince the EU's taxpayers and to secure approval for the necessary expenditure. I say this because the situation prevailing since 11 September has demonstrated how important development aid is. It will be a pivotal factor. Furthermore, the EU has now become the world's largest provider of development aid. That is why we urgently need this joint reform.
draftsperson of the opinion of the Committee on Development and Cooperation. (ES) Mr President, the difficult circumstances which have accompanied the management of the 1999 budget, of which we are all well aware, have especially affected funds for external relations and, even more, aid to third countries, including the European Development Fund.
For the Socialist Group, the good management of the European Development Fund is not only essential for reasons of correct and transparent accounting, but because this fund and all Community aid resources are essential if we are to contribute to reducing poverty, which is one of our priorities. We are therefore closely monitoring the Commission' s action in this area. The eventful journey of this report through the competent committees, leading to its approval, is a testimony to this interest.
Last year we made our 1998 discharge conditional upon the orientation of Community spending towards reducing poverty and we improved the structure of the budget in this respect, in order to reduce the risks of dispersal of aid funds. This year we have delayed, on one occasion, the discharge, while awaiting a series of reports from the Court of Auditors. We are now in a position to approve it, now that the Commission has adopted a series of measures to improve the effectiveness of aid, in particular the creation of Europe Aid, but at the same time certain data leads to some reservations: in 1999 the level of payments from the EDF was disappointing when compared to the level of commitment appropriations and payments achieved in previous years, as Mrs Rühle has said. Initiatives such as the reduction of the debt of the least-developed countries are not being complied with in accordance with the commitments the Commission has made. Contracts funded by the EDF essentially benefit companies in the Member States, to the detriment of local companies and organisations. The Commission is not yet sufficiently directing its aid towards reducing poverty.
We want simplification of procedures, integration of the cycle of cooperation, transparency in management, assessment in such important sectors as health and education. We will monitor compliance with the recommendations of the resolution we are debating today. The Commission knows that it has the support of the Socialist Group in its efforts to improve the management of the EDF and the Socialist Group trusts that we will see these improvements during the coming financial years, so that we are able to discharge the budget with fewer problems and conditions than has been the case so far. Thank you very much.
Mr President, ladies and gentlemen, Mrs Rühle's report on the discharge for the European Development Funds presents an honest picture of the contradictions in our development policy. On the one hand, there are complaints that we are not willing enough to make generous development aid available, and, on the other hand, it is undeniable that the money actually made available is often only disbursed very slowly.
There must be something wrong with a system under which at the end of 1999 resources of almost EUR 10 billion had been promised and made available without any specific deadlines, but had not been taken up. The Commission will, of course, say that since then there have been signs of improvement here and there. Nevertheless, it is a fact that we need to fundamentally review our approach.
The aid we offer through the Development Funds is reaching its limits, because it is geared towards supporting states that in some cases only exist on paper. There is often a lack of an even semi-functioning public administration, there is a lack of democratic control of those in power, and many countries are in a state of open civil war or on the verge of it.
In a civil war situation, we first need to concentrate aid on conflict resolution and on humanitarian aid. In other cases, we should concentrate our efforts to a greater extent than before on establishing properly functioning public administrations, which are a prerequisite for meaningfully applying aid from the EU or other donors in the international community. Such administrations are also a prerequisite for ensuring that countries use their own tax revenue responsibly and in the interests of their citizens.
Our aid must therefore always be linked to reform programmes for public administration. If these reforms make progress, aid is given, but if they do not progress or if there are setbacks we should not be afraid to turn off the tap. I know that is a difficult thing to do, but it is precisely in such circumstances that the Commission needs to stand firm and adhere to its principles.
Finally, I would like to say one more thing about this discharge procedure. The discharge had to be postponed because the Commission did not initially provide the necessary information. Furthermore, there was again the problem that certain confidential information was only forwarded to the committee chair and to the rapporteur. As I have often said before, and I shall say it again now, this leads to two classes of Member of the European Parliament - those with and those without access to information.
The committee made it patently clear in its report that this situation should not be allowed to recur, and that the provisions of our Rules of Procedure in respect of the discharge procedure should be fully implemented in future. In other words, all Members of this House should have access to all confidential information.
Mr President, the Commission is now to be granted discharge for 1999, but Parliament has, in actual fact, achieved a lot by postponing the discharge first time around. The Commission has been pressed to take initiatives it would not otherwise have wished to take. I think the rapporteur has delivered a splendid piece of work, but I also think the Commission deserves to be warmly congratulated when it makes progress - as, I believe, it has in fact done. I would therefore recommend, on behalf of the Group of the Party of European Socialists, that we grant discharge for the development fund. At the same time, I want to assure the Commission that all the outstanding problems will be followed up in the discharge for the year 2000.
The Commission has carried out a major investigation of the counterpart funds and of the roles and responsibilities of the delegations. An investigation has been carried out into whether the delegations have complied with their responsibilities, and it would appear that they have done so, for disciplinary enquiries are not to be carried out. I can, of course, ask Mr Nielson if the Commission will confirm that disciplinary enquiries will not be carried out on the basis of its investigations. I can also - perhaps rather teasingly - ask if the Commission will confirm this report, which will not be sent to Parliament.
The internal audit service has done good work from the start with its investigations of the counterpart funds. It is a good report which is critical about the way in which the system operates. The counterpart funds amount to direct budgetary support, and neither the Commission nor the delegations in the beneficiary countries have any direct control over the money. The report emphasises that direct budgetary support is risky, irrespective of what is done. Mr Nielson has said that that form of subsidy should nonetheless be maintained. How, though, does he think that control over the funds can be improved? The Commission must also be praised for sending this report to Parliament immediately. It shows it has learned something from this whole course of events. Discharge was postponed primarily because there were problems with the supply of information. Reports were sent to the wrong people, were seriously delayed or never arrived. I think, however, that it is a good result we have achieved, and I therefore recommend discharge for the Commission.
Mr President, ladies and gentlemen, I would first like to pay Mrs Rühle a compliment. It is clear that her instincts were good when she postponed the discharge for the European Development Funds back in spring. We in the Committee for Budgetary Control had at that point not received any substantial information at all on follow-up measures in connection with cases of fraud discovered in 1999. However, we now very definitely know what we could only assume at that point, and that is that both the Commission and the European Anti-Fraud Office, OLAF, have had to lower their sights. For example, fraud in the health sector in the Ivory Coast was discovered in 1998/1999. Medical equipment including disposable syringes and baby scales had for years been claimed at many times their actual value. The loss was estimated at around EUR 27.4 million. When this case came to light, the, at that time, newly appointed Commission said that this money would of course have to be repaid. We now know that this money has not been returned to the European Development Fund. According to the Commission the reason for this is that it was legally impossible to demand the money back!
I do not want to go into any further detail here, but this demonstrates how difficult it is to take corrective action once money has been transferred. Furthermore, in the ACP States, OLAF does not have the same powers of control as it has in the EU Member States, not to mention the fact that it purely and simply does not have the staff to run a comprehensive anti-fraud operation out of Brussels.
It is therefore vital for us to exert pressure to ensure that there is a general improvement in the way public money is looked after in the recipient countries. Countries that cannot protect their own tax revenue against fraud, corruption and waste are unlikely to be able to provide effective protection for EU funds. However, for the Commission this also means that it should step up its presence in the recipient countries - and on this point I am in agreement with the rapporteur - but not only by increasing the number of officials in the delegations, but, also, by giving those local delegations more authority. It should not, after all, be possible to circumvent local delegations in practice by coming to special arrangements direct with Brussels. Once again, my heartfelt congratulations on your report, Mrs Rühle. We are very happy to vote for it.
Mr President, the closure and the reduction of the status and the staff of twenty-odd delegations in ACP countries, recently decided by the Commission, deals a harsh blow to the commitments to development given in the Cotonou Agreements. If there is one lesson that we have learnt about monitoring the Community' s external action for development, it is that the key to its success is the existence of a strong, responsible, independent and credible presence in the recipient countries. The arguments of budgetary neutrality used by the Commission are fallacious, because opening a delegation in countries such as Saudi Arabia cannot be compared with the overall costs of maintaining a European presence in those countries in Africa, the Caribbean and the Pacific.
Furthermore this is not only a question of looking at the cost of a delegation, but of looking at the very real damage done to the effectiveness of public spending as a result of not monitoring such spending. The European Union cannot do without an autonomous and meaningful policy for the less developed world and replace it with a form of regionalisation undertaken in agreement with some of the former colonial powers. I hope that the Commission rethinks this course of action and treats the ACP countries and the management of the EDF with the importance that they deserve.
Mr President, firstly, I would like to thank the rapporteur for her excellent and very serious work on this discharge exercise covering EDF 1999 which was the year in which this Commission took office. This means that I feel especially responsible for the last four months of that year.
Mr Blak mentioned that Parliament has gained much by having this discharge delayed. I think this is true, but it should be noted that the Commission feels equally pleased with the outcome. This is like a good love story - it is always worth waiting for. But it was wrong that the delay had to do specifically with information being held back in contradiction to the agreement between the Commission and Parliament. The main reason for the delay was that the report from the internal auditor service was not finished and could not be finished because we, on both sides, found it necessary and a good idea to broaden its scope in order to get a serious and deep study of how to handle this method of development cooperation. So we have solved problems that went beyond what is normally dealt with in the discharge process and this is what we can congratulate each other on tonight.
One remark to Mr Bösch concerning the Ivory Coast - we did get full recovery even though they had a military coup! We grilled them. We stuck to what I told Parliament: that we wanted to maintain a position of zero tolerance, and the new military dictators in the Ivory Coast accepted their obligations within the deadline.
We have not, in my time as Commissioner, experienced any case so far where we did not manage to get full recovery when the audit results indicated the need for that.
Our cooperation through the EDF has kept growing, while the support of other major donors for developing countries and especially for the least-developed countries has been declining. The Funds constitute an increasingly important source of finance for these countries and so, of course, we owe it to them, and to our European taxpayers, to use these resources as effectively as possible.
By the same token, the Commission should be concerned to verify that the beneficiary countries are doing all they can to improve their own capacity for effective budgetary and financial management. This has been a major theme of this discharge exercise, and it has succeeded in focusing attention on an important area of development cooperation. The question of sound financial management of budgetary support is, I think, better understood, as a result of the work carried out by the Court of Auditors and the Commission' s internal audit service, in cooperation with the various Commission services responsible.
I do not see any need to amend the Cotonou Agreement to reflect this. I am confident that there is a clear consensus between the Commission, the Court of Auditors and Parliament on the right way ahead, and in particular on the importance of budgetary support. This is a key tool to enhance stability and economic governance. By doing this in cooperation with other main donors and in a manner that emphasises the responsibility of the recipient government, we are playing a very important role. I am deeply grateful to Parliament that this perspective has been understood for this budget period. We need to continue to do this. No other donor is able and willing to meet this challenge as we are.
Of course, we cannot turn a blind eye to the cases of corruption or of negligence in the management of public funds, and I can reassure you that we will continue this policy of zero tolerance towards fraud and corruption. But we have to be aware, as you must, that the strengthening of financial control systems in these countries is a long-term process. It has to be tackled with realism. We have to make an assessment of the risks involved in each action that we consider for EDF finance, and go into action with a clear understanding of those risks. It has to be based on a common approach with other donors. An isolated approach by the Commission would be unrealistic. It must rely on the development of internal accountability. Cooperation with other donors in this field is better than ever. We all need improvement, and this is definitely being pursued in good cooperation.
This covers the discharge for 1999, and the performance for 2000 is in several ways somewhat more encouraging.
One of the main objectives of the reform of the management of the Community' s external assistance programmes is, of course, drastically to reduce the gap between commitments and payments. The Commission has been implementing measures since May of last year to tackle this problem. For instance, we pressed ahead with the closure, wherever possible, of old and dormant commitments, and we proposed also the introduction of a so-called 'sunset clause' to limit the time during which funds allocated to an action can be used for contracts. We, therefore, have reason to hope that the situation will gradually improve.
In relation to the slow rate of payments, the figures already available indicate that payments in 2000 increased from EUR 1.27 billion to EUR 1.55 billion. We still have incredible inertia in the pipeline, in the way in which these figures move. We have been increasing the total volume of what we do in this area and this is something that will gradually occur as a result of more and more activity year by year. This is, of course, the challenge we are facing.
I have said, on several occasions, that the lack of comprehensive data about our operations is a real embarrassment. We have made some progress towards more effective management information systems. I know that Parliament, and particularly the Development Committee, is anxious to see us make progress in this area, and we are doing our best. Nevertheless, there is still much to do and we are very conscious of the need to press on with reforming the management of our programmes.
In particular, we are concerned that the process of deconcentration, or delegating to delegations as I prefer to call it, should move ahead smoothly. The Commission has been asking for additional staff, but the numbers required have been assessed on a very conservative basis and we need every single post.
I therefore hope that Parliament in its decisions on the budget for 2002 will support us in this effort. It was encouraging to listen to Mr Casaca in this respect. I thank you for your enthusiastic support and hope you can deliver. We are determined that the deconcentration exercise should not end by simply exporting from Brussels to the delegations the problems caused by inadequate staffing. This is serious.
Concern is expressed in the resolution about the percentage of EDF contracts going to companies from the ACP countries, and it requires the Commission to increase this from some 25% to 40% in five years. The ACP countries win a much higher percentage of contracts under the EDF than from almost any other major donor. This should not be forgotten. ACP companies already benefit from a substantial preference margin in cases where offers are technically equivalent. If it is to operate a transparent and fair tendering system, the Commission cannot envisage any kind of fixed quotas which would discriminate against European companies, and which would be contrary to WTO rules. Nevertheless, we share the political intention of Parliament to maximise the benefits of our aid for local economies, particularly where there is a technically competent and well-structured private sector.
I would point to the new investment facility, part of the Cotonou Agreement, EUR 2.2 billion, which is architectured in order to stimulate the emergence of this activity in our partner countries. This is a way in which they may improve their position in exactly this respect. We have already identified this as an area where we should push forward.
I am anxious to reassure Parliament that the Commission is strengthening its monitoring procedures on the follow-up of audit. This is an important part of the reform of the Commission' s financial management and control. We also plan improvements to the presentation of the accounts, in response to the comments from the Court of Auditors. We are ready to enter into a direct dialogue to find out how this is best done.
I will say a few words on the points in the resolution which refer to the transmission of confidential documents. The respect of confidentiality and the application of correct transmission procedures remain crucial. The 1999 discharge procedure showed that the framework agreement provides an effective and satisfactory framework for cooperation between the Commission and Parliament. What we are discussing tonight has been following that set of rules. I want to make that perfectly clear.
The 1999 discharge procedure was the first to which this framework agreement was applied. The Commission sought to apply the agreement fully and loyally throughout that procedure. In the Commission's view the framework agreement has proved to be an effective mechanism, one benefit being that it allows Parliament to receive confidential and similar information. The understanding of the importance of development aid seems to be growing as we understand more and more about globalisation. And in the light of recent events we have come to better understand the reality and urgency of interdependency in this world. We cannot act alone. The challenge of reducing poverty is one in which the whole international community is involved and we share with others the framework for providing aid and for assessing the results.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Mr President, I was rather surprised to hear the Commissioner state that we have recovered the money from the Ivory Coast. I would be very grateful to the Commissioner if, within or without the framework agreement, he could inform me - in writing if necessary - where all this has been recorded, so that we can understand this.
Ladies and gentlemen, I can see that Mr Nielson is in agreement. You will without doubt receive all these details as soon as possible.
Classification of Territorial Units for Statistics (NUTS)
The next item is the report (A5-0335/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on the establishment of a common classification of Territorial Units for Statistics (NUTS) (COM(2001) 83 - C5-0065/2001 - 2001/0046(COD)).
Mr President, the Committee on Regional Policy is pleased with the initiative to lay down the classification of territorial units for statistics in a Regulation, thereby providing it with a legal basis. Until now, because there has been no such legal basis, changes and updatings have been carried out by means of gentlemen's agreements between Member States and Eurostat.
I believe that statistics are neither neutral nor politically innocent. I therefore believe that this proposed regulation is of great political importance, not only because it will be applied when determining which regions will receive Structural Funds, but also because it provides a certain vision of Europe, of its territorial reality, of its regional and provincial organisation and hence of its disparities and imbalances.
The proposal divides the territory of the States into statistical units organised hierarchically into three levels, and proposes criteria for the definition of these regions in the candidate countries, criteria which demand that they continue to be defined on the basis of territorial organisation and within the current demographic borders.
The Committee on Regional Policy shares the objectives which the Commission expresses in its proposed Regulation, but nevertheless considers that the classification obtained is not entirely suited to those objectives, which means that it is perceived by some citizens as an artificial division of European territory. In fact, in the annex, the Commission restricts itself to presenting the existing administrative territorial units in each Member State, mixing them with others which do not have the same institutional character, which means that there is a clear lack of homogeneity.
The Committee on Regional Policy believes that the proposal should include a European approach which is capable of overcoming the framework of borders between States. In this respect, NUTS level 1 should take account of large territorial units which transcend these borders, which are intended to serve as a basis for the future planning of European territory. Ladies and gentlemen, NUTS level 1 has clear shortcomings. Only the regions of Germany and Belgium are considered units, while in other Member States, such as Spain, France or Italy, NUTS 1 level corresponds to enormous conglomerates or regions which are totally artificial and almost always arbitrary.
At the other extreme, the proposal names the Finnish Island of Aland as a NUTS 1 unit, despite the fact that its 25 000 inhabitants are way below the minimum of 3 million required for that demographic bracket. I still believe that the Commission' s proposal should have been more daring, more coherent and, perhaps, if you will allow me, more European.
There are even more disparities in level 3, where a single Member State, Germany, has more units than eight Member States put together: France, Italy, the United Kingdom, Spain, the Netherlands, Denmark, Ireland and Luxembourg. In relation to the surface area of the territorial units, the imbalance is also evident, since in the proposal the prevailing criterion is population rather than geographical size. The Committee on Regional Policy urges the Commission and the Member States to work towards the creation of NUTS level 4 and even NUTS level 5, which would represent local bodies.
The Committee on Regional Policy is presenting Parliament with eleven amendments to this proposal. I must point out that this report was approved in committee by 43 votes in favour and one abstention. As rapporteur, I support these amendments and reject the other amendments presented in Parliament, which were rejected in committee. I believe that the report approved by the Committee on Regional Policy should be accepted by Council and the Commission. Its acceptance could prevent a second reading and a conciliation procedure and would allow the Regulation to enter into force on 1 January 2002. If that is the case, we should be pleased that we have produced a legal text providing the basis for determining the territorial units necessary for gathering statistical information in this great Europe of the future. Let us not fall into the trap of statistics being the art of indicating that two people have eaten well, when, in fact, one of them has eaten two chickens and the other has eaten none.
Mr President, Commissioner, I would firstly like to congratulate the rapporteur. On the basis of a Commission proposal with the best of intentions and leading us in the right direction, I believe that the rapporteur presented the committee with a good draft report and that the result achieved by that committee, as the rapporteur pointed out, is highly satisfactory. It would be a good thing if the Commission and, subsequently, the Council could take up the proposals of this Parliament' s Committee on Regional Policy.
Europe is constructed on the basis of agreements and consensus. We are dealing here with an example of what, in many cases, this way of operating has consisted of: gentlemen' s agreements. But from now on many of these agreements must be reflected in the Treaties, with a relevant legal basis. This is an extremely important issue, as the rapporteur has pointed out very effectively. We are dealing with European territorial construction. For this we need clear, homogenous and geographic criteria. These criteria must be based on politico-administrative criteria - forgive my repetition. We must not create fictitious units which, in the end, only lead to a lack of confidence in European construction on the part of the different States, the different regions and the citizens. I am therefore pleased with the proposal from the committee. I would lastly like to point out an amendment which rather reflects what we are talking about: the amendment by Mrs Cerdeira on the division of the cities of Ceuta and Melilla, which are politico-administrative units, each with its own status. In this specific case I would like to point out how Mr Hernández Mollar, from my group, also fought for this recognition for a long time, and I believe that tomorrow, when the report presented by the Committee on Regional Policy is approved, we will have achieved a satisfactory result. This is an example and a reflection of what we want in terms of the division and structuring of Europe.
Mr President, Commissioner, ladies and gentlemen, the classification of territorial units for statistics is not a formality, as might appear at first sight, it is not a technical debate about statistical terms, it is a material question because adopting any classification has direct repercussions on how the development of each territorial unit is supported. With the forthcoming enlargement, or to be more precise, enlargements, given that candidate countries will integrate in groups, we need to move towards objective criteria for classifying territorial units, so that new members know the rules of play.
The simplest way would be to adopt fully unified criteria for each classification level and for all the Member States. However, the many and varied specific characteristics of the countries in the Union make this idea unfeasible and impracticable. So we must agree with the rapporteur and endorse her satisfaction with the Commission initiative which, with the proposed regulation, creates the legal basis for classifying territorial units for statistics.
We should also congratulate the rapporteur who, with her sense of moderation and what I would call female perspicacity, has proposed and accepted feasible improvements to the Commission opinion in order to achieve a better approach to the basic objective, which cannot be but to formulate truly comparable territorial units, in every sense of the word, so that we can establish a universal European statistics system.
Given past injustices, the reasonable doubts of European citizens should not be brushed aside with replies along the lines of "this area is supported, even though it is better off than yours because it is a NUTS II territorial unit, whereas yours isn't". Rationalisation at all operational levels in the Union should be our basic and fixed aspiration.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank the rapporteur, Mrs Miguélez Ramos, for this excellent report. She has raised important questions and also taken the proposals of others into account. Our group supports the Commission' s proposal and, furthermore, the rapporteur' s view regarding the creation of a proper legal basis for verifying nomenclature.
The issue is also a timely one, as the applicant countries are receiving guidelines for verifying territorial classification in their own countries. With the present NUTS classification system one problem is that classifications by country have shaped themselves according to each country' s own needs and traditions. One cause for criticism is the fact that the land area of regions has not been used as a basis for statistics. Units vary in size and, for example, a low population density or gradual depopulation are overlooked. The aims of the regulation regarding clear rules, comparability and impartiality deserve support. It is also important to determine rules for dealing with amendments and to ensure that the NUTS classification does not change too often.
We would ask you to support our group' s amendment, whereby islands and the outermost regions are added to the Subparagraph of Article 3 (4) in order to avoid unnecessary reclassification. Our group stresses the importance of also having flexibility in classification so that administrative factors and, for example, geographical, social and economic circumstances will be taken into consideration as appropriate. Our group supports the rapporteur' s opinion that the Commission should investigate the inclusion of a new level NUTS 4 in the regulation.
The goal relating to the comparative classification of territories will be difficult to achieve, and will take time. It is essential, however, that we establish a fair classification, which will help to allocate the right actions to the right areas.
Mr President, it is a great pity that Mr Barnier is not here himself, because the NUTS classification is not just a purely technical or statistical question, it is one of the most important political issues for our future cohesion policy. It is about whom will receive European funding in future, how much they will receive, and about who decides how it will be spent. These are pivotal issues for the future of the European Union and of the cohesion policy, and that is why this subject, which we are now discussing at the midnight hour, is more important than has been evident hitherto.
The Commission has always adhered purely to statistical criteria for the classification of territorial units and has not taken such political issues into account. So there was ultimately always a tendency to distribute resources from the structural funds using a scattergun approach, rather than concentrating these resources in any efficient way on the regions in greatest need. Looking at the candidate countries, the Objective 1 areas have been extended to include high-income regions and centres such as Warsaw and Riga, and these regions receive just as much by way of funding as the poorest regions of the enlarged European Union, Latgale and Masuria. I am sure that cannot be right. This runs counter to a credible cohesion policy and I regard it as being totally absurd! That is why I would like to ask whether the same agency that grants the authority aid funding should also be the control agency. As I see it, the proposal before us does not adopt a bottom-up approach.
Mr President, ladies and gentlemen, I regard the proposal for a regulation on the establishment of a common classification of Territorial Units for Statistics, NUTS, as being sensible and clear in terms of both statistics and administration. However, we must ensure that any amendment to the classification also requires the prior approval of the Member States. We must also ensure that the definition of employment market regions under the 'shared-task' mechanism can also deviate from NUTS level III in future. The two-year period provided for between an amendment to NUTS being accepted and coming into force should either be significantly reduced or else totally dropped, as Commission financial support for the Member States can depend on the regional structure.
Otherwise, I am completely satisfied with the Commission proposal, and would in fact be happier without the rapporteur's amendments that were adopted by a majority of the Committee on Regional Policy, Transport and Tourism. Although I said 'by a majority' , they were in fact adopted unanimously with one abstention, and that abstention was mine.
I voted against certain amendments in committee. This was because the report repeatedly referred to the adoption of additional criteria for the definition of regions as an objective. I regard that as a problem, as taking account of, say, economic, geographical and social criteria in the case of non-administrative units will lead to a blurring of these clear criteria. I believe that a key criterion for the definition of regions should be the number of people living in a region, as in the final analysis they are affected by any decisions regarding the NUTS classification.
When the rapporteur says in one recital that there should be at least three hierarchical levels, the use of that little phrase 'at least' implies that further levels ought to be created for classifying territorial units. However, it needs to be borne in mind that the introduction of new statistics for the areas affected would involve a significant additional administrative burden, something that I believe should if anything be limited.
Mr President, I would like to thank Mrs Miguélez and everyone who has spoken in this debate.
I would like to start by clarifying two points that seem essential to me. It is up to you to interpret whether statistical classification can have a political impact or not; but I can assure you that that is not the objective of this document, nor was it the Commission' s intention. The document is based on a Eurostat proposal which intends to achieve the most equitable treatment possible for all the countries and regions of the European Union. Nor does this document in any way prejudice regional policy: we do not know who will be objective 1, who will be objective 2 or whether the current regional policy system will be the same in the future. We are talking about statistics here; and we are talking about making the statistics better and as equitable as possible for all the countries of the Union.
What is our intention? Our intention is that a practice we have been applying up until now should become a rule. And we want to do this because it seems essential to us to give a legal character to something which so far has been a consensus between the Member States and the Commission. But it also seems essential to us as a means of establishing principles for enlargement and in order to continue applying the same criteria that have been applied up to this point. Until now, the NUTS had no legal basis, now they are acquiring it: this is the objective of the present regulation.
What criteria have we used for the definition of the NUTS? Our document is essentially based on three principles. The first is that the NUTS are legislative regions; we have therefore tried to define their territory in accordance with existing legislative political definitions: a good definition, recognised by the Member States, of units which in many cases already have governmental structures and comparable statistics, which makes them sufficiently reliable.
The second principle is that we propose three hierarchical levels of NUTS. In your amendments you have gone further and asked for at least three levels. With our current room for manoeuvre, from the point of view of producing statistics, to work with more than three levels would create financial problems for Eurostat. This is one reason, but, furthermore, we believe that three levels will provide us with sufficient and valid information.
The third principle is to try to make the regional statistics comparable. This is why the size of the NUTS has to be as homogenous as possible. But we are also aware that there are historic realities and legal situations in each of the countries which mean that this principle cannot be applied in an automatic or mechanical way, and that specific situations have to be taken into account.
There is a consensus between Member States that these principles we have been using until now should also form the ideas behind the new regulation, as I have already mentioned, not only for application in our countries as they stand, but also in the countries which are going to join us in the coming years. That is why the regulation responds to a series of objectives which you have been able to debate in depth and for which you have made some corrections. We are heading towards having NUTS that are classified in accordance with the current regional systems, because we believe that this is the most effective instrument we have today for the collection, calculation and diffusion of regional statistics. Furthermore, in the regulation we set criteria for defining regions in such a way that the candidate countries will have guidelines for regional classification within their own territory. This objective is essential at this time.
I would also like to stress the need for statistics to be as comparable and as impartial as possible. These statistics must not be produced and used for political ends, whatever they may be. It would be very difficult to establish political interests which undoubtedly would lead us to clear contradictions. This issue is essential for the Union' s regional policy, but, as I said before, statistical classification must not prejudice the nature of the Union' s future regional policy.
We intend to create clear rules for future modifications to the classification of NUTS because this will prevent future disputes, which have arisen in the past. Modifications are inevitable. We cannot speak of absolutely permanent situations, but NUTS must not be modified too often and of course we must have a system which is based on certain rules and certain pre-established principles. We therefore believe it to be appropriate that modifications would not take place within a time period of three years, or else we will be faced with monitoring problems.
The regulation, as it is drawn up, allows us to move forward and improve on what we have at the moment. You have contributed 11 amendments which, in our opinion, help to clarify and improve the regulation. The Commission can therefore accept the 11 amendments presented by the Committee on Regional Policy, Transport and Tourism.
I would like to end by stressing that the NUTS Regulation will be an important instrument for achieving comparable and impartial regional statistics in the European Union, on which we will be able to base the regional policy which we will decide on, politically, at the appropriate time. Thank you very much.
Thank you so much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.09 p.m.)